 

 

 

 

 

Exhibit 10.1

Published Transaction CUSIP Number: 75343UAA9

Published Revolver CUSIP Number: 75343UAB7

CREDIT AND SECURITY AGREEMENT

among

RAPID7, INC.

RAPID7 LLC

as Borrowers

THE LENDERS NAMED HEREIN

as Lenders

and

KEYBANK NATIONAL ASSOCIATION

as Administrative Agent and Issuing Lender

KEYBANC CAPITAL MARKETS INC.

as Sole Lead Arranger and Sole Book Runner

 

 

dated as of

April 23, 2020

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1  

Section 1.1.

  Definitions      1  

Section 1.2.

  Accounting Terms      30  

Section 1.3.

  Terms Generally      31  

Section 1.4.

  Divisions      31  

ARTICLE II. AMOUNT AND TERMS OF CREDIT

     31  

Section 2.1.

  Amount and Nature of Credit      31  

Section 2.2.

  Revolving Credit Commitment      32  

Section 2.3.

  Interest      36  

Section 2.4.

  Evidence of Indebtedness      37  

Section 2.5.

  Notice of Loans and Credit Events; Funding of Loans      37  

Section 2.6.

  Payment on Loans and Other Obligations      38  

Section 2.7.

  Prepayment      39  

Section 2.8.

  Commitment and Other Fees      40  

Section 2.9.

  Modifications to Commitment      40  

Section 2.10.

  Computation of Interest and Fees      41  

Section 2.11.

  Mandatory Payments      42  

Section 2.12.

  Cash Collateral      42  

Section 2.13.

  Liability of Borrowers      43  

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES

     45  

Section 3.1.

  Requirements of Law      45  

Section 3.2.

  Taxes      46  

Section 3.3.

  Funding Losses      50  

Section 3.4.

  Change of Lending Office      51  

Section 3.5.

  Eurodollar Rate Lending Unlawful; Inability to Determine Rate      51  

Section 3.6.

  Replacement of Lenders      52  

Section 3.7.

  Discretion of Lenders as to Manner of Funding      52  

Section 3.8

  Effect of Benchmark Transition Event      53  

ARTICLE IV. CONDITIONS PRECEDENT

     54  

Section 4.1.

  Conditions to Each Credit Event      54  

Section 4.2.

  Conditions to the First Credit Event      55  

Section 4.3.

  Post-Closing Conditions      57  

ARTICLE V. COVENANTS

     57  

Section 5.1.

  Insurance      57  

Section 5.2.

  Money Obligations      58  

Section 5.3.

  Financial Statements and Information      58  

Section 5.4.

  Financial Records      59  

Section 5.5.

  Franchises; Change in Business      59  

Section 5.6.

  ERISA Pension and Benefit Plan Compliance      60  

Section 5.7.

  Financial Covenants      60  

Section 5.8.

  Borrowing      61  

Section 5.9.

  Liens      63  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 5.10.

  Regulations T, U and X      65  

Section 5.11.

  Investments, Loans and Guaranties      65  

Section 5.12.

  Merger and Sale of Assets      66  

Section 5.13.

  Acquisitions      68  

Section 5.14.

  Notice      69  

Section 5.15.

  Restricted Payments      69  

Section 5.16.

  Environmental Compliance      70  

Section 5.17.

  Affiliate Transactions      70  

Section 5.18.

  Use of Proceeds      71  

Section 5.19.

  Corporate Names and Locations of Collateral      71  

Section 5.20.

  Subsidiary Guaranties, Security Documents and Pledge of Stock or Other
Ownership Interest      72  

Section 5.21.

  Collateral      73  

Section 5.22.

  Property Acquired Subsequent to the Closing Date and Right to Take Additional
Collateral      75  

Section 5.23.

  Restrictive Agreements      75  

Section 5.24.

  [Reserved]      75  

Section 5.25.

  Amendment of Organizational Documents      75  

Section 5.26.

  Fiscal Year      76  

Section 5.27.

  Further Assurances      76  

Section 5.28.

  Beneficial Ownership      76  

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

     76  

Section 6.1.

  Corporate Existence; Subsidiaries; Foreign Qualification      76  

Section 6.2.

  Corporate Authority      77  

Section 6.3.

  Compliance with Laws and Contracts      77  

Section 6.4.

  Litigation and Administrative Proceedings      78  

Section 6.5.

  Title to Assets      78  

Section 6.6.

  Liens and Security Interests      78  

Section 6.7.

  Tax Returns      78  

Section 6.8.

  Environmental Laws      78  

Section 6.9.

  Locations      79  

Section 6.10.

  Continued Business      79  

Section 6.11.

  Employee Benefits Plans      79  

Section 6.12.

  Consents or Approvals      80  

Section 6.13.

  Solvency      80  

Section 6.14.

  Financial Statements      81  

Section 6.15.

  Regulations      81  

Section 6.16.

  Material Agreements      81  

Section 6.17.

  Intellectual Property      81  

Section 6.18.

  Insurance      81  

Section 6.19.

  Deposit Accounts and Securities Accounts      82  

Section 6.20.

  Accurate and Complete Statements      82  

Section 6.21.

  Investment Company; Other Restrictions      82  

Section 6.22.

  Defaults      82  

Section 6.23.

  Beneficial Ownership      82  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE VII. SECURITY

     82  

Section 7.1.

  Security Interest in Collateral      82  

Section 7.2.

  Collections and Receipt of Proceeds by Borrowers      82  

Section 7.3.

  Collections and Receipt of Proceeds by Administrative Agent      83  

Section 7.4.

  Administrative Agent’s Authority Under Pledged Notes      85  

Section 7.5.

  Commercial Tort Claims      85  

Section 7.6.

  Use of Inventory and Equipment      86  

ARTICLE VIII. EVENTS OF DEFAULT

     86  

Section 8.1.

  Payments      86  

Section 8.2.

  Special Covenants      86  

Section 8.3.

  Other Covenants      86  

Section 8.4.

  Representations and Warranties      86  

Section 8.5.

  Cross Default      86  

Section 8.6.

  ERISA Default      87  

Section 8.7.

  Change in Control      87  

Section 8.8.

  Judgments      87  

Section 8.9.

  Security      87  

Section 8.10.

  Validity of Loan Documents      87  

Section 8.11.

  Solvency      88  

ARTICLE IX. REMEDIES UPON DEFAULT

     88  

Section 9.1.

  Optional Defaults      88  

Section 9.2.

  Automatic Defaults      89  

Section 9.3.

  Letters of Credit      89  

Section 9.4.

  Offsets      89  

Section 9.5.

  Equalization Provisions      90  

Section 9.6.

  Collateral      90  

Section 9.7.

  Other Remedies      91  

Section 9.8.

  Application of Proceeds      91  

ARTICLE X. THE ADMINISTRATIVE AGENT

     93  

Section 10.1.

  Appointment and Authorization      93  

Section 10.2.

  Rights as a Lender      93  

Section 10.3.

  Exculpatory Provisions      94  

Section 10.4.

  Reliance by the Administrative Agent      95  

Section 10.5.

  Delegation of Duties      95  

Section 10.6.

  Resignation of Administrative Agent      95  

Section 10.7.

  Non-Reliance on Administrative Agent and Other Lenders      96  

Section 10.8.

  Other Agents      97  

Section 10.9.

  Administrative Agent May File Proofs of Claim      97  

Section 10.10.

  Indemnification of Administrative Agent      97  

Section 10.11.

  Issuing Lender      98  

Section 10.12.

  No Reliance on Administrative Agent’s Customer Identification Program      98
 

Section 10.13.

  Platform      98  

ARTICLE XI. MISCELLANEOUS

     99  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 11.1.

  Lenders’ Independent Investigation      99  

Section 11.2.

  No Waiver; Cumulative Remedies      99  

Section 11.3.

  Amendments, Waivers and Consents      99  

Section 11.4.

  Notices      101  

Section 11.5.

  Costs and Expenses      101  

Section 11.6.

  Indemnification      102  

Section 11.7.

  Obligations Several; No Fiduciary Obligations      102  

Section 11.8.

  Execution in Counterparts      102  

Section 11.9.

  Successors and Assigns      103  

Section 11.10.

  Defaulting Lenders      107  

Section 11.11.

  Patriot Act Notice      110  

Section 11.12.

  Severability of Provisions; Captions; Attachments      110  

Section 11.13.

  Investment Purpose      110  

Section 11.14.

  Entire Agreement      110  

Section 11.15.

  Confidentiality      110  

Section 11.16.

  Limitations on Liability of the Issuing Lender      111  

Section 11.17.

  General Limitation of Liability      112  

Section 11.18.

  No Duty      112  

Section 11.19.

  Legal Representation of Parties      112  

Section 11.20.

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
     112  

Section 11.21.

  Certain ERISA Matters      113  

Section 11.22.

  Acknowledgement Regarding Any Supported QFCs      114  

Section 11.23.

  Governing Law; Submission to Jurisdiction      115  

Jury Trial Waiver

  Signature Page 1

 

 

Exhibit A    Form of Revolving Credit Note Exhibit B    Form of Notice of Loan
Exhibit C    Form of Compliance Certificate Exhibit D    Form of Assignment and
Assumption Agreement Exhibit E-1    Form of U.S. Tax Compliance Certificate (For
Foreign Lenders That Are Not   

Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-2    Form of U.S. Tax Compliance Certificate (For Foreign Participants
That   

Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-3    Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are   

Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-4    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are   

Partnerships For U.S. Federal Income Tax Purposes)

Schedule 1    Commitments of Lenders

 

iv



--------------------------------------------------------------------------------

This CREDIT AND SECURITY AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is dated April 23,
2020 among:

(a) RAPID7, INC., a Delaware corporation (“Rapid7, Inc.”);

(b) RAPID7 LLC, a Delaware limited liability company (“Rapid7 LLC” and, together
with Rapid7 Inc., collectively, the “Borrowers” and, individually, each a
“Borrower”);

(c) the lenders listed on Schedule 1 hereto and each other Eligible Assignee, as
hereinafter defined, that from time to time becomes a party hereto pursuant to
Section 2.9(b) or 11.10 hereof (collectively, the “Lenders” and, individually,
each a “Lender”); and

(d) KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under this Agreement (the “Administrative
Agent”) and the Issuing Lender.

WITNESSETH:

WHEREAS, the Borrowers, the Administrative Agent and the Lenders desire to
contract for the establishment of credits in the aggregate principal amounts
hereinafter set forth, to be made available to the Borrowers upon the terms and
subject to the conditions hereinafter set forth;

NOW, THEREFORE, it is mutually agreed as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Account” means an account, as that term is defined in the U.C.C.

“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.

“Acquired Indebtedness” means Indebtedness of a Person whose assets or equity
interests are acquired by a Credit Party or any of its Subsidiaries in an
Acquisition permitted pursuant to Section 5.13 hereof; provided that such
Indebtedness (a) is either purchase money Indebtedness or a capital lease with
respect to Equipment or mortgage financing with respect to real property,
(b) was in existence prior to the date of such Acquisition, and (c) was not
incurred in connection with, or in contemplation of, such Acquisition.



--------------------------------------------------------------------------------

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.

“Additional Commitment” means that term as defined in Section 2.9(b)(i) hereof.

“Additional Lender” means an Eligible Assignee that shall become a Lender during
the Commitment Increase Period pursuant to Section 2.9(b) hereof.

“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to the Administrative Agent,
wherein an Additional Lender shall become a Lender.

“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9(b)(ii) hereof.

“Administrative Agent” means that term as defined in the first paragraph of this
Agreement.

“Administrative Agent Fee Letter” means the Fee Letter between the Borrowers,
the Administrative Agent and KeyBanc Capital Markets Inc., dated as of April 9,
2020.

“Administrative Borrower” means Rapid7, Inc.

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.

“Agreement” means that term as defined in the first paragraph of this agreement.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Companies from time to time concerning or
relating to bribery or corruption (including, without limitation, the Foreign
Corrupt Practices Act of 1977 (FCPA) (15 U.S.C. § 78dd-1, et seq.), as amended,
and the rules and regulations thereunder).

“Applicable Commitment Fee Rate” means twenty (20.00) basis points.

“Applicable Margin” means two hundred fifty (250.00) basis points for Eurodollar
Loans and zero (0.00) basis points for Base Rate Loans.

“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities that is administered or managed by (a) a Lender, (b) an Affiliate of
a Lender, or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignment Agreement” means an Assignment and Assumption Agreement entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.9 hereof), and accepted by the Administrative
Agent, in substantially the form of Exhibit D, or any other form approved by the
Administrative Agent.

“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Administrative Agent) to
handle certain administrative matters in connection with this Agreement.

“Available Liquidity” means, as of any date of determination, the sum of (a) the
Revolving Amount minus the Revolving Credit Exposure, plus (b) all unencumbered
(other than a Lien of the Administrative Agent), unrestricted cash on hand of
the Credit Parties plus any Cash Equivalents of the Credit Parties, in each
case, held at financial institutions (or in the case of Cash Equivalents,
securities intermediaries) located in the United States.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

3



--------------------------------------------------------------------------------

“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and the
Administrative Agent or a Lender (or an Affiliate of a Lender) in connection
with any of the Bank Products.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by a Company to the
Administrative Agent or any Lender (or an Affiliate of a Lender) pursuant to or
evidenced by the Bank Product Agreements.

“Bank Products” means a service or facility extended to a Company by the
Administrative Agent or any Lender (or an Affiliate of a Lender) for (a) credit
cards and credit card processing services, (b) debit cards, purchase cards and
stored value cards, (c) ACH transactions, and (d) cash management, including
controlled disbursement, accounts or services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one-half of one percent (0.50%) in excess of the Federal Funds
Effective Rate, and (c) one percent (1%) in excess of the Eurodollar Rate with
an Interest Period of one month (or, if such day is not a Business Day, such
rate as calculated on the most recent Business Day). Any change in the Base Rate
shall be effective immediately from and after such change in the Base Rate.

“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which the Borrowers shall pay interest at
the Derived Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Administrative Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body, or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
Eurodollar Rate for Dollar-denominated syndicated credit facilities at such
time, and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than one percent (1.00%),
the Benchmark Replacement will be deemed to be one percent (1.00%) for the
purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrowers giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body, or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
Dollar-denominated syndicated credit facilities at such time.

 

4



--------------------------------------------------------------------------------

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein, and (ii) the date on which the administrator of
the Eurodollar Rate permanently or indefinitely ceases to provide the Eurodollar
Rate; or

(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:

(a) a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate, the United States
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the Eurodollar Rate, a resolution authority with jurisdiction
over the administrator for the Eurodollar Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the
Eurodollar Rate, which states that the administrator of the Eurodollar Rate has
ceased or will cease to provide the Eurodollar Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the Eurodollar Rate; or

 

5



--------------------------------------------------------------------------------

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate or a Relevant
Governmental Body announcing that the Eurodollar Rate is no longer
representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date,
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication), and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable, by
notice to the Administrative Borrower, the Administrative Agent and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (a) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 3.8 hereof, and (b) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 3.8 hereof.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrower” means that term as defined in the first paragraph of this Agreement.

“Borrowers” means that term as defined in the first paragraph of this Agreement.

“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in Dollar deposits are
carried on in the London interbank Eurodollar market.

 

6



--------------------------------------------------------------------------------

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split, restricted stock award under any such Company’s equity compensation
plans, stock distribution in connection with an Acquisition permitted by
Section 5.13 hereof, or other equity distribution, in each case payable only in
capital stock or other equity of such Company) in respect of such Company’s
capital stock or other equity interest.

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateral Account” means a commercial Deposit Account designated as a
“cash collateral account” and maintained by one or more Credit Parties with the
Administrative Agent, without liability by the Administrative Agent or the
Lenders to pay interest thereon, from which account the Administrative Agent, on
behalf of the Lenders, shall have the exclusive right to withdraw funds until
all of the Secured Obligations are paid in full.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender or one or more
Lenders, as collateral for the Letter of Credit Exposure or obligations of
Lenders to fund participations in respect of the Letter of Credit Exposure, cash
or deposit account balances or, if the Administrative Agent and the Issuing
Lender shall agree in its sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lender. “Cash Collateral” shall have a
meaning analogous to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalent” means cash equivalent as determined in accordance with GAAP.

“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Credit Party
presently has or may hereafter have any claim or interest, wherever located,
including but not limited to any of the foregoing that are presently or may
hereafter be existing or maintained with, issued by, drawn upon by, or in the
possession of the Administrative Agent or any Lender.

“CFC” means a Controlled Foreign Corporation, as such term is defined in
Section 957(a) of the Code.

 

7



--------------------------------------------------------------------------------

“Change in Control” means:

(a) the acquisition of, or, if earlier, the shareholder or director approval of
the acquisition of, ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act)
or of record, on or after the Closing Date, by any Person or group (within the
meaning of Sections 13d and 14d of the Exchange Act), of shares representing
more than forty percent (40%) of the aggregate ordinary Voting Power represented
by the issued and outstanding equity interests of the Borrower; and

(b) if, at any time during any period of twenty-four (24) consecutive months, a
majority of the members of the board of directors of Rapid7, Inc. cease to be
composed of individuals (i) who were members of that board of directors on the
first day of such period, (ii) whose election or nomination to that board of
directors was approved by individuals referred to in subpart (i) above that
constituted, at the time of such election or nomination, at least a majority of
that board of directors, or (iii) whose election or nomination to that board of
directors was approved by individuals referred to in subparts (i) and (ii) above
that constituted, at the time of such election or nomination, at least a
majority of that board of directors.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, rule, regulation or
treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Act and all requests, rules, guidelines or
directives thereunder, or issued in connection therewith, and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Closing Date” means April 23, 2020.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means (a) all of each Borrower’s existing and future (i) personal
property, (ii) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter-of-credit rights,
Pledged Securities, Pledged Notes (if any), Commercial Tort Claims, General
Intangibles, Inventory and Equipment, (iii) funds now or hereafter on deposit in
the Cash Collateral Account, if any, and (iv) Cash Security; and (b) Proceeds
and products of any of the foregoing; provided that Collateral shall not include
Excluded Property.

“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C. (Schedule 7.5 of the Confidential Disclosure Letter lists all
Commercial Tort Claims of the Credit Parties in existence as of the Closing Date
for which the amount in controversy exceeds Five Million Dollars ($5,000,000)).

 

8



--------------------------------------------------------------------------------

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in the issuance of Letters
of Credit pursuant to the Revolving Credit Commitment, up to the Total
Commitment Amount.

“Commitment Increase Period” means the period from the Closing Date to the date
that is six months prior to the last day of the Commitment Period.

“Commitment Percentage” means, for each Lender, the percentage, if any, set
forth opposite such Lender’s name under the column headed “Revolving Credit
Commitment Percentage”, as set forth on Schedule 1 hereto, subject to
assignments of interests pursuant to Section 11.10 hereof, reductions pursuant
to Section 2.9(a) hereof and increases pursuant to Section 2.9(b) hereof.

“Commitment Period” means the period from the Closing Date to the earlier of
(a) April 23, 2023, (b) ninety (90) days prior to the scheduled maturity of any
Convertible Debt Securities, or (c) such earlier date on which the Commitment
shall have been terminated pursuant to Article IX hereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, together with the rules and regulations
promulgated thereunder.

“Companies” means the Borrowers and all Subsidiaries of all Borrowers.

“Company” means a Borrower or a Subsidiary of a Borrower.

“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit C.

“Confidential Disclosure Letter” means the disclosure letter from the Borrowers
to the Administrative Agent and the Lenders delivered on the Closing Date, as
the same may from time to time be supplemented, amended, restated or otherwise
modified.

“Confidential Information” means all confidential or proprietary information
about the Companies that has been furnished by any Company to the Administrative
Agent or any Lender, whether furnished before or after the Closing Date and
regardless of the manner in which it is furnished, but does not include any such
information that (a) is or becomes generally available to the public other than
as a result of a disclosure by the Administrative Agent or such Lender not
permitted by this Agreement, (b) was available to the Administrative Agent or
such Lender on a nonconfidential basis prior to its disclosure to the
Administrative Agent or such Lender, or (c) becomes available to the
Administrative Agent or such Lender on a nonconfidential basis from a Person
other than any Company that is not, to the knowledge of the Administrative Agent
or such Lender, acting in violation of a confidentiality agreement with a
Company or is not otherwise prohibited from disclosing the information to the
Administrative Agent or such Lender.

 

9



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.

“Consolidated” means the resultant consolidation of the financial statements of
Rapid7, Inc. and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.14 hereof.

“Consolidated Net Worth” means, at any date, the stockholders’ equity of Rapid7,
Inc., determined as of such date on a Consolidated basis.

“Control Agreement” means a Deposit Account Control Agreement or Securities
Account Control Agreement.

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

“Convertible Debt Securities” means debt securities, the terms of which provide
for conversion into, or exchange for, equity interests of Rapid7, Inc., cash (in
an amount determined by reference to the price of such equity interests) or a
combination of equity interests and/or cash (in an amount determined by
reference to the price of such equity interests), including the Existing
Convertible Notes.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period, or
the issuance (or amendment or renewal) by the Issuing Lender of a Letter of
Credit.

 

10



--------------------------------------------------------------------------------

“Credit Party” means a Borrower, and any Subsidiary or other Affiliate of a
Borrower that is a Guarantor of Payment.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions, from
time to time in effect.

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.

“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 11.10(b) hereof, any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder, unless such
Lender notifies the Administrative Agent and the Administrative Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
Issuing Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit)
within two Business Days of the date when due, (b) has notified the
Administrative Borrower, the Administrative Agent or the Issuing Lender in
writing that it does not intend to comply with its funding obligations under
this Agreement, or has made a public statement to that effect (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Administrative
Borrower, to confirm in writing to the Administrative Agent and the
Administrative Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this subpart (c) upon receipt of such written confirmation by
the Administrative Agent and the Administrative Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory

 

11



--------------------------------------------------------------------------------

authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that, a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender, or
any direct or indirect parent company thereof, by a Governmental Authority, so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States, or from the
enforcement of judgments or writs of attachment on its assets, or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of subparts (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 11.10(b) hereof) upon delivery of written notice of such
determination to the Administrative Borrower, the Issuing Lender and each
Lender.

“Deposit Account” means a deposit account, as that term is defined in the U.C.C.

“Deposit Account Control Agreement” means each Deposit Account Control Agreement
(or similar agreement with respect to a Deposit Account) among a Credit Party,
the Administrative Agent and a depository institution, dated on or after the
Closing Date, to be in form and substance reasonably satisfactory to the
Administrative Agent, as the same may from time to time be amended, restated or
otherwise modified.

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin for Base Rate Loans plus the Base Rate.

“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin for Eurodollar Loans plus the Eurodollar Rate.

“Disposition” means the lease, transfer or other disposition of assets (whether
in one or more than one transaction) by a Company, other than a sale, lease,
transfer or other disposition made by a Company to another Company or in the
ordinary course of business.

“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

“Dollar” or the $ sign means lawful currency of the United States.

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than Two Hundred Fifty Thousand Dollars ($250,000), and (c) has no direct
or indirect Subsidiaries with aggregate assets, for such Company and all such
Subsidiaries, of more than Two Hundred Fifty Thousand Dollars ($250,000).

 

12



--------------------------------------------------------------------------------

“Early Opt-in Election” means the occurrence of:

(a) a determination by the Administrative Agent that Dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 3.8 hereof are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurodollar Rate, and

(b) the election by the Administrative Agent to declare that an Early Opt-in
Election has occurred and the provision by the Administrative Agent of written
notice of such election to the Administrative Borrower and the Lenders.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in subpart (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in subparts (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.9(b)(iii), (v) and (vi) hereof (subject to such
consents, if any, as may be required under Section 11.9(b)(iii) hereof).

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, authorizations, certificates, approvals,
registrations, awards and standards promulgated by a Governmental Authority or
by any court, agency, instrumentality, regulatory authority or commission of any
of the foregoing concerning environmental health or safety and protection of
natural resources, or regulation of the discharge of substances into, the
environment.

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

“Equipment” means equipment, as that term is defined in the U.C.C.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

13



--------------------------------------------------------------------------------

“ERISA Event” means any of the following situations, occurrences or events, but
only if it has a Material Adverse Effect: (a) the existence of a condition or
event with respect to an ERISA Plan that presents a significant risk of the
imposition of an excise tax or any other material liability on a Company or of
the imposition of a Lien on the assets of a Company; (b) the engagement by a
Company in a non-exempt “prohibited transaction” (as defined under ERISA
Section 406 or Code Section 4975) or a breach of a fiduciary duty under ERISA
that could result in liability to a Company; (c) the application by a Controlled
Group member for a waiver from the minimum funding requirements of Code
Section 412 or ERISA Section 302 or a Controlled Group member is required to
provide security under Code Section 401(a)(29) or ERISA Section 307;); (d) the
occurrence of a Reportable Event with respect to any Pension Plan administered
by a Company or a Controlled Group member as to which notice is required to be
provided to the PBGC; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241; (g) the failure of an ERISA Plan administered by a Company
or a Controlled Group member (and any related trust) that is intended to be
qualified under Code Sections 401 and 501 to be so qualified or the failure of
any “cash or deferred arrangement” under any such ERISA Plan to meet the
requirements of Code Section 401(k); (h) the taking by the PBGC of any steps to
terminate a Pension Plan or appoint a trustee to administer a Pension Plan, or
the taking by a Controlled Group member of any steps to terminate a Pension
Plan; (i) the failure by a Controlled Group member or an ERISA Plan to satisfy
any requirements of law applicable to an ERISA Plan; (j) the commencement,
existence or threatening of a claim, action, suit, audit or investigation with
respect to an ERISA Plan, other than a routine claim for benefits; or (k) any
incurrence by or any expectation of the incurrence by a Controlled Group member
of any liability for post-retirement benefits under any Welfare Plan, other than
as required by ERISA Section 601, et. seq. or Code Section 4980B.

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor entity), as in effect
from time to time.

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which the Borrowers shall pay
interest at the Derived Eurodollar Rate.

 

14



--------------------------------------------------------------------------------

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
London interbank offered rate, as published by Thomson Reuters or Bloomberg (or,
if for any reason such rate is unavailable from Thomson Reuters or Bloomberg,
from any other similar company or service that provides rate quotations
comparable to those currently provided by Thomson Reuters or Bloomberg) for
Dollar deposits in immediately available funds with a maturity comparable to
such Interest Period; by (b) 1.00 minus the Reserve Percentage. Notwithstanding
the foregoing, if at any time the Eurodollar Rate, as determined above, is less
than one percent (1.00%), it shall be deemed to be one percent (1.00%) for
purposes of this Agreement.

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Accounts” means (a) accounts used exclusively for payroll, payroll
taxes or other employee benefit or wage payments, (b) any fiduciary or trust
account held exclusively for the benefit of an unaffiliated third party,
(c) such other accounts as may be agreed to in writing by the Administrative
Agent in its sole discretion, (d) any account used solely to cash collateralize
the SVB Letters of Credit, (e) accounts acquired pursuant to an Acquisition that
secure applicable Acquired Indebtedness (but only so long as such Acquired
Indebtedness remains outstanding), and (f) zero balance accounts. For the
avoidance of doubt, an Excluded Account may be a Deposit Account or a Securities
Account.

“Excluded Property” means (a) licenses and contracts which by the terms of such
licenses and contracts prohibit liens on, or the assignment of, such agreements
(to the extent such prohibition is enforceable at law and is in effect); (b) any
trademark applications for which a statement of use has not been filed (but only
until such statement is filed); (c) any rights or interest in any contract,
lease, permit, license, or license agreement covering personal property of any
Credit Party if under the terms of such contract, lease, permit, license, or
license agreement, or applicable Law or regulation with respect thereto, the
grant of a security interest or lien therein is prohibited as a matter of law or
under such regulation or under the terms of such contract, lease, permit,
license, or license agreement and such prohibition or restriction has not been
waived or the consent of the other party to such contract, lease, permit,
license, or license agreement has not been obtained (provided that, (i) the
foregoing exclusions shall in no way be construed (A) to apply to the extent
that any described prohibition or restriction is unenforceable or ineffective
under Section 9-406, 9-407, 9-408, or 9-409 of the U.C.C. or other applicable
Law or regulation, or (B) to apply to the extent that any consent or waiver has
been obtained that would permit Administrative Agent’s security interest or lien
to attach thereto notwithstanding the prohibition or restriction contained in
such contract, lease, permit, license, or license agreement or under applicable
Law or regulation, and (ii) the foregoing exclusions shall in no way be
construed to limit, impair, or otherwise affect Administrative Agent’s
continuing security interests in and liens upon any rights or interests of any
Credit Party in or to (1) monies due or to become due under or in connection
with any described contract, lease, permit, license, license agreement, or
equity interests (including any Accounts), or (2) any proceeds from the
collection,

 

15



--------------------------------------------------------------------------------

sale, license, lease, or other dispositions of any such contract, lease, permit,
license, license agreement, or equity interests); (d) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability, or result in the abandonment, voiding or
cancellation, of such intent-to-use trademark applications under applicable
federal law, provided that upon submission and acceptance by the USPTO of an
amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or any successor
provision), such intent-to-use trademark application shall be considered
Collateral; (e) real property; (f) shares of voting capital stock or other
voting equity interests in any Foreign Subsidiary or FSHCO in excess of
sixty-five percent (65%) of the total outstanding shares of each class of voting
capital stock or other voting equity interest of such Foreign Subsidiary or
FSHCO; and (g) motor vehicles and other assets subject to a certificate of title
statute, except to the extent perfection of a security interest therein may be
accomplished by filing of financing statements in appropriate form in a central
filing office located in the jurisdiction in which the granting Credit Party is
organized; provided that “Excluded Property” shall not include any Proceeds,
products, substitutions or replacements of any Excluded Property (unless such
Proceeds, products, substitutions or replacements would constitute Excluded
Property).

“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell, support or other
agreement” for the benefit of such Credit Party and any and all guarantees of
such Credit Party’s Swap Obligations by other Credit Parties), at the time such
guarantee or grant of security interest of such Credit Party becomes, or would
become, effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is, or becomes, illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
branch profits Taxes, and franchise Taxes, in each case (i) imposed by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Recipient is organized or in which its principal office is located, or, in the
case of any Lender, in which its applicable lending office is located or
(ii) that otherwise are Other Connection Taxes, (b) in the case of a Lender,
United States federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment, or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 3.2, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto, or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.2(c), (d), (e)
and (f), or to deliver the documentation described in Section 3.2(e), and
(d) any withholding Taxes imposed under FATCA.

 

16



--------------------------------------------------------------------------------

“Existing Convertible Notes” means the Convertible Debt Securities issued by
Rapid7, Inc. pursuant to the Convertible Note Indenture.

“Existing Convertible Notes Indenture” means that certain Indenture, dated as of
August 13, 2018, between Rapid7, Inc. and U.S. Bank National Association, as
trustee.

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreement entered into in connection with the implementation of such sections of
the Code, and any fiscal or regulatory legislation, rules, or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities implementing such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer or controller. Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of the Administrative Borrower.

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Lender, such Defaulting Lender’s outstanding Letter of
Credit Exposure (to the extent of such Defaulting Lender’s Commitment Percentage
of the Revolving Credit Commitment) with respect to Letters of Credit issued by
the Issuing Lender, other than Letter of Credit Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

17



--------------------------------------------------------------------------------

“FSHCO” means any Domestic Subsidiary (including any disregarded entity for U.S.
federal income tax purposes), substantially all of the assets of which consist
of, directly or indirectly, equity interests in (or equity interests in and
indebtedness of) one or more CFCs.

“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of Rapid7, Inc.

“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

“Governmental Authority” means any nation or government, any state, province or
territory, or any local or other political subdivision thereof, any governmental
agency, including state public utility commissions, department, authority,
instrumentality, regulatory body, court, central bank or other governmental
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank),
any securities exchange and any self-regulatory organization exercising such
functions, and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

“Guarantor of Payment” means any Subsidiary of a Borrower that shall have
executed and delivered a Guaranty of Payment (or Guaranty of Payment Joinder) to
the Administrative Agent subsequent to the Closing Date.

“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by one or more
Guarantors of Payment, as the same may from time to time be amended, restated or
otherwise modified.

 

18



--------------------------------------------------------------------------------

“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company. For the avoidance of doubt, Permitted
Equity Derivatives shall not constitute Hedge Agreements.

“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable and accrued expenses, in each case
incurred in the ordinary course of business), (c) all obligations under
conditional sales or other title retention agreements, (d) all obligations
(contingent or otherwise) under any letter of credit or banker’s acceptance,
(e) all net obligations under any currency swap agreement, interest rate swap,
cap, collar or floor agreement or other interest rate management device or any
Hedge Agreement, (f) all synthetic leases, (g) all Capitalized Lease
Obligations, (h) all obligations of such Company with respect to asset
securitization financing programs to the extent that there is recourse against
such Company or such Company is liable (contingent or otherwise) under any such
program, (i) all obligations to advance funds to, or to purchase assets,
property or services from, any other Person in order to maintain the financial
condition of such Person, (j) all indebtedness of the types referred to in
subparts (a) through (i) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Company is a general partner or joint venturer, unless such
indebtedness is expressly made non-recourse to such Company, (k) any other
transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) above. For the avoidance of
doubt, “Indebtedness” shall not include Permitted Equity Derivatives.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing subpart (a), Other Taxes.

“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement, executed and delivered on or after the Closing Date by a
Credit Party, wherein such Credit Party, as the case may be, has granted to the
Administrative Agent, for the benefit of the Lenders, a security interest in all
intellectual property owned by such Credit Party, as the same may from time to
time be amended, restated or otherwise modified.

“Interest Adjustment Date” means the last day of each Interest Period.

 

19



--------------------------------------------------------------------------------

“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by the Administrative Borrower pursuant to the
provisions hereof, and, thereafter (unless such Eurodollar Loan is converted to
a Base Rate Loan), each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of such period,
as selected by the Administrative Borrower pursuant to the provisions hereof.
The duration of each Interest Period for a Eurodollar Loan shall be one month,
two months, three months or six months, in each case as the Administrative
Borrower may select upon notice, as set forth in Section 2.5 hereof; provided
that, if the Administrative Borrower shall fail to so select the duration of any
Interest Period at least three Business Days prior to the Interest Adjustment
Date applicable to such Eurodollar Loan, the Borrowers shall be deemed to have
converted such Eurodollar Loan to a Base Rate Loan at the end of the then
current Interest Period. Notwithstanding the foregoing, no Interest Period shall
extend beyond the last day of the Commitment Period.

“Inventory” means inventory, as that term is defined in the U.C.C.

“Investment Policy” means that certain investment policy of Rapid7, Inc.,
provided to the Administrative Agent and the Lenders prior to the Closing Date,
as the same may be amended, restated or otherwise supplemented with the consent
of the Administrative Agent, which shall not be unreasonably withheld.

“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.

“Issuing Lender” means, as to any Letter of Credit transaction hereunder, the
Administrative Agent as issuer of the Letter of Credit, or, in the event that
the Administrative Agent either shall be unable to issue or the Administrative
Agent shall agree that another Revolving Lender may issue, a Letter of Credit,
such other Revolving Lender as shall be acceptable to the Administrative Agent
and shall agree to issue the Letter of Credit in its own name, but in each
instance on behalf of the Revolving Lenders.

“KeyBank” means KeyBank National Association, and its successors and assigns.

“Landlord’s Waiver” means a landlord’s waiver in form and substance reasonably
satisfactory to the Administrative Agent, delivered by a Credit Party in
connection with this Agreement, as such waiver may from time to time be amended,
restated or otherwise modified.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

20



--------------------------------------------------------------------------------

“Lender” means that term as defined in the first paragraph of this Agreement
and, as the context requires, shall include the Issuing Lender.

“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by the Issuing Lender for the account of a
Borrower or a Guarantor of Payment, including amendments thereto, if any, and
shall have an expiration date no later than the earlier of (a) three hundred
sixty-four (364) days after its date of issuance (provided that such Letter of
Credit may provide for the renewal thereof for additional one year periods), or
(b) thirty (30) days prior to the last day of the Commitment Period.

“Letter of Credit Commitment” means the commitment of the Issuing Lender, on
behalf of the Revolving Lenders, to issue Letters of Credit in an aggregate face
amount of up to Fifteen Million Dollars ($15,000,000).

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by the Borrowers or converted to a Revolving Loan pursuant to Section 2.2(b)(iv)
hereof.

“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the face amount of such Letter of Credit, multiplied by
(b) the Applicable Margin for Revolving Loans that are Eurodollar Loans divided
by three hundred sixty (360).

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than operating leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

“Loan” means a Revolving Loan.

“Loan Documents” means, collectively, this Agreement, the Confidential
Disclosure Letter, each Note, each Guaranty of Payment, each Guaranty of Payment
Joinder, all documentation relating to each Letter of Credit, each Security
Document and the Administrative Agent Fee Letter, as any of the foregoing may
from time to time be amended, restated or otherwise modified or replaced, and
any other document delivered pursuant thereto.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Companies taken as a whole,
(b) the ability of any Credit Party to perform its obligations under any Loan
Document to which it is a party, or (c) the legality, validity, binding effect
or enforceability against any Credit Party of any Loan Document to which it is a
party.

 

21



--------------------------------------------------------------------------------

“Material Indebtedness Agreement” means the Convertible Debt Securities and any
debt instrument, lease (capital, operating or otherwise), guaranty, contract,
commitment, agreement or other arrangement evidencing or entered into in
connection with any Indebtedness of any Company or the Companies equal to or in
excess of the amount of Twenty Million Dollars ($20,000,000).

“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to (a) decreases pursuant to Section 2.9(a) hereof,
(b) increases pursuant to Section 2.9(b) hereof, and (c) assignments of
interests pursuant to Section 11.10 hereof; provided that the Maximum Amount of
the Issuing Lender shall exclude the Letter of Credit Commitment (other than its
pro rata share thereof).

“Maximum Rate” means that term as defined in Section 2.3(c) hereof.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
one hundred three percent (103%) of the Fronting Exposure of the Issuing Lender
with respect to Letters of Credit issued and outstanding at such time, and
(b) otherwise, an amount determined by the Administrative Agent and the Issuing
Lender in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

“Non-Consenting Lender” means that term as defined in Section 11.3(c) hereof.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Revolving Credit Note, or any other promissory note delivered
pursuant to this Agreement.

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit B.

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the one or more Borrowers to the
Administrative Agent, the Issuing Lender, or any Lender pursuant to this
Agreement and the other Loan Documents, and includes the principal of and
interest on all Loans, and all obligations of the Borrowers or any other Credit
Party pursuant to Letters of Credit; (b) each extension, renewal, consolidation
or refinancing of any of the foregoing, in whole or in part; (c) the commitment
and other fees, and any prepayment fees, payable pursuant to this Agreement or
any other Loan Document; (d) all fees and charges in connection with Letters of
Credit; (e) every other liability, now or hereafter owing to the Administrative
Agent or any Lender by any Company pursuant to this Agreement or any other Loan
Document; and (f) all Related Expenses.

 

22



--------------------------------------------------------------------------------

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between the Administrative Agent or
such Recipient and the jurisdiction imposing such Taxes (other than connections
arising solely from such Recipient having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to, or enforced, any Loan Document, or sold or assigned an interest in any Loan,
Letter of Credit, or any Loan Document).

“Other Taxes” means any and all present or future stamp or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or under any other Loan Document, or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment pursuant to Section 3.6 hereof.

“Participant” means that term as defined in Section 11.11 hereof.

“Participant Register” means that term as described in Section 11.11(e) hereof.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).

“Permitted Equity Derivatives” means any forward purchase agreement, accelerated
share purchase agreement, call option, warrant transaction or other equity
derivative transaction relating to the equity interests of Rapid7, Inc. (or
other securities or property following a merger event or other change of the
common stock of Rapid7, Inc.) executed in connection with the issuance of any
Convertible Debt Securities (or deemed executed therewith) (including the
Existing Convertible Notes).

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system selected by the Administrative Agent.

 

23



--------------------------------------------------------------------------------

“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered by a Credit Party, as applicable, in favor of
the Administrative Agent, for the benefit of the Lenders, dated on or after the
Closing Date, as any of the foregoing may from time to time be amended, restated
or otherwise modified.

“Pledged Notes” means the promissory notes payable to a Credit Party, as
described on Schedule 7.4 of the Confidential Disclosure Letter, and any
additional or future promissory notes that may hereafter from time to time be
payable to a Credit Party.

“Pledged Securities” means all of the shares of capital stock or other equity
interests of a direct Subsidiary of a Credit Party, whether now owned or
hereafter acquired or created, and all proceeds thereof; provided that Pledged
Securities shall exclude shares of voting capital stock or other voting equity
interests in any Foreign Subsidiary that is a CFC or any FSHCO in excess of
sixty-five percent (65%) of the total outstanding shares of each class of voting
capital stock or other voting equity interest of such Foreign Subsidiary or any
FSHCO, whether held directly or indirectly through a disregarded entity.
(Schedule 3 of the Confidential Disclosure Letter lists, as of the Closing Date,
all of the Pledged Securities.)

“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash. Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts.
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance. Except as expressly authorized in this Agreement, the
right of the Administrative Agent and the Lenders to Proceeds specifically set
forth herein, or indicated in any financing statement, shall never constitute an
express or implied authorization on the part of the Administrative Agent or any
Lender to a Company’s sale, exchange, collection or other disposition of any or
all of the collateral securing the Secured Obligations.

“Project Stratus” means that certain company identified to the Administrative
Agent and the Lenders prior to the closing date as “Project Stratus”.

“PTE” means a prohibited transaction class exemption issued by the United States
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

24



--------------------------------------------------------------------------------

“Recipient” means, as applicable (a) any Lender, or (b) the Issuing Lender.

“Recurring Revenue” means, for any period, an amount equal to recurring revenue
of Rapid7, Inc. for such period, as determined on a Consolidated basis, from
products, maintenance and supports (and specifically excluding professional
services), calculated in a manner consistent with past business practices and as
each category is reported in the financial statements delivered pursuant to
Section 5.3(a) and (b) hereof.

“Register” means that term as described in Section 11.10(c) hereof.

“Regularly Scheduled Payment Date” means the last Business Day of each March,
June, September and December of each year.

“Related Expenses” means any and all documented reasonable out-of-pocket costs,
liabilities and expenses (including, without limitation, losses, damages,
penalties, claims, actions, reasonable and actual attorneys’ fees, legal
expenses, judgments, suits and disbursements) (a) incurred by the Administrative
Agent, or imposed upon or asserted against the Administrative Agent or any
Lender, in any attempt by the Administrative Agent to (i) enforce this Agreement
or any other Loan Document or obtain, preserve, perfect or enforce any Loan
Document or any security interest evidenced by any Loan Document; (ii) obtain
payment, performance or observance of any and all of the Secured Obligations; or
(iii) maintain, insure, audit, collect, preserve, repossess or dispose of any of
the collateral securing the Secured Obligations or any part thereof, including,
without limitation, costs and expenses for appraisals, assessments and audits of
any Company or any such collateral; or (b) incidental or related to subpart
(a) above, including, without limitation, interest thereupon from the date
incurred, imposed or asserted until paid at the Default Rate.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto, including without limitation the Alternative Reference Rates
Committee.

“Removal Effective Date” means that term as defined in Section 10.6(b) hereof.

“Reportable Event” means a “reportable event” as that term is defined in Title
IV of ERISA, except actions of general applicability by the Secretary of Labor
under Section 110 of such Act.

“Required Lenders” means the holders of more than fifty percent (50%), based
upon each Lender’s Commitment Percentage, of an amount equal to (a) during the
Commitment Period, the Total Commitment Amount, and (b) after the Commitment
Period, the Revolving Credit Exposure; provided that (i) any portion held or
deemed to be held by any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders, and (ii) if there shall be two or
more unaffiliated Lenders (that are not Defaulting Lenders), Required Lenders
shall constitute at least two unaffiliated Lenders.

 

25



--------------------------------------------------------------------------------

“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.

“Resignation Effective Date” means that term as defined in Section 10.6(a)
hereof.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution paid in cash, (b) any amount paid in cash by such Company in
repayment, redemption, retirement, conversion or repurchase, directly or
indirectly, (i) of any Subordinated Indebtedness or (ii) Indebtedness under
Convertible Debt Securities, or (c) any amount paid in cash by such Company in
respect of any management, consulting or other similar arrangement with any
equity holder (other than a Company) of a Company or an Affiliate.
Notwithstanding the foregoing, and for the avoidance of doubt, (A) a payment by
a Company to another Credit Party is not a Restricted Payment, (B) any delivery
of equity interests due upon conversion of any Convertible Debt Securities (plus
cash in lieu of delivering any fractional share) shall not constitute a
Restricted Payment and (C) any payment (including payment of any premium) or
delivery with respect to, or early unwind, settlement or termination of, any
Permitted Equity Derivative shall not constitute a Restricted Payment.

“Revolving Amount” means Thirty Million Dollars ($30,000,000), as such amount
may be increased pursuant to Section 2.9(b) hereof or reduced pursuant to
Section 2.9(a) hereof.

“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Revolving Lenders (and each Revolving Lender) to
make Revolving Loans, and (b) the Issuing Lender to issue, and each Revolving
Lender to participate in, Letters of Credit pursuant to the Letter of Credit
Commitment; up to an aggregate principal amount outstanding at any time equal to
the Revolving Amount.

“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, and (b) the Letter of
Credit Exposure.

“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.4(a) hereof.

 

26



--------------------------------------------------------------------------------

“Revolving Lender” means a Lender with a percentage of the Revolving Credit
Commitment as set forth on Schedule 1 hereto, or that acquires a percentage of
the Revolving Credit Commitment pursuant to Section 2.9(b) or 11.10 hereof.

“Revolving Loan” means a loan made to the Borrowers by the Revolving Lenders in
accordance with Section 2.2(a) hereof.

“Sanctions” means any sanctions administered or enforced from time to time by
(a) the U.S. government, including those administered by the Office of Foreign
Assets Control or the U.S. Department of State or (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an Affiliate of a then existing Lender) under Hedge Agreements, and
(c) the Bank Product Obligations owing to a Lender (or an entity that is an
Affiliate of a then existing Lender) under Bank Product Agreements; provided
that Secured Obligations of a Credit Party shall not include Excluded Swap
Obligations owing from such Credit Party. For the avoidance of doubt, Permitted
Equity Derivatives shall not constitute Secured Obligations.

“Securities Account” means a securities account, as that term is defined in the
U.C.C.

“Securities Account Control Agreement” means each Securities Account Control
Agreement (or similar agreement with respect to a Securities Account) among a
Credit Party, the Administrative Agent and a Securities Intermediary, dated on
or after the Closing Date, to be in form and substance reasonably satisfactory
to the Administrative Agent, as the same may from time to time be amended,
restated or otherwise modified.

“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.

“Security Agreement” means each Security Agreement, executed and delivered by
one or more Guarantors of Payment in favor of the Administrative Agent, for the
benefit of the Lenders, dated as of the Closing Date, and any other Security
Agreement executed on or after the Closing Date, as the same may from time to
time be amended, restated or otherwise modified.

“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to a previously executed Security Agreement.

 

27



--------------------------------------------------------------------------------

“Security Document” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Intellectual Property Security Agreement,
the Landlord’s Waiver, each Control Agreement, each U.C.C. Financing Statement
or similar filing as to a jurisdiction located outside of the United States
filed in connection herewith or perfecting any interest created in any of the
foregoing documents, and any other document pursuant to which any Lien is
granted by a Company or any other Person to the Administrative Agent, for the
benefit of the Lenders, as security for the Secured Obligations, or any part
thereof, and each other agreement executed or provided to the Administrative
Agent in connection with any of the foregoing, as any of the foregoing may from
time to time be amended, restated or otherwise modified or replaced.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital. As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.

“Standard & Poor’s” means S&P Global Ratings, a business unit of Standard &
Poor’s Financial Services LLC, a subsidiary of S&P Global Inc., and any
successor thereto.

“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance reasonably satisfactory to the Administrative Agent) in favor of the
prior payment in full of the Obligations.

“Subsidiary” means, with respect to any Person, (a) a corporation more than
fifty percent (50%) of the Voting Power of which is owned, directly or
indirectly, by such Person or by one or more other subsidiaries of such Person
or by such Person and one or more subsidiaries of such Person, (b) a
partnership, limited liability company or unlimited liability company of which
such Person, one or more other subsidiaries of such Person or such Person and
one or more subsidiaries of such Person, directly or indirectly, is a general
partner or managing member, as the case may be, or otherwise has an ownership
interest greater than fifty percent (50%) of all of the ownership interests in
such partnership, limited liability company or unlimited liability company, or
(c) any other Person (other than a corporation, partnership, limited liability
company or unlimited liability company) in which such Person, one or more other
subsidiaries of such Person or such Person and one or more subsidiaries of such
Person, directly or indirectly, has at least a majority interest in the Voting
Power or the power to elect or direct the election of a majority of directors or
other governing body of such Person. Unless the context otherwise requires,
Subsidiary herein shall be a reference to a Subsidiary of a Borrower.

 

28



--------------------------------------------------------------------------------

“Supporting Letter of Credit” means a standby letter of credit, in form and
substance satisfactory to the Administrative Agent and the Issuing Lender,
issued by an issuer satisfactory to the Administrative Agent and the Issuing
Lender.

“SVB Letters of Credit” means those certain cash collateralized standby letters
of credit issued by Silicon Valley Bank for the account of the Borrowers, set
forth on Schedule 5.8 to the Confidential Disclosure Letter.

“Swap Obligations” means, with respect to any Company, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act. For the
avoidance of doubt, Permitted Equity Derivatives shall not constitute Swap
Obligations.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Total Commitment Amount” means the principal amount of Thirty Million Dollars
($30,000,000), as such amount may be increased pursuant to Section 2.9(b)
hereof, or decreased pursuant to Section 2.9(a) hereof.

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” means that term as defined in Section 3.2(e)
hereof.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

29



--------------------------------------------------------------------------------

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“United States” means the United States of America.

“USPTO” means the United States Patent and Trademark Office in Alexandria,
Virginia.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.2. Accounting Terms.

(a) Any accounting term not specifically defined in this Article I shall have
the meaning ascribed thereto by GAAP.

(b) If any change in the rules, regulations, pronouncements, opinions or other
requirements of the Financial Accounting Standards Board (or any successor
thereto or agency with similar function) is made with respect to GAAP, or if the
Borrowers adopt the International Financial Reporting Standards, and such change
or adoption results in a change in the calculation of any component (or
components in the aggregate) of the financial covenants set forth in Section 5.7
hereof or the related financial definitions, at the option of the Administrative
Agent,

 

30



--------------------------------------------------------------------------------

the Required Lenders or the Administrative Borrower, the parties hereto will
enter into good faith negotiations to amend such financial covenants and
financial definitions in such manner as the parties shall agree, each acting
reasonably, in order to reflect fairly such change or adoption so that the
criteria for evaluating the financial condition of the Borrowers shall be the
same in commercial effect after, as well as before, such change or adoption is
made (in which case the method and calculating such financial covenants and
definitions hereunder shall be determined in the manner so agreed); provided
that, until so amended, such calculations shall continue to be computed in
accordance with GAAP as in effect prior to such change or adoption.

(c) Notwithstanding the foregoing, all financial covenants contained herein
shall be calculated, and compliance with negative covenants contained herein
shall be determined, without giving effect to Accounting Standards Codification
842 (or any other Accounting Standards Codification having similar result or
effect) (and related interpretations) to the extent any lease (or similar
arrangement) would be required to be treated as a capital lease thereunder where
such lease (or arrangement) would have been treated as an operating lease under
GAAP as in effect immediately prior to the effectiveness of such Accounting
Standards Codification.

Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms. Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined. For the avoidance of doubt, the term “equity interests” shall not
include Convertible Debt Securities (including the Existing Convertible Notes).

Section 1.4. Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.

ARTICLE II. AMOUNT AND TERMS OF CREDIT

Section 2.1. Amount and Nature of Credit.

(a) Subject to the terms and conditions of this Agreement, the Lenders, on and
after the Closing Date and during the remainder of the Commitment Period and to
the extent hereinafter provided, shall make Loans to the Borrowers, and
participate in Letters of Credit (or, if the Issuing Lender, issue Letters of
Credit) at the request of the Borrowers, in such aggregate amount as the
Borrowers shall request pursuant to the Commitment; provided that in no event
shall the aggregate principal amount of all Loans and Letters of Credit
outstanding under this Agreement be in excess of the Total Commitment Amount.

 

31



--------------------------------------------------------------------------------

(b) Each Lender, for itself and not one for any other, agrees to make Loans, and
participate in Letters of Credit (or, if the Issuing Lender, issue Letters of
Credit), during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by the Borrowers or the issuance of a Letter of
Credit:

(i) the aggregate outstanding principal amount of Loans made by such Lender,
when combined with such Lender’s pro rata share, if any, of the Letter of Credit
Exposure, shall not be in excess of the Maximum Amount for such Lender; and

(ii) the aggregate outstanding principal amount of Loans shall represent that
percentage of the aggregate principal amount then outstanding on all Loans that
shall be such Lender’s Commitment Percentage.

Each borrowing from the Lenders shall be made pro rata according to the
respective Commitment Percentages of the Lenders.

(c) The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, and Letters of Credit may be issued in accordance with Section 2.2(b)
hereof.

Section 2.2. Revolving Credit Commitment.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement, on
and after the Closing Date and during the remainder of the Commitment Period,
the Revolving Lenders shall make a Revolving Loan or Revolving Loans to the
Borrowers in such amount or amounts as the Administrative Borrower, through an
Authorized Officer, may from time to time request, but not exceeding in
aggregate principal amount at any time outstanding hereunder the Revolving
Credit Commitment, when such Revolving Loans are combined with the Letter of
Credit Exposure. The Borrowers shall have the option, subject to the terms and
conditions set forth herein, to borrow Revolving Loans, maturing on the last day
of the Commitment Period, by means of any combination of Base Rate Loans or
Eurodollar Loans. Subject to the provisions of this Agreement, the Borrowers
shall be entitled under this Section 2.2(a) to borrow Revolving Loans, repay the
same in whole or in part and re-borrow Revolving Loans hereunder at any time and
from time to time during the Commitment Period. The aggregate outstanding amount
of all Revolving Loans shall be payable in full on the last day of the
Commitment Period.

(b) Letters of Credit.

(i) Generally. Subject to the terms and conditions of this Agreement, on and
after the Closing Date and during the remainder of the Commitment Period, the
Issuing Lender shall, in its own name, on behalf of the Revolving Lenders, issue
such Letters of Credit for the account of a Borrower or a Guarantor of Payment,
as the Administrative Borrower may from time to time request. The Administrative
Borrower shall not request any Letter of Credit (and the Issuing Lender shall
not be obligated to issue any Letter of Credit) if, after giving effect thereto,
(A) the Letter of Credit Exposure would exceed the Letter of Credit Commitment,
or (B) the Revolving Credit Exposure would exceed the Revolving Credit
Commitment. The issuance of each Letter of Credit shall confer upon each
Revolving Lender the benefits and liabilities of a participation consisting of
an undivided pro rata interest in the Letter of Credit to the extent of such
Revolving Lender’s Commitment Percentage.

 

32



--------------------------------------------------------------------------------

(ii) Request for Letter of Credit. Each request for a Letter of Credit shall be
delivered to the Administrative Agent (and to the Issuing Lender, if the Issuing
Lender is a Lender other than the Administrative Agent) by an Authorized Officer
not later than 11:00 A.M. (Eastern time) three Business Days prior to the date
of the proposed issuance of the Letter of Credit (or such shorter period as may
be acceptable to the Issuing Lender). Each such request shall be in a form
reasonably acceptable to the Administrative Agent (and the Issuing Lender, if
the Issuing Lender is a Lender other than the Administrative Agent) and shall
specify the face amount thereof, whether such Letter of Credit is a commercial
documentary or a standby Letter of Credit, the account party, the beneficiary,
the requested date of issuance, amendment, renewal or extension, the expiry date
thereof, and the nature of the transaction or obligation to be supported
thereby. Concurrently with each such request, the Administrative Borrower, and
any Guarantor of Payment for whose account the Letter of Credit is to be issued,
shall execute and deliver to the Issuing Lender an appropriate application and
agreement, being in the standard form of the Issuing Lender for such letters of
credit, as amended to conform to the provisions of this Agreement if required by
the Administrative Agent. The Administrative Agent shall give the Issuing Lender
and each Revolving Lender notice of each such request for a Letter of Credit.

(iii) Commercial Documentary Letters of Credit Fees. With respect to each Letter
of Credit that shall be a commercial documentary letter of credit and the drafts
thereunder, whether issued for the account of a Borrower or a Guarantor of
Payment, the Borrowers agree to (A) pay to the Administrative Agent, for the pro
rata benefit of the Revolving Lenders, a non-refundable commission based upon
the face amount of such Letter of Credit, which shall be paid quarterly in
arrears, on each Regularly Scheduled Payment Date, in an amount equal to the
aggregate sum of the Letter of Credit Fee for such Letter of Credit for each day
of such quarter; (B) pay to the Administrative Agent, for the sole benefit of
the Issuing Lender, an additional Letter of Credit fee, which shall be paid on
each date that such Letter of Credit is issued, amended or renewed, at the rate
of one-eighth percent (1/8%) of the face amount of such Letter of Credit; and
(C) pay to the Administrative Agent, for the sole benefit of the Issuing Lender,
such other issuance, amendment, renewal, negotiation, draw, acceptance, telex,
courier, postage and similar transactional fees as are customarily charged by
the Issuing Lender in respect of the issuance and administration of similar
letters of credit under its fee schedule as in effect from time to time.

(iv) Standby Letters of Credit Fees. With respect to each Letter of Credit that
shall be a standby letter of credit and the drafts thereunder, if any, whether
issued for the account of a Borrower or a Guarantor of Payment, the Borrowers
agree to (A) pay to the Administrative Agent, for the pro rata benefit of the
Revolving Lenders, a non-refundable commission based upon the face amount of
such Letter of Credit, which shall be paid quarterly in arrears, on each
Regularly Scheduled Payment Date, in an amount equal to the aggregate sum of the
Letter of Credit Fee for such Letter of Credit for each day of

 

33



--------------------------------------------------------------------------------

such quarter; (B) pay to the Administrative Agent, for the sole benefit of the
Issuing Lender, an additional Letter of Credit fee, which shall be paid on each
date that such Letter of Credit is issued, amended or renewed at the rate of
one-eighth percent (1/8%) of the face amount of such Letter of Credit; and
(C) pay to the Administrative Agent, for the sole benefit of the Issuing Lender,
such other issuance, amendment, renewal, negotiation, draw, acceptance, telex,
courier, postage and similar transactional fees as are customarily charged by
the Issuing Lender in respect of the issuance and administration of similar
letters of credit under its fee schedule as in effect from time to time.

(v) Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, the Borrowers shall promptly reimburse the Issuing Lender
for the amount drawn. In the event that the amount drawn shall not have been
reimbursed by the Borrowers within one Business Day of the drawing of such
Letter of Credit, the Borrowers shall be deemed to have requested a Revolving
Loan, subject to the provisions of Sections 2.2(a) and 2.5 hereof (other than
the requirement set forth in Section 2.5(d) hereof), in the amount drawn. Such
Revolving Loan shall be evidenced by the Revolving Credit Notes (or, if a Lender
has not requested a Revolving Credit Note, by the records of the Administrative
Agent and such Lender). Each Revolving Lender agrees to make a Revolving Loan on
the date of such notice, subject to no conditions precedent whatsoever. Each
Revolving Lender acknowledges and agrees that its obligation to make a Revolving
Loan pursuant to Section 2.2(a) hereof when required by this subpart (v) shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to the Administrative Agent,
for the account of the Issuing Lender, of the proceeds of such Revolving Loan
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. The Borrowers irrevocably
authorizes and instructs the Administrative Agent to apply the proceeds of any
borrowing pursuant to this subpart (v) to reimburse, in full (other than the
Issuing Lender’s pro rata share of such borrowing), the Issuing Lender for the
amount drawn on such Letter of Credit. Each such Revolving Loan shall be deemed
to be a Base Rate Loan unless otherwise requested by and available to the
Borrowers hereunder. Each Revolving Lender is hereby authorized to record on its
records relating to its Revolving Credit Note (or, if such Revolving Lender has
not requested a Revolving Credit Note, its records relating to Revolving Loans)
such Revolving Lender’s pro rata share of the amounts paid and not reimbursed on
the Letters of Credit.

(vi) Participation in Letters of Credit. If, for any reason, the Administrative
Agent (and the Issuing Lender if the Issuing Lender is a Revolving Lender other
than the Administrative Agent) shall be unable to or, in the opinion of the
Administrative Agent, it shall be impracticable to, convert any amount drawn
under a Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, the Administrative Agent (and the Issuing Lender if the Issuing
Lender is a Revolving Lender other than the Administrative Agent) shall have the
right to request that each Revolving Lender fund a participation in the amount
due with respect to such Letter of Credit, and the Administrative Agent shall
promptly notify each Revolving Lender thereof (by facsimile or email (in each
case

 

34



--------------------------------------------------------------------------------

confirmed by telephone) or telephone (confirmed in writing)). Upon such notice,
but without further action, the Issuing Lender hereby agrees to grant to each
Revolving Lender, and each Revolving Lender hereby agrees to acquire from the
Issuing Lender, an undivided participation interest in the amount due with
respect to such Letter of Credit in an amount equal to such Revolving Lender’s
Commitment Percentage of the principal amount due with respect to such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Issuing Lender, such Revolving Lender’s ratable share of the amount due with
respect to such Letter of Credit (determined in accordance with such Revolving
Lender’s Commitment Percentage). Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations in the amount due under any Letter
of Credit that is drawn but not reimbursed by the Borrowers pursuant to this
subsection (vi) shall be absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that each such payment shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated. Each Revolving Lender shall comply with its
obligation under this subsection (vi) by wire transfer of immediately available
funds, in the same manner as provided in Section 2.5 hereof with respect to
Revolving Loans.

(vii) Auto-Renewal Letters of Credit. If the Administrative Borrower so
requests, a Letter of Credit shall have an automatic renewal provision; provided
that any Letter of Credit that has an automatic renewal provision must permit
the Administrative Agent (or the applicable Issuing Lender if the Issuing Lender
is a Lender other than the Administrative Agent) to prevent any such renewal by
giving prior notice to the beneficiary thereof not later than thirty (30) days
prior to the renewal date of such Letter of Credit. Once any such Letter of
Credit that has automatic renewal provisions has been issued, the Revolving
Lenders shall be deemed to have authorized (but may not require) the
Administrative Agent (and the Issuing Lender) to permit at any time the renewal
of such Letter of Credit to an expiry date not later than one year after the
last day of the Commitment Period.

(viii) Letters of Credit Outstanding Beyond the Commitment Period. If any Letter
of Credit is outstanding upon the termination of the Commitment, then, prior to
such termination, the Borrowers shall deposit with the Administrative Agent, for
the benefit of the Issuing Lender, with respect to all outstanding Letters of
Credit, either cash or a Supporting Letter of Credit, which, in each case, is
(A) in an amount equal to one hundred five percent (105%) of the undrawn amount
of the outstanding Letters of Credit, and (B) free and clear of all rights and
claims of third parties. The cash shall be deposited in an escrow account at a
financial institution designated by the Issuing Lender. The Issuing Lender shall
be entitled to withdraw (with respect to the cash) or draw (with respect to the
Supporting Letter of Credit) amounts necessary to reimburse the Issuing Lender
for payments to be made under the Letters of Credit and any fees and expenses
associated with such Letters of Credit, or incurred pursuant to the
reimbursement

 

35



--------------------------------------------------------------------------------

agreements with respect to such Letters of Credit. The Borrowers shall also
execute such documentation as the Administrative Agent or the Issuing Lender may
reasonably require in connection with the survival of the Letters of Credit
beyond the Commitment or this Agreement. After expiration of all undrawn Letters
of Credit, the Supporting Letter of Credit or the remainder of the cash, if any,
as the case may be, shall promptly be returned to the Borrowers.

Section 2.3. Interest.

(a) Revolving Loans.

(i) Base Rate Loan. The Borrowers shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Base Rate Loan outstanding from time to
time from the date thereof until paid at the Derived Base Rate from time to time
in effect. Interest on such Base Rate Loan shall be payable, commencing June 30,
2020, and continuing on each Regularly Scheduled Payment Date thereafter and at
the maturity thereof.

(ii) Eurodollar Loans. The Borrowers shall pay interest on the unpaid principal
amount of each Revolving Loan that is a Eurodollar Loan outstanding from time to
time, with the interest rate to be fixed in advance on the first day of the
Interest Period applicable thereto through the last day of the Interest Period
applicable thereto, at the Derived Eurodollar Rate. Interest on such Eurodollar
Loan shall be payable on each Interest Adjustment Date with respect to an
Interest Period (provided that, if an Interest Period shall exceed three months,
the interest must also be paid every three months, commencing three months from
the beginning of such Interest Period).

(b) Default Rate. Anything herein to the contrary notwithstanding, if an Event
of Default shall occur and be continuing, upon the election of the
Administrative Agent or the Required Lenders (i) the principal of each Loan and
the unpaid interest thereon shall bear interest, until paid, at the Default
Rate, (ii) the fee for the aggregate undrawn amount of all issued and
outstanding Letters of Credit that have not been cash collateralized in
accordance with Section 9.3, shall be increased by two percent (2%) in excess of
the rate otherwise applicable thereto, and (iii) in the case of any other amount
not paid when due from the Borrowers hereunder or under any other Loan Document,
such amount shall bear interest at the Default Rate; provided that, during an
Event of Default under Section 8.1 or 8.11 hereof, the applicable Default Rate
shall apply without any election or action on the part of the Administrative
Agent or any Lender.

(c) Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrowers. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.

 

36



--------------------------------------------------------------------------------

Section 2.4. Evidence of Indebtedness.

(a) Revolving Loans. Upon the request of a Revolving Lender, to evidence the
obligation of the Borrowers to repay the portion of the Revolving Loans made by
such Revolving Lender and to pay interest thereon, the Borrowers shall execute a
Revolving Credit Note, payable to the order of such Revolving Lender in the
principal amount equal to its Commitment Percentage of the Revolving Amount, or,
if less, the aggregate unpaid principal amount of Revolving Loans made by such
Revolving Lender; provided that the failure of a Revolving Lender to request a
Revolving Credit Note shall in no way detract from the Borrowers’ obligations to
such Revolving Lender hereunder.

Section 2.5. Notice of Loans and Credit Events; Funding of Loans.

(a) Notice of Loans and Credit Events. The Administrative Borrower, through an
Authorized Officer, shall provide to the Administrative Agent a Notice of Loan
prior to (i) 11:00 A.M. (Eastern time) on the proposed date of borrowing of, or
conversion of a Loan to, a Base Rate Loan, and (ii) 11:00 A.M. (Eastern time)
three Business Days prior to the proposed date of borrowing of, continuation of,
or conversion of a Loan to, a Eurodollar Loan. An Authorized Officer of the
Administrative Borrower may verbally request a Loan, so long as a Notice of Loan
is received by the end of the same Business Day, and, if the Administrative
Agent or any Lender provides funds or initiates funding based upon such verbal
request, the Borrowers shall bear the risk with respect to any information
regarding such funding that is later determined to have been incorrect. The
Borrowers shall comply with the notice provisions set forth in Section 2.2(b)
hereof with respect to Letters of Credit.

(b) Funding of Loans. The Administrative Agent shall notify the appropriate
Lenders of the date, amount and Interest Period (if applicable) promptly upon
the receipt of a Notice of Loan, and, in any event, by 2:00 P.M. (Eastern time)
on the date such Notice of Loan is received. On the date that the Credit Event
set forth in such Notice of Loan is to occur, each such Lender shall provide to
the Administrative Agent, not later than 3:00 P.M. (Eastern time), the amount in
Dollars, in federal or other immediately available funds, required of it. If the
Administrative Agent shall elect to advance the proceeds of such Loan prior to
receiving funds from such Lender, the Administrative Agent shall have the right,
upon prior notice to the Administrative Borrower, to debit any account of one or
more Borrowers or otherwise receive such amount from the Borrowers, promptly
after demand, in the event that such Lender shall fail to reimburse the
Administrative Agent in accordance with this subsection (b). The Administrative
Agent shall also have the right to receive interest from such Lender at the
Federal Funds Effective Rate in the event that such Lender shall fail to provide
its portion of the Loan on the date requested and the Administrative Agent shall
elect to provide such funds.

 

37



--------------------------------------------------------------------------------

(c) Conversion and Continuation of Loans.

(i) At the request of the Administrative Borrower to the Administrative Agent,
subject to the notice and other provisions of this Agreement, the appropriate
Lenders shall convert a Base Rate Loan to one or more Eurodollar Loans at any
time and shall convert a Eurodollar Loan to a Base Rate Loan on any Interest
Adjustment Date applicable thereto.

(ii) At the request of the Administrative Borrower to the Administrative Agent,
subject to the notice and other provisions of this Agreement, the appropriate
Lenders shall continue one or more Eurodollar Loans as of the end of the
applicable Interest Period as a new Eurodollar Loan with a new Interest Period.

(d) Minimum Amount for Loans. Each request for:

(i) a Base Rate Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000), increased by increments of One Hundred Thousand
Dollars ($100,000); and

(ii) a Eurodollar Loan shall be in an amount of not less than One Million
Dollars ($1,000,000), increased by increments of Two Hundred Fifty Thousand
Dollars ($250,000).

(e) Interest Periods. The Administrative Borrower shall not request that
Eurodollar Loans be outstanding for more than six different Interest Periods at
the same time.

Section 2.6. Payment on Loans and Other Obligations.

(a) Payments Generally. Each payment made hereunder or under any other Loan
Document by a Credit Party shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever.

(b) Payments from Borrowers. All payments (including prepayments) to the
Administrative Agent of the principal of or interest on each Loan or other
payment, including but not limited to principal, interest, fees or any other
amount owed by the Borrowers under this Agreement, shall be made in Dollars. All
payments described in this subsection (b) shall be remitted to the
Administrative Agent, at the address of the Administrative Agent for notices
referred to in Section 11.4 hereof for the account of the appropriate Lenders
(or the Issuing Lender, as appropriate) not later than 1:00 P.M. (Eastern time)
on the due date thereof in immediately available funds. Any such payments
received by the Administrative Agent (or the Issuing Lender) after 1:00 P.M.
(Eastern time) shall be deemed to have been made and received on the next
Business Day.

 

38



--------------------------------------------------------------------------------

(c) Payments to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to the
appropriate Lenders (except with respect to Letters of Credit, certain of which
payments shall be paid to the Issuing Lender) their respective ratable shares,
if any, of the amount of principal, interest, and commitment and other fees
received by the Administrative Agent for the account of such Lender. Payments
received by the Administrative Agent shall be delivered to the Lenders in
immediately available funds. Each appropriate Lender shall record any principal,
interest or other payment, the principal amounts of Base Rate Loans, Eurodollar
Loans and Letters of Credit, all prepayments and the applicable dates, including
Interest Periods, with respect to the Loans made, and payments received by such
Lender, by such method as such Lender may generally employ; provided that
failure to make any such entry shall in no way detract from the obligations of
the Borrowers under this Agreement or any Note. The aggregate unpaid amount of
Loans, types of Loans, Interest Periods and similar information with respect to
the Loans and Letters of Credit set forth on the records of the Administrative
Agent shall, absent manifest error, be rebuttably presumptive evidence with
respect to such information, including the amounts of principal, interest and
fees owing to each Lender.

(d) Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a Eurodollar Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.

Section 2.7. Prepayment.

(a) Right to Prepay. The Borrowers shall have the right at any time or from time
to time to prepay, on a pro rata basis for all of the Lenders, all or any part
of the principal amount of the Loans then outstanding, as designated by the
Administrative Borrower. Such payment shall include interest accrued on the
amount so prepaid to the date of such prepayment and any amount payable under
Article III hereof with respect to the amount being prepaid. Prepayments of Base
Rate Loans shall be without any premium or penalty.

(b) Notice of Prepayment. The Administrative Borrower shall give the
Administrative Agent irrevocable written notice of prepayment of (i) a Base Rate
Loan by no later than 11:00 A.M. (Eastern time) on the Business Day on which
such prepayment is to be made, and (ii) a Eurodollar Loan by no later than 1:00
P.M. (Eastern time) three Business Days before the Business Day on which such
prepayment is to be made.

(c) Minimum Amount for Eurodollar Loans. Each prepayment of a Eurodollar Loan
shall be in the principal amount of not less than the lesser of Five Hundred
Thousand Dollars ($500,000), or the principal amount of such Loan, except in the
case of a mandatory payment pursuant to Section 2.11 or Article III hereof.

 

39



--------------------------------------------------------------------------------

Section 2.8. Commitment and Other Fees.

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent, for the
ratable account of the Revolving Lenders, as a consideration for the Revolving
Credit Commitment, a commitment fee, for each day from the Closing Date through
the last day of the Commitment Period, in an amount equal to (i) (A) the
Revolving Amount at the end of such day, minus (B) the Revolving Credit Exposure
at the end of such day, multiplied by (ii) the Applicable Commitment Fee Rate in
effect on such day divided by three hundred sixty (360). The commitment fee
shall be payable quarterly in arrears, commencing on June 30, 2020 and
continuing on each Regularly Scheduled Payment Date thereafter, and on the last
day of the Commitment Period.

(b) Administrative Agent Fee. The Borrowers shall pay to the Administrative
Agent, for its sole benefit, the fees set forth in the Administrative Agent Fee
Letter.

Section 2.9. Modifications to Commitment.

(a) Optional Reduction of Revolving Credit Commitment. The Borrowers may at any
time and from time to time permanently reduce in whole or ratably in part the
Revolving Amount to an amount not less than the then existing Revolving Credit
Exposure, by giving the Administrative Agent not fewer than three Business Days’
written notice of such reduction, provided that any such partial reduction shall
be in an aggregate amount, for all of the Lenders, of not less than Five Million
Dollars ($5,000,000), increased in increments of Five Hundred Thousand Dollars
($500,000). The Administrative Agent shall promptly notify each Revolving Lender
of the date of each such reduction and such Revolving Lender’s proportionate
share thereof. After each such partial reduction, the commitment fees payable
hereunder shall be calculated upon the Revolving Amount as so reduced. If the
Borrowers reduce in whole the Revolving Credit Commitment, on the effective date
of such reduction (the Borrowers having prepaid in full the unpaid principal
balance, if any, of the Loans, together with all interest (if any) and
commitment and other fees accrued and unpaid with respect thereto, and provided
that no Letter of Credit Exposure shall exist), all of the Revolving Credit
Notes shall be delivered to the Administrative Agent marked “Canceled” and the
Administrative Agent shall redeliver such Revolving Credit Notes to the
Borrowers. Any partial reduction in the Revolving Amount shall be effective
during the remainder of the Commitment Period. Upon each decrease of the
Revolving Amount, the Total Commitment Amount shall be decreased by the same
amount.

(b) Increase in Commitment.

(i) At any time during the Commitment Increase Period, the Administrative
Borrower may request that the Administrative Agent increase the Total Commitment
Amount by increasing the Revolving Amount; provided that the aggregate amount of
all increases made pursuant to this subsection (b) shall not exceed Forty
Million Dollars ($40,000,000). Each such request for an increase shall be in an
amount of at least Five Million Dollars ($5,000,000), increased by increments of
One Million Dollars ($1,000,000), and may be made by either (A) increasing, for
one or more Lenders, with their prior written consent, their respective
Revolving Credit Commitments, or (B) including one or more Additional Lenders,
each with a new commitment (in a minimum amount of at least Ten Million Dollars
($10,000,000)) under the Revolving Credit Commitment, as a party to this
Agreement (each an “Additional Commitment” and, collectively, the “Additional
Commitments”). For clarification purposes, nothing contained in this
Section 2.9(b) shall be construed as a commitment by any Lender to make any
Additional Commitment and any such commitment by a Lender shall be at such
Lender’s sole and absolute discretion.

 

40



--------------------------------------------------------------------------------

(ii) During the Commitment Increase Period, all of the Lenders agree that the
Administrative Agent, in its sole discretion, may permit one or more Additional
Commitments upon satisfaction of the following requirements: (A) each Additional
Lender, if any, shall execute an Additional Lender Assumption Agreement, (B) the
Administrative Agent shall provide to the Administrative Borrower and each
Lender a revised Schedule 1 to this Agreement, including revised Commitment
Percentages for each of the Lenders, if appropriate, at least three Business
Days prior to the date of the effectiveness of such Additional Commitments (each
an “Additional Lender Assumption Effective Date”), and (C) the Borrowers shall
execute and deliver to the Administrative Agent and the applicable Lenders such
appropriate replacement or additional Revolving Credit Notes as shall be
required by the Administrative Agent (if Notes have been requested by such
Lender or Lenders). The Lenders hereby authorize the Administrative Agent to
execute each Additional Lender Assumption Agreement on behalf of the Lenders.

(iii) On each Additional Lender Assumption Effective Date, the Lenders shall
make adjustments among themselves with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to reallocate among such Lenders
such outstanding amounts, based on the revised Commitment Percentages and to
otherwise carry out fully the intent and terms of this Section 2.9(b) (and the
Borrowers shall pay to the Lenders any amounts that would be payable pursuant to
Section 3.3 hereof if such adjustments among the Lenders would cause a
prepayment of one or more Loans). In connection therewith, it is understood and
agreed that the Maximum Amount of any Lender will not be increased (or decreased
except pursuant to subsection (a) hereof) without the prior written consent of
such Lender. The Administrative Borrower shall not request any increase in the
Revolving Amount pursuant to this subsection 2.9(b) if a Default or an Event of
Default shall then exist, or, after giving pro forma effect to any such increase
(including a pro forma calculation of the financial covenants set forth in
Section 5.7 hereof), would exist. Upon each increase of the Revolving Amount,
the Total Commitment Amount shall be increased by the same amount.

Section 2.10. Computation of Interest and Fees. With the exception of Base Rate
Loans, interest on Loans, Letter of Credit fees, Related Expenses and commitment
and other fees and charges hereunder shall be computed on the basis of a year
having three hundred sixty (360) days and calculated for the actual number of
days elapsed. With respect to Base Rate Loans, interest shall be computed on the
basis of a year having three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, and calculated for the actual number
of days elapsed.

 

41



--------------------------------------------------------------------------------

Section 2.11. Mandatory Payments. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment, the Borrowers shall, not later
than the next Business Day, pay an aggregate principal amount of the Revolving
Loans sufficient to bring the Revolving Credit Exposure within the Revolving
Credit Commitment. Each mandatory payment hereof shall be applied in the
following order: (a) first, to the outstanding Base Rate Loans, and (b) second,
to the outstanding Eurodollar Loans, provided that, in each case, if the
outstanding principal amount of any Eurodollar Loan shall be reduced to an
amount less than the minimum amount set forth in Section 2.7(c) hereof as a
result of such prepayment, then such Eurodollar Loan shall be converted into a
Base Rate Loan on the date of such prepayment. Any prepayment of a Eurodollar
Loan pursuant to this Section 2.11 shall be subject to the prepayment provisions
set forth in Article III hereof.

Section 2.12. Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent), the Administrative Borrower shall Cash Collateralize the Issuing
Lender’s Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to Section 11.10(a)(iv) hereof and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

(a) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to the Administrative
Agent, for the benefit of the Issuing Lender, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of the Letter
of Credit Exposure, to be applied pursuant to subsection (b) below. If, at any
time, the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent and the Issuing
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrowers will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by such Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.12 or Section 11.10 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of the Letter
of Credit Exposure (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.12
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and the Issuing Lender that
there exists excess Cash Collateral; provided that (A) subject to Section 11.10
hereof, the Person

 

42



--------------------------------------------------------------------------------

providing Cash Collateral and the Issuing Lender may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations, and (B) the extent that such Cash Collateral was provided by the
Borrowers, such Cash Collateral shall remain subject to any security interest
granted pursuant to the Loan Documents.

Section 2.13. Liability of Borrowers.

(a) Joint and Several Liability. Each Borrower hereby authorizes the
Administrative Borrower or any other Borrower to request Loans or Letters of
Credit hereunder. Each Borrower acknowledges and agrees that the Administrative
Agent and the Lenders are entering into this Agreement at the request of each
Borrower and with the understanding that each Borrower is and shall remain fully
liable, jointly and severally, for payment in full of the Obligations and any
other amount payable under this Agreement and the other Loan Documents. Each
Borrower agrees that it is receiving or will receive a direct pecuniary benefit
for each Loan made or Letter of Credit issued hereunder.

(b) Appointment of Administrative Borrower. Each Credit Party hereby irrevocably
appoints the Administrative Borrower as the borrowing agent and attorney-in-fact
for all Credit Parties, which appointment shall remain in full force and effect
unless and until the Administrative Agent shall have received prior written
notice signed by each Borrower that such appointment has been revoked and that
another Borrower has been appointed the Administrative Borrower. Each Credit
Party hereby irrevocably appoints and authorizes the Administrative Borrower to
(i) provide the Administrative Agent with all notices with respect to Loans and
Letters of Credit obtained for the benefit of any Borrower and all other notices
and instructions under this Agreement, (ii) take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Loans and
Letters of Credit, and (iii) exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. It is understood
that the handling of the Collateral of the Credit Parties in a combined fashion,
as more fully set forth herein, is done solely as an accommodation to the
Borrowers in order to utilize the collective borrowing powers of the Credit
Parties in the most efficient and economical manner and at their request, and
that neither the Administrative Agent nor any Lender shall incur liability to
any Credit Party as a result hereof. Each Credit Party expects to derive
benefit, directly or indirectly, from the handling of the Collateral in a
combined fashion since the successful operation of each Credit Party is
dependent on the continued successful performance of the integrated group.

(c) Maximum Liability of Each Borrower and Rights of Contribution. Anything in
this Agreement or any other Loan Document to the contrary notwithstanding, in no
event shall the maximum liability of any Borrower exceed the maximum amount that
(after giving effect to the incurring of the obligations hereunder and to any
rights to contribution of such Borrower from other Affiliates of such Borrower)
would not render the rights to payment of the Administrative Agent and the
Lenders hereunder void, voidable or avoidable under any applicable fraudulent
transfer law. The Borrowers hereby agree as among themselves that, in connection
with the payments made hereunder, each Borrower shall have a right of
contribution from each other Borrower in accordance with applicable Law. Such
contribution rights shall be waived until such time as the Secured Obligations
have been irrevocably paid in full, and no Borrower shall exercise any such
contribution rights until the Secured Obligations have been irrevocably paid in
full.

 

43



--------------------------------------------------------------------------------

(d) Waivers of Each Borrower. In the event that any obligation of any Borrower
under this Agreement is deemed to be an agreement by such Borrower to answer for
the debt or default of another Credit Party or as an hypothecation of property
as security therefor, each Borrower represents and warrants that (i) no
representation has been made to such Borrower as to the creditworthiness of such
other Credit Party, and (ii) such Borrower has established adequate means of
obtaining from such other Credit Party on a continuing basis, financial or other
information pertaining to such other Credit Party’s financial condition. Each
Borrower expressly waives, except as expressly required under this Agreement,
diligence, demand, presentment, protest and notice of every kind and nature
whatsoever, consents to the taking by the Administrative Agent and the Lenders
of any additional security of another Credit Party for the obligations secured
hereby, or the alteration or release in any manner of any security of another
Credit Party now or hereafter held in connection with the Obligations, and
consents that the Administrative Agent, the Lenders and any other Credit Party
may deal with each other in connection with such obligations or otherwise, or
alter any contracts now or hereafter existing between them, in any manner
whatsoever, including without limitation the renewal, extension, acceleration or
changes in time for payment of any such obligations or in the terms or
conditions of any security held. The Administrative Agent and the Lenders are
hereby expressly given the right, at their option, to proceed in the enforcement
of any of the Obligations independently of any other remedy or security they may
at any time hold in connection with such obligations secured and it shall not be
necessary for the Administrative Agent and the Lenders to proceed upon or
against or exhaust any other security or remedy before proceeding to enforce
their rights against such Borrower. Each Borrower further waives any right of
subrogation, reimbursement, exoneration, contribution, indemnification, setoff
or other recourse in respect of sums paid to the Administrative Agent and the
Lenders by any other Credit Party until such time as the Commitment has been
terminated and the Secured Obligations have been repaid in full.

(e) Swap Obligations Keepwell Provision. Each Borrower, that is an “eligible
contract participant” as defined in the Commodity Exchange Act, hereby jointly
and severally, absolutely, unconditionally and irrevocably, undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party in order for such Credit Party to honor its obligations under
the Loan Documents in respect of the Swap Obligations. The obligations of each
such Borrower under this Section 2.13(e) shall remain in full force and effect
until all Secured Obligations are paid in full. The Borrowers intend that this
Section 2.13(e) constitute, and this Section 2.13(e) shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

44



--------------------------------------------------------------------------------

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO

EURODOLLAR LOANS; INCREASED CAPITAL; TAXES

Section 3.1. Requirements of Law.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the Issuing
Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in subparts (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on any Loan, Letter of Credit, or
commitment or other obligation hereunder, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

(b) If any Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Change in Law regarding capital adequacy or
liquidity, or liquidity requirements, or in the interpretation or application
thereof by a Governmental Authority or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority shall have the effect of reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of its obligations
hereunder, or under or in respect of any Letter of Credit, to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration the policies of such Lender or
such corporation with respect to capital adequacy and liquidity), then from time
to time, upon submission by such Lender to the Administrative Borrower (with a
copy to the Administrative Agent) of a written request therefor (which shall
include the method for calculating such amount and reasonable detail with
respect to such calculation), the Borrowers shall promptly pay or cause to be
paid to such Lender such additional amount or amounts as will compensate such
Lender or such corporation for such reduction.

(c) For purposes of this Section 3.1 and Section 3.5(a) hereof, the Dodd-Frank
Act, any requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, or the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) under Basel III, and any rules, regulations, orders, requests,
guidelines and directives adopted, promulgated or implemented in connection with
any of the foregoing, regardless of the date adopted, issued, promulgated or
implemented, are deemed to have been introduced and adopted after the Closing
Date.

(d) A certificate as to any additional amounts payable pursuant to this
Section 3.1 together with a reasonably detailed calculation and description of
such amounts contemplated by this Section 3.1, submitted by any Lender to the
Administrative Borrower (with a copy to the Administrative Agent) shall be
rebuttably presumptive evidence as to such additional amounts. In determining
any such additional amounts, such Lender may use any method of averaging and
attribution that it (in its reasonable credit judgment) shall deem applicable.
The obligations of the Borrowers pursuant to this Section 3.1 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

45



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, no Lender shall be entitled to any
indemnification or reimbursement pursuant to this Section 3.1 to the extent such
Lender has not made demand therefore (as set forth above) within one year after
the occurrence of the event giving rise to such entitlement or, if later, such
Lender having knowledge of such event.

Section 3.2. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Credit Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by the
applicable Withholding Agent, then the applicable Withholding Agent shall be
entitled to make such deduction or withholding.

(ii) If any Withholding Agent shall be required by any applicable Laws to
withhold or deduct any Taxes from any payment, then (A) such Withholding Agent,
as required by such Laws, shall withhold or make such deductions, (B) such
Withholding Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Credit Party shall be increased as necessary so that, after any
required withholding or deductions for Indemnified Taxes have been made
(including deductions for Indemnified Taxes applicable to additional sums
payable under this Section 3.2), the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction for
Indemnified Taxes been made.

(b) Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or, at the
option of the Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.

(c) Tax Indemnifications.

(i) Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.2) payable or paid by such Recipient, or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with

 

46



--------------------------------------------------------------------------------

respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Administrative Borrower
by a Lender or the Issuing Lender (with a copy to the Administrative Agent), or
by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Lender, shall be conclusive absent manifest error.

(ii) Each Lender and the Issuing Lender shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the Issuing Lender (but only to the extent that
any Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and, without limiting the obligation of the Credit Parties to
do so), (B) the Administrative Agent and the Credit Parties, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.9(d) hereof relating to the maintenance of a
Participant Register, and (C) the Administrative Agent and the Credit Parties,
as applicable, against any Excluded Taxes attributable to such Lender or the
Issuing Lender, in each case, that are payable or paid by the Administrative
Agent or a Credit Party in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and the Issuing Lender hereby authorize the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or the Issuing lender, as the case may be, under this Agreement or any other
Loan Document against any amount due to the Administrative Agent under this
subpart (ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 3.2, the
Administrative Borrower or such Credit Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Administrative Borrower and the Administrative Agent, at the time or times
reasonably requested by the Administrative Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Administrative Borrower or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Administrative Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Administrative Borrower or the
Administrative Agent as will enable the

 

47



--------------------------------------------------------------------------------

Administrative Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
(2) sentences, the completion, execution and submission of such documentation
(other than such documentation set forth in Section 3.2(e)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if, in the Lender’s reasonable judgment,
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense, or would materially prejudice the legal
or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Administrative
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Administrative Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (y) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (z) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (y) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of each Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”), and (z) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

 

48



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and other certification
documents from each beneficial owner, as applicable; provided that if, the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate, substantially in the form
of Exhibit E-4 hereto on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), executed copies (or originals, as
required) of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Administrative Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Borrower and the Administrative Agent at the
time or times prescribed by Law and at such time or times reasonably requested
by the Administrative Borrower or the Administrative Agent such documentation
prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Borrower or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this subpart
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

49



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if, any form or certification it previously
delivered pursuant to this Section 3.2 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Administrative Borrower and the Administrative Agent in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by any Credit Party or with respect to which
any Credit Party has paid additional amounts pursuant to this Section 3.2, it
shall pay to such Credit Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Credit
Party under this Section 3.2 with respect to the Taxes giving rise to such
refund); net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that each Credit Party, upon the request of the Recipient, agrees to
repay the amount paid over to such Credit Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to such Credit
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Credit Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.2 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the Issuing Lender, the
termination of the Commitment and the repayment, satisfaction or discharge of
all other Obligations.

(h) Defined Terms. For purposes of this Section 3.2, the term “applicable Law”
includes FATCA.

Section 3.3. Funding Losses. The Borrowers agree to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by a Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after such Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) requesting
the same in accordance with the provisions of this Agreement, (b) default by
such Borrower in making any prepayment of or conversion from Eurodollar Loans
after such Borrower has given a notice (including a written or verbal notice
that is subsequently revoked) thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of a Eurodollar Loan on a day that is
not the last day of an Interest Period applicable thereto, or (d) any conversion
of a Eurodollar Loan to a Base Rate Loan on a day that is not the last day of an
Interest Period applicable thereto. Such indemnification shall be in an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amounts so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to

 

50



--------------------------------------------------------------------------------

borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the appropriate London interbank market, along with any administration fee
charged by such Lender. A certificate as to any amounts payable pursuant to this
Section 3.3 submitted to the Administrative Borrower (with a copy to the
Administrative Agent) by any Lender, together with a reasonably detailed
calculation and description of such amounts, shall be rebuttably presumptive
evidence as to such amounts. The obligations of the Borrowers pursuant to this
Section 3.3 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

Section 3.4. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or 3.2(a)
hereof with respect to such Lender, it will, if requested by the Administrative
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office (or an Affiliate of such
Lender, if practical for such Lender) for any Loans affected by such event with
the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage; and provided, further, that nothing in this Section 3.4 shall
affect or postpone any of the obligations of any Borrower or the rights of any
Lender pursuant to Section 3.1 or 3.2(a) hereof.

Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate.

(a) If any Lender shall determine (which determination shall, upon notice
thereof to the Administrative Borrower and the Administrative Agent, be
conclusive and binding on the Borrowers) that, after the Closing Date, (i) the
introduction of or any change in or in the interpretation of any Law makes it
unlawful, or (ii) any Governmental Authority asserts that it is unlawful, for
such Lender to make or continue any Loan as, or to convert (if permitted
pursuant to this Agreement) any Loan into, a Eurodollar Loan, the obligations of
such Lender to make, continue or convert into any such Eurodollar Loan shall,
upon such determination, be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all outstanding Eurodollar Loans payable to such Lender shall
automatically convert (if conversion is permitted under this Agreement) into a
Base Rate Loan, or be repaid (if no conversion is permitted) at the end of the
then current Interest Periods with respect thereto or sooner, if required by Law
or such assertion.

(b) Except with respect to the cessation of LIBOR as contemplated by Section 3.8
hereof, if the Administrative Agent or the Required Lenders determine that for
any other reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan, or that the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Loan, the Administrative Agent
will

 

51



--------------------------------------------------------------------------------

promptly so notify the Administrative Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain such Eurodollar Loan shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Administrative
Borrower may revoke any pending request for a borrowing of, conversion to or
continuation of such Eurodollar Loan or, failing that, will be deemed to have
converted such request into a request for a borrowing of a Base Rate Loan in the
amount specified therein.

Section 3.6. Replacement of Lenders. The Administrative Borrower shall be
permitted to replace any Lender that requests reimbursement for amounts owing
pursuant to Section 3.1 or 3.2(a) hereof, or asserts its inability to make a
Eurodollar Loan pursuant to Section 3.5 hereof; provided that (a) such
replacement does not conflict with any Change in Law, (b) no Default or Event of
Default shall have occurred and be continuing at the time of such replacement,
(c) prior to any such replacement, such Lender shall have taken no action under
Section 3.4 hereof so as to eliminate the continued need for payment of amounts
owing pursuant to Section 3.1 or 3.2(a) hereof or, if it has taken any action,
such request has still been made, (d) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement and assume all commitments and
obligations of such replaced Lender, (e) the Borrowers shall be liable to such
replaced Lender under Section 3.3 hereof if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (f) the replacement Lender, if not already a Lender,
shall be satisfactory to the Administrative Agent, (g) the replaced Lender shall
be obligated to make such replacement in accordance with the provisions of
Section 11.10 hereof (provided that the Borrowers (or the succeeding Lender, if
such Lender is willing) shall be obligated to pay the assignment fee referred to
therein), and (h) until such time as such replacement shall be consummated, the
Borrowers shall pay all additional amounts (if any) required pursuant to
Section 3.1 or 3.2(a) hereof, as the case may be; provided that a Lender shall
not be required to make any such assignment if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
replace such Lender cease to apply.

Section 3.7. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurodollar Loan during
the applicable Interest Period for such Loan through the purchase of deposits
having a maturity corresponding to such Interest Period and bearing an interest
rate equal to the Eurodollar Rate for such Interest Period.

 

52



--------------------------------------------------------------------------------

Section 3.8. Effect of Benchmark Transition Event.

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, (i) upon the determination of the Administrative Agent
(which shall be conclusive absent manifest error) that a Benchmark Transition
Event has occurred, or (ii) upon the occurrence of an Early Opt-in Election, as
applicable, the Administrative Agent and the Borrowers may amend this Agreement
to replace the Eurodollar Rate with a Benchmark Replacement, by a written
document executed by the Borrowers and the Administrative Agent, subject to the
requirements of this Section 3.8. Notwithstanding the requirements of
Section 11.3 hereof or anything else to the contrary herein or in any other Loan
Document, any such amendment with respect to a Benchmark Transition Event will
become effective and binding upon the Administrative Agent, the Borrowers and
the Lenders at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrowers so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders, and any such amendment with respect to an Early Opt-in
Election will become effective and binding upon the Administrative Agent, the
Borrowers and the Lenders on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of the Eurodollar Rate
with a Benchmark Replacement pursuant to this Section 3.8 will occur prior to
the applicable Benchmark Transition Start Date.

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(c) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Administrative Borrower and the Lenders in
writing of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes, and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 3.8, including, without
limitation, any determination with respect to a tenor, comparable replacement
rate or adjustment, or implementation of any Benchmark Replacement Rate
Conforming Changes, or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding on all parties hereto absent manifest error and
may be made in its or their sole discretion and without consent from any other
party hereto, except, in each case, as expressly required pursuant to this
Section 3.8 and shall not be a basis of any claim of liability of any kind or
nature by any party hereto, all such claims being hereby waived individually be
each party hereto.

(d) Benchmark Unavailability Period. Upon the Administrative Borrower’s receipt
of notice of the commencement of a Benchmark Unavailability Period, the
Borrowers may revoke any request for a borrowing of, conversion to or
continuation of Eurodollar Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrowers will be deemed
to have converted any such request into a request for a borrowing of or
conversion to Base Rate Loans. During any Benchmark Unavailability Period, the
components of Base Rate based upon the Eurodollar Rate will not be used in any
determination of Base Rate.

 

53



--------------------------------------------------------------------------------

(e) LIBOR Notification. The interest rate on Eurodollar Loans is determined by
reference to the LIBOR, which is derived from the London interbank offered rate.
The London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in this Section 3.8, this Section 3.8 provides a mechanism for determining
an alternative rate of interest. The Administrative Agent will notify the
Administrative Borrower, pursuant to this Section 3.8, in advance of any change
to the reference rate upon which the interest rate on Eurodollar Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “Eurodollar Rate”, or with respect to any
alternative or successor rate thereto, or replacement rate therefor or thereof,
including, without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to this Section 3.8, will be similar to, or produce the
same value or economic equivalence of, the Eurodollar Rate or has the same
volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.

ARTICLE IV. CONDITIONS PRECEDENT

Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders and
the Issuing Lender to participate in any Credit Event shall be conditioned, in
the case of each Credit Event, upon the following:

(a) all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event after the Closing Date shall have been
satisfied prior to or as of such Credit Event;

(b) the Administrative Borrower shall have submitted a Notice of Loan (or with
respect to a Letter of Credit, complied with the provisions of
Section 2.2(b)(ii) hereof) and otherwise complied with Section 2.5 hereof;

 

54



--------------------------------------------------------------------------------

(c) no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and

(d) each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event, except to the extent that any thereof expressly relate to an
earlier date.

Each request by the Administrative Borrower for a Credit Event shall be deemed
to be a representation and warranty by the Borrowers as of the date of such
request as to the satisfaction of the conditions precedent specified in
subsections (c) and (d) above.

Section 4.2. Conditions to the First Credit Event. The Borrowers shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders and the Issuing Lender to participate in the first
Credit Event is subject to the Borrowers satisfying each of the following
conditions prior to or concurrently with such Credit Event:

(a) Notes as Requested. Each Borrower shall have executed and delivered to each
Lender requesting a Revolving Credit Note such Lender’s Revolving Credit Note.

(b) Pledge Agreements. Each Credit Party that has a Subsidiary shall have
(i) executed and delivered to the Administrative Agent, for the benefit of the
Lenders, a Pledge Agreement, in form and substance reasonably satisfactory to
the Administrative Agent, with respect to the Pledged Securities, (ii) executed
and delivered to the Administrative Agent, for the benefit of the Lenders,
appropriate transfer powers for each of the Pledged Securities that are
certificated, and (iii) delivered to the Administrative Agent, for the benefit
of the Lenders, the Pledged Securities (to the extent such Pledged Securities
are certificated).

(c) Intellectual Property Security Agreements. Each Credit Party that owns U.S.
registered intellectual property shall have executed and delivered to the
Administrative Agent, for the benefit of the Lenders, an Intellectual Property
Security Agreement, in form and substance reasonably satisfactory to the
Administrative Agent.

(d) Lien Searches. With respect to the property owned or leased by each Credit
Party, and any other property securing the Obligations located in the United
States, the Borrowers shall have caused to be delivered to the Administrative
Agent (i) the results of Uniform Commercial Code lien searches, reasonably
satisfactory to the Administrative Agent and the Lenders, (ii) the results of
federal and state tax lien and judicial lien searches and pending litigation and
bankruptcy searches, in each case reasonably satisfactory to the Administrative
Agent (other than searches in U.S. District Courts subject to closure orders)
and (iii) Uniform Commercial Code termination statements reflecting termination
of all U.C.C. Financing Statements previously filed by any Person and not
expressly permitted pursuant to Section 5.9 hereof.

 

55



--------------------------------------------------------------------------------

(e) Officer’s Certificate, Resolutions, Organizational Documents. The Borrowers
shall have delivered to the Administrative Agent an officer’s certificate (or
comparable domestic or foreign documents) certifying the names of the officers
of each Credit Party authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (i) the resolutions of
the board of directors (or comparable domestic or foreign documents) of such
Credit Party evidencing approval of the execution, delivery and performance of
the Loan Documents to which such Credit Party is a party, and the consummation
of the transactions contemplated thereby, and (ii) the Organizational Documents
of such Credit Party.

(f) Good Standing Certificates. The Borrowers shall have delivered to the
Administrative Agent a good standing certificate or full force and effect
certificate (or comparable document, if neither certificate is available in the
applicable jurisdiction), as the case may be, for each Credit Party, issued on
or about the Closing Date by the Secretary of State in the state or states where
such Credit Party is incorporated or formed or qualified as a foreign entity.

(g) Legal Opinion. The Borrowers shall have delivered to the Administrative
Agent an opinion of counsel for each Credit Party, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders.

(h) KYC Information. Upon the request of any Lender made at least ten days prior
to the Closing Date, the Borrowers shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five days prior to the Closing Date.

(i) Advertising Permission Letter. The Borrowers shall have delivered to the
Administrative Agent an advertising permission letter, authorizing the
Administrative Agent to publicize the transaction and specifically to use the
names of the Borrowers in connection with “tombstone” advertisements in one or
more publications selected by the Administrative Agent.

(j) Closing and Solvency Certificate. The Borrowers shall have delivered to the
Administrative Agent an officer’s certificate certifying that, as of the Closing
Date, (i) all conditions precedent set forth in Sections 4.1 and 4.2 have been
satisfied, (ii) no Default or Event of Default exists or immediately after the
first Credit Event will exist, (iii) each of the representations and warranties
contained in Article VI hereof are true and correct as of the Closing Date, and
(iv) the Borrowers (on a consolidated basis), are Solvent as of the Closing
Date.

(k) Administrative Agent Fee Letter and Other Fees. The Borrowers shall have
(i) executed and delivered to the Administrative Agent, the Administrative Agent
Fee Letter and paid to the Administrative Agent, for its sole account, the fees
stated therein, and (ii) paid all legal fees and expenses of the Administrative
Agent in connection with the preparation and negotiation of the Loan Documents.

(l) Insurance Certificates. The Borrowers shall have delivered to the
Administrative Agent certificates of insurance on ACORD 25 and 27 or 28 form and
proof of endorsements reasonably satisfactory to the Administrative Agent and
the Lenders, providing for adequate personal property and liability insurance
for each Company, with the Administrative Agent, on behalf of the Lenders,
listed as, lender’s loss payee and additional insured.

 

56



--------------------------------------------------------------------------------

(m) No Material Adverse Change. No material adverse change shall have occurred
in the financial condition or operations of the Companies since December 31,
2019.

Section 4.3. Post-Closing Conditions. On or before each of the dates specified
in this Section 4.3 (unless a longer period is agreed to in writing by the
Administrative Agent), the Borrowers shall satisfy each of the following items
specified in the subsections below:

(a) Control Agreements. No later than fifteen (15) days after the Closing Date,
the Borrowers shall have delivered to the Administrative Agent executed Control
Agreements for each Deposit Account and each Securities Account maintained by a
Credit Party (other than (i) Excluded Accounts, (ii) Deposit Accounts and
Securities Accounts where the Administrative Agent or any other Lender is
depository bank or securities intermediary, or (iii) to the extent such Credit
Party would not be required to deliver a Control Agreement for such Deposit
Account pursuant to Section 5.21(c) hereof).

(b) Landlords’ Waiver. No later than sixty (60) days after the Closing Date, the
Borrowers shall have delivered to the Administrative Agent a Landlord’s Waiver
for their chief executive office.

(c) Lien Searches. As soon as practicable following the re-opening of the
applicable U.S. District Courts, the Borrowers shall have caused to be delivered
to the Administrative Agent the results of judicial lien searches and pending
litigation and bankruptcy searches, in each case reasonably satisfactory to the
Administrative Agent.

ARTICLE V. COVENANTS

Section 5.1. Insurance. Each Company shall at all times maintain insurance upon
its Inventory, Equipment and other personal and real property (including, if
applicable, insurance required by the National Flood Insurance Reform Act of
1994) in such form, written by such companies, in such amounts, for such
periods, and against such risks as is customarily maintained by comparable
companies engaged in the same or similar lines of business (it being agreed that
the insurance in place on the Closing Date satisfies the forgoing conditions),
with provisions reasonably satisfactory to the Administrative Agent for, with
respect to Credit Parties, payment of all losses thereunder to the
Administrative Agent, for the benefit of the Lenders, and such Company as their
interests may appear (with lender’s loss payable and additional insured
endorsements, as appropriate, in favor of the Administrative Agent, for the
benefit of the Lenders), and, if required by the Administrative Agent, the
Borrowers shall furnish copies of the policies to the Administrative Agent. Any
such policies of insurance shall provide for no fewer than thirty (30) days
prior written notice of cancellation to the Administrative Agent and the
Lenders. Any sums received by the Administrative Agent, for the benefit of the
Lenders, in payment of insurance losses, returns, or unearned premiums under the
policies shall be applied as set forth in Section 2.11(b) and (c) hereof. The
Administrative Agent is hereby authorized to act

 

57



--------------------------------------------------------------------------------

as attorney-in-fact for the Companies, after the occurrence and during the
continuance of an Event of Default, in obtaining, adjusting, settling and
canceling such insurance and indorsing any drafts. Within ten days of the
Administrative Agent’s written request, the Borrowers shall furnish to the
Administrative Agent such information about the insurance of the Companies as
the Administrative Agent may from time to time reasonably request, which
information shall be prepared in form and detail reasonably satisfactory to the
Administrative Agent and certified by a Financial Officer.

Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all material taxes, assessments
and governmental charges and levies (except only those so long as and to the
extent that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206-207) or any comparable provisions (except for non-compliance being
contested in good faith by appropriate and timely proceedings); and (c) all of
its other material obligations calling for the payment of money (except in the
case of any of the foregoing obligations described in this Section 5.2, only
those so long as and to the extent that nonpayment of the same would not cause a
Material Adverse Effect) before such payment becomes overdue.

Section 5.3. Financial Statements and Information.

(a) Quarterly Financials. The Borrowers shall deliver to the Administrative
Agent and the Lenders, within forty-five (45) days after the end of the first
three quarterly periods of each fiscal year of Rapid7, Inc. (or, if earlier,
within five days after the date on which the Administrative Borrower shall be
required to submit its Form 10-Q), balance sheets of the Companies as of the end
of such period and statements of income (loss), stockholders’ equity and cash
flow for the quarter and fiscal year to date periods, all prepared on a
Consolidated basis, in form and detail reasonably satisfactory to the
Administrative Agent and the Lenders and certified by a Financial Officer.

(b) Annual Audit Report. The Borrowers shall deliver to the Administrative Agent
and the Lenders, within ninety (90) days after the end of each fiscal year of
Rapid7, Inc. (or, if earlier, within five days after the date on which the
Administrative Borrower shall be required to submit its Form 10-K), an annual
audit report of the Companies for that year prepared on a Consolidated basis, in
form and detail reasonably satisfactory to the Administrative Agent and the
Lenders and certified by an unqualified opinion of an independent public
accountant reasonably satisfactory to the Administrative Agent, which report
shall include balance sheets and statements of income (loss), stockholders’
equity and cash-flow for that period.

(c) Compliance Certificate. The Borrowers shall deliver a Compliance Certificate
to the Administrative Agent and the Lenders, concurrently with the delivery (or
deemed delivery) of the financial statements set forth in subsections (a) and
(b) above.

 

58



--------------------------------------------------------------------------------

(d) Annual Budget. The Borrowers shall deliver to the Administrative Agent,
within sixty (60) days after the end of each fiscal year of Rapid7, Inc., an
annual budget of the Companies for the then current fiscal year, to be in form
and detail reasonably satisfactory to the Administrative Agent.

(e) SEC Filings. Promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports, proxy statements and registration
statements which the Borrowers file with the SEC or with any Governmental
Authority that may be substituted therefor or with any national securities
exchange, as the case may be (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8), and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 5.3; provided
that, notwithstanding the foregoing, the obligations in subparts (a) and (b) of
this Section 5.3 may be satisfied by causing such information to be publicly
available on the SEC’s EDGAR website or another publicly available reporting
service, and written notice thereof to the Administrative Agent and the Lenders
of such availability.

(f) Financial Information of the Companies. The Borrowers shall deliver to the
Administrative Agent and the Lenders, promptly upon the written request of the
Administrative Agent or any Lender, such other information about the financial
condition, properties and operations of any Company as the Administrative Agent
or such Lender may from time to time reasonably request, which information shall
be submitted in form and detail reasonably satisfactory to the Administrative
Agent or such Lender and certified by a Financial Officer of the Company or
Companies in question.

Section 5.4. Financial Records. Each Company shall at all times maintain true
and complete, in all material respects, records and books of account, including,
without limiting the generality of the foregoing, appropriate provisions for
possible losses and liabilities, all in accordance with GAAP, and at all
reasonable times (during normal business hours and upon reasonable notice to the
Administrative Borrower) permit the Administrative Agent, or any representative
of the Administrative Agent, to examine the Borrowers’ books and records and to
make excerpts therefrom and transcripts thereof; provided that, unless an Event
of Default has occurred and is continuing, or unless otherwise reasonably agreed
by the Borrowers, the Administrative Agent (and its designated representatives)
shall be limited to one such inspection during each fiscal year of Rapid7, Inc.

Section 5.5. Franchises; Change in Business.

(a) Each Credit Party shall preserve and maintain at all times its existence
(except as otherwise permitted pursuant to Section 5.12 hereof) and foreign
qualifications (except where the failure to maintain would not result in an
Material Adverse Effect).

(b) No Company shall engage in any business if, as a result thereof, the general
nature of the businesses of the Companies taken as a whole would be
substantially changed from the general nature of the businesses the Companies
are engaged in on the Closing Date, together with businesses reasonably similar
or related thereto.

 

59



--------------------------------------------------------------------------------

Section 5.6. ERISA Pension and Benefit Plan Compliance. No Company shall incur
any material accumulated funding deficiency within the meaning of ERISA, or any
material liability to the PBGC, established thereunder in connection with any
ERISA Plan. The Borrowers shall furnish to the Administrative Agent and the
Lenders (a) as soon as possible and in any event within thirty (30) days after
any Company knows or has reason to know that any material Reportable Event with
respect to any ERISA Plan has occurred, a statement of a Financial Officer of
such Company, setting forth details as to such Reportable Event and the action
that such Company proposes to take with respect thereto, together with a copy of
the notice of such Reportable Event given to the PBGC if a copy of such notice
is available to such Company, and (b) promptly after receipt thereof, a copy of
any material notice such Company, or any member of the Controlled Group may
receive from the PBGC or the Internal Revenue Service with respect to any ERISA
Plan administered by such Company; provided that this latter clause shall not
apply to notices of general application promulgated by the PBGC or the Internal
Revenue Service or to letters or notices with respect to an ERISA Plan, which do
not threaten a material liability of any Company. The Borrowers shall promptly
notify the Administrative Agent of any material taxes assessed, proposed to be
assessed or that the Borrowers have reason to believe may be assessed against a
Company by the Internal Revenue Service with respect to any ERISA Plan. As used
in this Section 5.6 and in Section 6.11 hereof, “material” means the measure of
a matter of significance that shall be determined as being an amount equal to
five percent (5%) of Consolidated Net Worth. As soon as practicable, and in any
event within twenty (20) days, after any Company shall become aware that an
ERISA Event shall have occurred, such Company shall provide the Administrative
Agent with notice of such ERISA Event with a certificate by a Financial Officer
of such Company setting forth the details of the event and the action such
Company or another Controlled Group member proposes to take with respect
thereto. The Borrowers shall, at the reasonable request of the Administrative
Agent or any Lender, deliver or cause to be delivered to the Administrative
Agent or such Lender, as the case may be, true and correct copies of any
documents relating to the ERISA Plan, excluding any documents providing
information regarding individual participants or the disclosure of which would
reasonably be expected to violate applicable Law.

Section 5.7. Financial Covenants.

(a) Available Liquidity. The Borrowers shall not permit at any time from and
after the date on which Indebtedness is incurred pursuant to Section 5.8(i)
hereof, Available Liquidity to be less than Thirty Million Dollars
($30,000,000.00).

 

60



--------------------------------------------------------------------------------

(b) Minimum Recurring Revenue. The Borrowers shall not suffer or permit the
Recurring Revenue to be less than the amounts set forth in the table below for
the four fiscal quarters ending on the dates corresponding to such amounts:

 

Four Fiscal Quarters

Ending Dates

  

Minimum Recurring Revenue

 

June 30, 2020

   $ 270,000,000  

September 30, 2020

   $ 286,000,000  

December 31, 2020

   $ 301,000,000  

March 31, 2021

   $ 313,000,000  

June 30, 2021

   $ 325,000,000  

September 30, 2021

   $ 338,000,000  

December 31, 2021

   $ 352,000,000  

March 31, 2022

   $ 365,000,000  

June 30, 2022

   $ 379,000,000  

September 30, 2022

   $ 393,000,000  

December 31, 2022

   $ 406,000,000  

March 31, 2023

   $ 414,000,000  

Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:

(a) the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;

(b) any loans granted to, or Capitalized Lease Obligations entered into by, any
Company for the purchase or lease of fixed assets (and refinancings of such
loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed Five Million Dollars
($5,000,000) at any time outstanding;

(c) the Indebtedness existing on the Closing Date as set forth in Schedule 5.8
of the Confidential Disclosure Letter (and any extension, renewal or refinancing
thereof but only to the extent that the principal amount thereof does not
increase after the Closing Date);

(d) loans to, and guaranties of Indebtedness of, a Company from a Company so
long as each such Company is a Credit Party;

(e) loans to, and guaranties of Indebtedness of, a Company that is not a Credit
Party from a Credit Party so long as such loans and guaranties are permitted
under Section 5.11 hereof;

(f) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;

(g) unsecured Indebtedness resulting from the financing of insurance premiums
(with the insurance company providing such financing) in the ordinary course of
business and consistent with past business practices of such Company;

(h) unsecured Indebtedness of Rapid7, Inc. arising under (i) the Existing
Convertible Note Indenture and the Existing Convertible Notes and (ii) and any
extension, renewal or refinancing of the Existing Convertible Notes but only to
the extent that the principal amount thereof does not increase after the Closing
Date;

 

61



--------------------------------------------------------------------------------

(i) unsecured Indebtedness of Rapid7, Inc. arising under (i) Convertible Debt
Securities issued on or after the Closing Date, so long as (A) the aggregate
outstanding principal amount of such Indebtedness does not exceed Two Hundred
Fifty Million Dollars ($250,000,000) at any time outstanding, (B) the stated
maturity date for such Indebtedness shall be no earlier than ninety (90) days
after the end of the Commitment Period, and (C) the principal amount of such
Indebtedness shall not be subject to any regularly scheduled amortization or
sinking fund payments prior to the maturity date described in clause (B) above,
and (ii) and any extension, renewal or refinancing of the such Convertible Debt
Securities but only to the extent that the principal amount thereof does not
exceed Two Hundred Fifty Million Dollars ($250,000,000);

(j) Indebtedness arising in connection with endorsement of instruments for
deposit or owed in respect of business credit card programs and any netting
services, overdrafts and related liabilities arising from treasury, depository
and cash management services, in each case arising in the ordinary course of
business;

(k) contingent liabilities arising with respect to (i) customary indemnification
obligations by any of the Credit Parties and their Subsidiaries in favor of
purchasers in connection with dispositions permitted under Section 5.12 hereof
and (ii) the guaranty by any of the Credit Parties and their Subsidiaries of a
lease, sublease, license, or sublicense entered into in the ordinary course of
business by another Credit Party thereof;

(l) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or cash management services in an amount not to exceed Ten Million
Dollars ($10,000,000) outstanding at any one time;

(m) Acquired Indebtedness in an amount not to exceed Five Million Dollars
($5,000,000) outstanding at any one time;

(n) unsecured Indebtedness owing to sellers of assets or equity to a Company
that is incurred by such Company in connection with the consummation of one or
more Acquisitions permitted by Section 5.13 so long as the aggregate principal
amount for all such unsecured Indebtedness does not exceed Twenty Million
Dollars ($20,000,000) at any one time outstanding;

(o) unsecured Indebtedness of Borrowers or their Subsidiaries in respect of
earn-outs and hold-back amounts owing to sellers of assets or equity interests
to such Borrower or its Subsidiaries that is incurred in connection with the
consummation of one or more Acquisitions permitted by Section 5.13 hereof; and

(p) other unsecured Indebtedness, in addition to the Indebtedness listed above,
in an aggregate principal amount for all Companies not to exceed Five Million
Dollars ($5,000,000) at any time outstanding.

 

62



--------------------------------------------------------------------------------

Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:

(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

(b) other statutory Liens, including, without limitation, statutory Liens of
landlords, carriers, warehousemen, utilities, mechanics, repairmen, workers and
materialmen, incidental to the conduct of its business or the ownership of its
property and assets that (i) were not incurred in connection with the incurring
of Indebtedness or the obtaining of advances or credit, and (ii) do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;

(c) any Lien granted to the Administrative Agent, for the benefit of the Lenders
(and Affiliates thereof);

(d) the Liens existing on the Closing Date as set forth in Schedule 5.9 of the
Confidential Disclosure Letter and replacements, extensions, renewals,
refundings or refinancings thereof, but only to the extent that the amount of
debt secured thereby, and the amount and description of the property subject to
such Liens, shall not be increased;

(e) Liens on deposits and purchase money Liens on fixed assets securing the
loans and Capitalized Lease Obligations pursuant to Section 5.8(b) hereof,
provided that such Lien is limited to the purchase price and only attaches to
the property being acquired and deposits made in connection with such purchases;

(f) easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of any Company;

(g) any interest or title of, or Liens created by, a lessor under any leases or
subleases entered into by any Company, as tenant, in the ordinary course of
business;

(h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, including Liens
of a collecting bank arising in the ordinary course of business under
Section 4-208 of the U.C.C.;

(i) Liens solely on earnest money deposits made by a Borrower or any of its
Subsidiaries in connection with any letter of intent or purchase agreement
executed in connection with a transaction permitted by this Agreement;

(j) Liens arising from precautionary U.C.C. Financing Statement filings
regarding operating leases entered into by a Borrower or any of its Subsidiaries
in the ordinary course of business;

 

63



--------------------------------------------------------------------------------

(k) Liens on insurance proceeds to the extent of premiums financed;

(l) pledges, deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty, workmen’s compensation or liability insurance in an
aggregate principal amount not to exceed Ten Million Dollars ($10,000,000);

(m) an agreement to transfer any property in a disposition permitted under
Section 5.12 hereof, to the extent that such an agreement may constitute a Lien,
and Liens on earnest money deposits of cash or Cash Equivalents made by the
Companies in connection with any Disposition permitted under Section 5.12
hereof;

(n) any encumbrance or restriction with respect to the equity interests of any
joint venture or similar arrangement created after the Closing Date and pursuant
to the joint venture or similar agreements with respect to such joint venture or
similar arrangements permitted under this Agreement;

(o) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.8 hereof;

(p) Liens assumed by a Company in connection with an Acquisition that secures
Acquired Indebtedness that is permitted by Section 5.8(m) hereof, but only so
long as such Lien is limited to the assets being acquired by such Acquisition;

(q) Liens incurred to secure cash management services or to implement cash
pooling arrangements in the ordinary course of business, in the aggregate for
all Companies, not to exceed Two Million Dollars ($2,000,000);

(r) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business; and

(s) other Liens, in addition to the Liens listed above, not incurred in
connection with the incurring of Indebtedness, securing amounts, in the
aggregate for all Companies, not to exceed Two Million Dollars ($2,000,000) at
any time.

No Company shall enter into any contract or agreement (other than (i) a contract
or agreement entered into in connection with the purchase or lease of fixed
assets that prohibits Liens on such fixed assets, (ii) customary provisions in
joint venture agreements restricting liens on joint venture assets (to the
extent joint ventures are permitted by this Agreement), (iii) customary
provisions in licenses of intellectual property that restrict the creation of
liens entered into in the ordinary course of business, (iv) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
entered into in the ordinary course of business, and (v) customary restrictions
and conditions contained in any agreement relating to the sale of any asset
permitted under Section 5.12 hereof pending the consummation of such sale) that
would prohibit the Administrative Agent or the Lenders from acquiring a security
interest, mortgage or other Lien on, or a collateral assignment of, any of the
property or assets of such Company.

 

64



--------------------------------------------------------------------------------

Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

Section 5.11. Investments, Loans and Guaranties. No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

(ii) investments in Cash Equivalents;

(iii) investments made in compliance with the Investment Policy;

(iv) the holding of each of the Subsidiaries listed on Schedule 6.1 of the
Confidential Disclosure Letter, and the creation, acquisition and holding of and
any investment in any newly formed or acquired Subsidiary after the Closing Date
so long as such Subsidiary shall have been created, acquired or held, and
investments made, in accordance with the terms and conditions of this Agreement;

(v) loans to, investments in and guaranties of the Indebtedness (permitted under
Section 5.8(d) hereof) of, a Company from or by a Company so long as each such
Company is a Credit Party;

(vi) any loans by a Company (that is not a Credit Party) to, investments by a
Company (that is not a Credit Party) in, and guaranties by a Company (that is
not a Credit Party) of Indebtedness of, another Company;

(vii) any advance or loan to an officer or employee of a Company as an advance
on commissions, travel and other items in the ordinary course of business, so
long as all such advances and loans (other than through use of company credit
cards or similar purchase cards) from all Companies aggregate not more than the
maximum principal sum of Five Hundred Thousand Dollars ($500,000) at any time
outstanding;

(viii) any loans by a Credit Party to, investments by a Credit Party in, and
guaranties by a Credit Party of Indebtedness of, a Company that is not a Credit
Party, so long as the aggregate amount thereof shall not exceed Five Million
Dollars ($5,000,000) per fiscal year;

 

65



--------------------------------------------------------------------------------

(ix) the holdings of any stock or equity interest that remains following the
sale or other disposition of a Company (or a majority interest therein)
permitted by Section 5.12 hereof;

(x) to the extent constituting an investment, Indebtedness permitted under
Section 5.8 hereof;

(xi) accounts receivable arising and trade credit granted in the ordinary course
of business (including, for the avoidance of doubt, pursuant to cost plus
arrangements) and securities of account debtors received in satisfaction or
partial satisfaction thereof from financially troubled account debtors or
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such account debtors;

(xii) guaranties by a Company of operating leases (other than Capitalized Lease
Obligations) or of other obligations that do not constitute Indebtedness, in
each case entered into by a Company in the ordinary course of business;

(xiii) the entering into Hedge Agreements permitted under Section 5.8(f) hereof,
and the purchase of any Permitted Equity Derivatives in connection with the
issuance of Convertible Debt Securities permitted under Section 5.8(h) and
(i) hereof (and the replacement of any such Permitted Equity Derivatives)
provided that the purchase price for such Permitted Equity Derivatives, net of
any proceeds relating to any concurrent sale or termination of any Permitted
Equity Derivatives, in respect of any Convertible Debt Securities does not
exceed the net cash proceeds from such issuance of Convertible Debt Securities;

(xiv) investments in the nature of Acquisitions to the extent permitted under
Section 5.13 hereof; or

(xv) other investments in an amount not to exceed Ten Million Dollars
($10,000,000) in any fiscal year.

For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment but shall take into
account repayments, redemptions and return of capital.

Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

(a) a Company (other than a Borrower) may merge with (i) a Borrower (provided
that such Borrower shall be the continuing or surviving Person) or (ii) any one
or more Guarantors of Payment (provided that at least one Guarantor of Payment
shall be the continuing or surviving Person);

 

66



--------------------------------------------------------------------------------

(b) a Company (other than a Borrower) may sell, lease, transfer or otherwise
dispose of any of its assets to (i) a Borrower or (ii) any Guarantor of Payment;

(c) a Company (other than a Credit Party) may (i) merge with or sell, lease,
transfer or otherwise dispose of any of its assets to any other Company and
(ii) may, following the transfer of substantially all of its assets to another
Company, voluntary dissolve or liquidate;

(d) a Company may sell, lease, transfer or otherwise dispose of any assets that
are obsolete or no longer useful in such Company’s business, including by way of
(i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of Borrowers or any of their Subsidiaries to the extent
not economically desirable in the conduct of its business or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Lenders;

(e) Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof;

(f) a Company may terminate a lease of real or personal property that is not
necessary for the ordinary course of business, could not reasonably be expected
to have a Material Adverse Effect and does not result from a Company’s default;

(g) the unwinding, settlement or termination of any obligations under or in
respect of any Hedge Agreements (including Swap Obligations) and Permitted
Equity Derivatives;

(h) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business;

(i) to the extent constituting investments, the granting of Liens permitted by
Section 5.9 hereof and the making of Restricted Payments permitted by
Section 5.15 hereof;

(j) the sale or issuance of equity interests by of Rapid7, Inc.;

(k) dispositions of assets acquired by Borrowers and their Subsidiaries pursuant
to an Acquisition consummated within 12 months of the date of the proposed
disposition so long as (i) the consideration received for the assets to be so
disposed is at least equal to the fair market value of such assets, (ii) the
assets to be so disposed are not necessary or economically desirable in
connection with the business of Borrowers or their Subsidiaries, and (iii) the
assets to be so disposed are readily identifiable as assets acquired pursuant to
the subject Acquisition; and

(l) a Credit Party may sell, lease, transfer or otherwise dispose of any other
assets in an aggregate amount not to exceed Ten Million Dollars ($10,000,000)
during the Commitment Period.

 

67



--------------------------------------------------------------------------------

Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided
that a Company may effect (i) the Acquisition of Project Stratus pursuant to
terms consistent with those disclosed to the Administrative Agent and the
Lenders prior to the Closing Date, and (ii) any other Acquisition so long as
such Acquisition meets all of the following requirements:

(a) in the case of an Acquisition that involves a merger, amalgamation or other
combination including a Borrower, a Borrower shall be the surviving entity;

(b) in the case of an Acquisition that involves a merger, amalgamation or other
combination including a Credit Party (other than a Borrower), a Credit Party
shall be the surviving entity;

(c) the business to be acquired shall be similar to, or related to, or
incidental to the lines of business of the Companies;

(d) the Companies shall be in full compliance with the Loan Documents both prior
to and after giving pro forma effect to such Acquisition;

(e) no Default or Event of Default shall exist prior to or, after giving pro
forma effect to such Acquisition, thereafter shall begin to exist;

(f) such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired;

(g) with respect to an Acquisition with Consideration equal to or less than
Fifteen Million Dollars ($15,000,000), the Borrowers shall have provided to the
Administrative Agent and the Lenders, on or prior to such Acquisition,
(i) copies of the Acquisition documents and related disclosure schedules, and
(ii) historical financial statements of the target entity and a pro forma
financial statement of the Companies accompanied by a certificate of a Financial
Officer showing pro forma compliance with Section 5.7 hereof, both before and
after giving effect to the proposed Acquisition;

(h) with respect to an Acquisition with Consideration in excess of Fifteen
Million Dollars ($15,000,000), the Borrowers shall have provided to the
Administrative Agent and the Lenders, at least five (5) business days prior to
such Acquisition, (i) copies of the Acquisition documents and related disclosure
schedules, and (ii) historical financial statements of the target entity and a
pro forma financial statement of the Companies accompanied by a certificate of a
Financial Officer showing pro forma compliance with Section 5.7 hereof, both
before and after giving effect to the proposed Acquisition;

(i) the Available Liquidity shall be no less than Fifty Million Dollars
($50,000,000) after giving pro forma effect to such Acquisition; and

(j) the aggregate cash Consideration paid for such Acquisition, when combined
with all Acquisitions (other than Project Stratus) for all Companies during the
Commitment Period, does not exceed the sum of (i) Seventy-Five Million Dollars
($75,000,000), plus (ii) fifty percent (50%) of the net cash proceeds of any
Convertible Debt Securities issued after the Closing Date.

 

68



--------------------------------------------------------------------------------

Section 5.14. Notice. Each Borrower shall cause a Financial Officer of such
Borrower to promptly notify the Administrative Agent and the Lenders, in
writing, whenever any of the following shall occur:

(a) a Default or Event of Default has occurred hereunder or any representation
or warranty made in Article VI hereof or elsewhere in this Agreement or in any
other Loan Document for any reason ceases in any material respect to be true and
complete;

(b) a Borrower learns of a litigation or proceeding against such Borrower before
a court, administrative agency or arbitrator that would reasonably be expected
to have a Material Adverse Effect; or

(c) a Borrower learns that there has occurred or begun to exist any event,
condition or thing that is reasonably likely to have a Material Adverse Effect.

Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment at any time, except:

(a) Rapid7, Inc. may declare and pay dividends with respect to its equity
interests, and make other Restricted Payments, in each case payable solely in
additional shares of its common stock;

(b) Rapid7, Inc. may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of Rapid7,
Inc. and its Subsidiaries in a manner consistent with past business practices;

(c) so long as no Default or Event of Default has occurred and is continuing or
would arise after giving effect (including pro forma effect) thereto, the
Borrower and any Subsidiaries may repurchase equity interests from any current
or former officer, director, employee or consultant to comply with Tax
withholding obligations relating to Taxes payable by such Person upon the grant
or award of such equity interests (or upon vesting thereof);

(d) so long as no Default or Event of Default has occurred and is then
continuing or would arise after giving effect (including pro forma effect)
thereto, Rapid7, Inc. and any Subsidiaries may purchase equity interests from
present or former officers, directors or employees of Rapid7, Inc. or any
Subsidiary upon the death, disability, retirement or termination of employment
or service of such officer, director or employee in an aggregate amount for the
not to exceed Five Million Dollars ($5,000,000) during the Commitment Period;

(e) the purchase of (i) any Permitted Equity Derivatives in connection with the
issuance of any Convertible Debt Securities permitted under Section 5.7 hereof
(and the replacement of any such Permitted Equity Derivatives) and (ii) equity
interests of Rapid7, Inc. with proceeds of any Convertible Debt Securities;

 

69



--------------------------------------------------------------------------------

(f) the Borrowers may make (i) interest payments on Convertible Debt Securities,
and (ii) so long as no Default or Event of Default has occurred and is
continuing or would arise after giving effect (including pro forma effect)
thereto, cash settlement payments upon any conversion of Convertible Debt
Securities in accordance with the terms thereof in an aggregate amount not to
exceed the principal amount thereof; and

(g) so long as no Default or Event of Default has occurred and is continuing or
would arise after giving effect (including pro forma effect) thereto, Rapid7,
Inc. and any Subsidiaries may make other Restricted Payments (other than
payments on Convertible Debt Securities) in an aggregate amount not exceeding
Five Million Dollars ($5,000,000) in any fiscal year of the Borrower.

Section 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise. The Administrative Borrower shall
furnish to the Administrative Agent and the Lenders, promptly after receipt
thereof, a copy of any notice any Company may receive from any Governmental
Authority or private Person, or otherwise, that any material litigation or
proceeding pertaining to any environmental, health or safety matter has been
filed or is threatened against such Company, any real property in which such
Company holds any interest or any past or present operation of such Company. No
Company shall allow the release or disposal of hazardous waste, solid waste or
other wastes on, under or to any real property in which any Company holds any
ownership interest or performs any of its operations, in violation of any
material provision of Environmental Law. As used in this Section 5.16,
“litigation or proceeding” means any demand, claim, notice, suit, suit in equity
action, administrative action, investigation or inquiry whether brought by any
Governmental Authority or private Person, or otherwise. Each Borrower shall
defend, indemnify and hold the Administrative Agent and the Lenders harmless
against all properly documented costs, expenses, claims, damages, penalties and
liabilities of every kind or nature whatsoever (including attorneys’ fees)
arising out of or resulting from the noncompliance of any Company with any
Environmental Law. Such indemnification shall survive any termination of this
Agreement.

Section 5.17. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (other than a
Company that is a Credit Party) on terms that shall be less favorable to such
Company than those that might be obtained at the time in a transaction with a
Person that is not an Affiliate; provided that the foregoing shall not prohibit
(a) the payment of customary and reasonable directors’ fees to directors who are
not employees of a Company or an Affiliate; (b) any employment agreement,
employee benefit plan, stock option plan, officer, director, consultant or
employee indemnification agreement (and the payment of indemnities and fees
pursuant to such arrangements) or any similar arrangement entered into by a
Company in the ordinary course of business; (c) loans to employees or officers
to the extent permitted under this

 

70



--------------------------------------------------------------------------------

Agreement; or (d) any transactions in respect of which the Borrowers delivers to
the Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrowers from an account, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrowers qualified to render such letter, and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to a Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a Person that is not an Affiliate.

Section 5.18. Use of Proceeds. The Borrowers’ use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies, for Acquisitions permitted hereunder, and for certain fees and
expenses associated with the transactions contemplated by this Agreement. The
Borrowers will not, directly or indirectly, use the proceeds of the Loans and
Letters of Credit, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other Person, (a) (i) to fund
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, or (ii) in any other manner that would result in a violation of
Sanctions by any Person (including any Person participating in the Loans,
whether as underwriter, advisor, investor, or otherwise); or (b) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of
Anti-Corruption Laws.

Section 5.19. Corporate Names and Locations of Collateral. No Credit Party shall
(a) change its corporate name, or (b) change its state, province or other
jurisdiction, or form of organization, or extend or continue its existence in or
to any other jurisdiction (other than its jurisdiction of organization at the
date of this Agreement); unless, in each case, the Borrowers shall have provided
the Administrative Agent with at least thirty (30) days prior written notice
thereof. The Administrative Borrower shall also provide the Administrative Agent
with at least thirty (30) days prior written notification of (i) any change in
any location where any material amount of a Credit Party’s Inventory or
Equipment is maintained, and any new locations where any material amount of a
Credit Party’s Inventory or Equipment is to be maintained; (ii) any change in
the location of the office where any Credit Party’s records pertaining to its
Accounts are kept; and (iii) any change in the location of any Credit Party’s
chief executive office. In the event of any of the foregoing or if otherwise
deemed reasonably appropriate by the Administrative Agent, the Administrative
Agent is hereby authorized to file new U.C.C. Financing Statements describing
the Collateral and otherwise in form and substance sufficient for recordation
wherever necessary or appropriate, as determined in the Administrative Agent’s
sole discretion, to perfect or continue perfected the security interest of the
Administrative Agent, for the benefit of the Lenders, in the Collateral. The
Borrowers shall pay all filing and recording fees and taxes in connection with
the filing or recordation of such U.C.C. Financing Statements and security
interests and shall promptly reimburse the Administrative Agent therefor if the
Administrative Agent pays the same. Such amounts not so paid or reimbursed shall
be Related Expenses hereunder.

 

71



--------------------------------------------------------------------------------

Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.

(a) Guaranties and Security Documents. Each Domestic Subsidiary (other than
(i) a Subsidiary that is a Dormant Subsidiary, (ii) a Subsidiary that is held
directly or indirectly by a CFC, or (iii) a FSHCO) created, acquired or held
subsequent to the Closing Date, shall promptly (and in any event within 30 days
or such later date reasonably acceptable to the Administrative Agent) execute
and deliver to the Administrative Agent, for the benefit of the Lenders, a
Guaranty of Payment (or a Guaranty of Payment Joinder) of all of the Obligations
and a Security Agreement (or a Security Agreement Joinder), such agreements to
be prepared by the Administrative Agent and in form and substance reasonably
acceptable to the Administrative Agent, along with any such other supporting
documentation, Security Documents, corporate governance and authorization
documents, and an opinion of counsel as may reasonably be deemed necessary or
advisable by the Administrative Agent. With respect to a Domestic Subsidiary
that has been classified as a Dormant Subsidiary, at such time that such
Subsidiary no longer meets the requirements of a Dormant Subsidiary, the
Administrative Borrower shall provide to the Administrative Agent prompt written
notice thereof, and shall provide, with respect to such Subsidiary, all of the
documents referenced in the foregoing sentence.

(b) Pledge of Stock or Other Ownership Interest. With respect to the creation or
acquisition of a Subsidiary (other than any direct or indirect Subsidiary of a
CFC) after the Closing Date, the Borrowers shall deliver to the Administrative
Agent, for the benefit of the Lenders, all of the share certificates (or other
evidence of equity) owned by a Credit Party pursuant to the terms of a Pledge
Agreement prepared by the Administrative Agent and in form and substance
reasonably satisfactory to the Administrative Agent, and executed by the
appropriate Credit Party; provided that no such pledge shall include shares of
voting capital stock or other voting equity interests of any Foreign Subsidiary
that is a CFC or any FSHCO in excess of sixty-five percent (65%) of the total
outstanding shares of voting capital stock or other voting equity interest of
such Foreign Subsidiary or FSHCO, whether held directly or indirectly through a
disregarded entity.

(c) Perfection or Registration of Interest in Foreign Shares. After the
occurrence and during the continuance of an Event of Default, with respect to
any foreign shares pledged to the Administrative Agent, for the benefit of the
Lenders, on or after the Closing Date, the Administrative Agent shall, in the
discretion of the Administrative Agent or the Required Lenders, have the right
to perfect, at the Borrowers’ cost, payable upon request therefor (including,
without limitation, any foreign counsel, or foreign notary, filing, registration
or similar, fees, costs or expenses), its security interest in such shares in
the respective foreign jurisdiction. Such perfection may include the requirement
that the applicable Company promptly execute and deliver to the Administrative
Agent a separate pledge document (prepared by the Administrative Agent and in
form and substance reasonably satisfactory to the Administrative Agent),
covering such equity interests, that conforms to the requirements of the
applicable foreign jurisdiction, together with an opinion of local counsel as to
the perfection of the security interest provided for therein, and all other
documentation necessary or desirable to effect the foregoing and to permit the
Administrative Agent to exercise any of its rights and remedies in respect
thereof. Notwithstanding the foregoing, such perfection shall not be required
if, in the reasonable judgment of Administrative Agent and the Borrowers, the
burden, cost or consequences of creating or perfecting such pledges or security
interests in such assets is excessive in relation to the benefits to be obtained
therefrom by the Administrative Agent and Lenders.

 

72



--------------------------------------------------------------------------------

Section 5.21. Collateral. Each Credit Party shall:

(a) once per fiscal year, at reasonable times and, except after the occurrence
of an Event of Default, upon reasonable notice, allow the Administrative Agent
by or through any of the Administrative Agent’s officers, agents, employees,
attorneys or accountants to (i) examine, inspect and make extracts from such
Credit Party’s books and other records, including, without limitation, the tax
returns of such Credit Party, (ii) arrange for verification of such Credit
Party’s Accounts, under reasonable procedures, directly with Account Debtors or
by other methods, and (iii) examine and inspect such Credit Party’s Inventory
and Equipment, wherever located;

(b) promptly furnish to the Administrative Agent upon reasonable request
(i) additional statements and information with respect to the Collateral, and
all writings and information relating to or evidencing any of such Credit
Party’s Accounts (including, without limitation, computer printouts or
typewritten reports listing the mailing addresses of all present Account
Debtors), and (ii) any other writings and information as the Administrative
Agent may reasonably request;

(c) promptly notify the Administrative Agent in writing of the existence of any
Deposit Account or Securities Account of any Credit Party, and promptly (or
prior to or simultaneously with the creation of any new Deposit Account or
Securities Account) provide for the execution of a Deposit Account Control
Agreement or Securities Account Control Agreement with respect thereto, if
required by the Administrative Agent; provided that no Credit Party shall be
required to deliver a Deposit Account Control Agreement or Securities Account
Control Agreement (i) with respect to any Excluded Account, or (ii) so long as
(A) the aggregate balance in each Deposit Account (that is not an Excluded
Account) that is not subject to a Control Agreement does not exceed One Hundred
Thousand Dollars ($100,000) at any time, and (B) the aggregate balance in all
Deposit Accounts (that are not Excluded Accounts) that are not subject to a
Control Agreement does not exceed Five Hundred Thousand Dollars ($500,000) at
any time;

(d) promptly notify the Administrative Agent in writing whenever the Equipment
or Inventory of a Company, valued in excess of Five Hundred Thousand Dollars
($500,000), is located at a location of a third party (other than another
Company) that is not covered by an executed Landlord’s Waiver or similar
document with respect thereto, and deliver to the Administrative Agent an
executed Landlord’s Waiver or similar document with respect thereto or notice
that may be required by the Administrative Agent;

(e) promptly notify the Administrative Agent in writing of any information that
the Credit Parties have or may receive with respect to the Collateral that might
reasonably be determined to materially and adversely affect the value thereof or
the rights of the Administrative Agent with respect thereto;

 

73



--------------------------------------------------------------------------------

(f) maintain such Credit Party’s Equipment (other than Equipment that is
obsolete or no longer useful in the Borrowers’ business) in good operating
condition and repair, ordinary wear and tear excepted, making all necessary
replacements in management’s reasonable judgment and in the ordinary course of
business thereof so that the value and operating efficiency thereof shall at all
times be maintained and preserved;

(g) deliver to the Administrative Agent, to hold as security for the Secured
Obligations, all certificated Investment Property owned by a Credit Party and
constituting Collateral, in suitable form for transfer by delivery, or
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Administrative Agent, or in
the event such Investment Property is in the possession of a Securities
Intermediary or credited to a Securities Account (other than an Excluded
Account), execute with the related Securities Intermediary a Securities Account
Control Agreement over such Securities Account in favor of the Administrative
Agent, for the benefit of the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent;

(h) provide to the Administrative Agent, on a quarterly basis (as necessary), a
list of any patents, trademarks or copyrights that have been federally
registered by a Credit Party during such quarter, and provide for the execution
of an appropriate Intellectual Property Security Agreement; and

(i) upon request of the Administrative Agent, promptly take such action and
promptly make, execute and deliver all such additional and further items, deeds,
assurances, instruments and any other writings as the Administrative Agent may
from time to time deem necessary or appropriate, including, without limitation,
chattel paper, to carry into effect the intention of this Agreement, or so as to
completely vest in and ensure to the Administrative Agent and the Lenders their
respective rights hereunder and in or to the Collateral.

Each Credit Party hereby authorizes the Administrative Agent, on behalf of the
Lenders, to file U.C.C. Financing Statements or other appropriate notices with
respect to the Collateral. If certificates of title or applications for title
are issued or outstanding with respect to any of the Inventory or Equipment of
any Credit Party constituting Collateral, such Credit Party shall, upon request
of the Administrative Agent, (i) execute and deliver to the Administrative Agent
a short form security agreement, prepared by the Administrative Agent and in
form and substance reasonably satisfactory to the Administrative Agent, and
(ii) deliver such certificate or application to the Administrative Agent and
cause the interest of the Administrative Agent, for the benefit of the Lenders,
to be properly noted thereon. Each Credit Party hereby authorizes the
Administrative Agent or the Administrative Agent’s designated agent (but without
obligation by the Administrative Agent to do so) to incur Related Expenses
(whether prior to, upon, or subsequent to any Default or Event of Default), and
the Borrowers shall promptly repay, reimburse, and indemnify the Administrative
Agent and the Lenders for any and all Related Expenses. If any Credit Party
fails to keep and maintain its Equipment (other than Equipment that is obsolete
or no longer useful in the Borrowers’ business) in good operating condition,
ordinary wear and tear excepted, the Administrative Agent may (but shall not be
required to) so maintain or repair all or any part of such Credit Party’s
Equipment and the cost thereof shall be a Related Expense. All Related Expenses
are payable to the Administrative Agent upon demand therefor; the Administrative
Agent may, at its option, debit Related Expenses directly to any Deposit Account
of a Company located at the Administrative Agent or the Revolving Loans.

 

74



--------------------------------------------------------------------------------

Section 5.22. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. The Borrowers shall provide the Administrative Agent with
prompt written notice with respect to any personal property (other than in the
ordinary course of business and excluding Accounts, Inventory, Equipment and
General Intangibles and other property acquired in the ordinary course of
business) acquired by any Company subsequent to the Closing Date. In addition to
any other right that the Administrative Agent and the Lenders may have pursuant
to this Agreement or otherwise, upon written request of the Administrative
Agent, whenever made, the Borrowers shall, and shall cause each Guarantor of
Payment to, grant to the Administrative Agent, for the benefit of the Lenders,
as additional security for the Secured Obligations, a first Lien on any personal
property of the each Borrower and Guarantor of Payment (other than for Excluded
Property, leased equipment or equipment subject to a purchase money security
interest in which the lessor or purchase money lender of such equipment holds a
first priority security interest, in which case, the Administrative Agent shall
have the right to obtain a security interest junior only to such lessor or
purchase money lender), including, without limitation, such property acquired
subsequent to the Closing Date, in which the Administrative Agent does not have
a first priority Lien. The Borrowers agree that, within ten days after the date
of such written request, to secure all of the Secured Obligations by delivering
to the Administrative Agent security agreements, intellectual property security
agreements, pledge agreements, or other documents, instruments or agreements or
such thereof as the Administrative Agent may reasonably require with respect to
any of the Credit Parties. The Borrowers shall pay all recordation, legal and
other expenses in connection therewith.

Section 5.23. Restrictive Agreements. Except as set forth in this Agreement, the
Borrowers shall not, and shall not permit any of their Subsidiaries to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to any Borrower, (b) make,
directly or indirectly, loans or advances or capital contributions to any
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to any Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable Law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, (iii) customary
restrictions in security agreements or mortgages securing Indebtedness, or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease, or (iv) any encumbrance or restriction with respect to the equity
interests of any joint venture or similar arrangement created after the Closing
Date and pursuant to the joint venture or similar agreements with respect to
such joint venture or similar arrangements permitted under this Agreement.

Section 5.24. [Reserved].

Section 5.25. Amendment of Organizational Documents. Without the prior written
consent of the Administrative Agent, no Credit Party shall (a) amend its
Organizational Documents in any manner adverse to the Lenders, or (b) amend its
Organizational Documents to change its name or state, province or other
jurisdiction of organization, or its form of organization.

 

75



--------------------------------------------------------------------------------

Section 5.26. Fiscal Year. No Borrower shall change the date of its fiscal
year-end without the prior written consent of the Administrative Agent and the
Required Lenders. As of the Closing Date, the fiscal year end of each Borrower
is December 31 of each year.

Section 5.27. Further Assurances. The Borrowers shall, and shall cause each
other Credit Party to, promptly upon request by the Administrative Agent, or the
Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments related
to any of the collateral securing the Secured Obligations as the Administrative
Agent, or the Required Lenders through the Administrative Agent, may reasonably
require from time to time in order to carry out more effectively the purposes of
the Loan Documents.

Section 5.28. Beneficial Ownership. Promptly following any request therefor,
each Borrower shall provide information and documentation reasonably requested
by the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership
Regulation.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing, and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 of the Confidential Disclosure Letter, which
are all of the states or jurisdictions where the character of its property or
its business activities makes such qualification necessary, except where a
failure to so qualify would not reasonably be expected to have a Material
Adverse Effect. Schedule 6.1 of the Confidential Disclosure Letter sets forth,
as of the Closing Date, each Subsidiary of a Borrower (and whether such
Subsidiary is a Dormant Subsidiary), its state (or jurisdiction) of formation,
its relationship to the Borrowers, including the percentage of each class of
stock or other equity interest owned by a Company, each Person that owns the
stock or other equity interest of each Company. Schedule 6.1 of the Confidential
Disclosure Letter sets forth the tax identification number and the location of
its chief executive office and principal place of business each Credit Party.
Except as set forth on Schedule 6.1 of the Confidential Disclosure Letter, as of
the Closing Date, each Borrower, directly or indirectly, owns all of the equity
interests of each of its Subsidiaries.

 

76



--------------------------------------------------------------------------------

Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the legal, valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as enforceability thereof may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles (regardless of, whether
enforcement is sought in equity or at law). The execution, delivery and
performance of the Loan Documents do not conflict with, result in a breach in
any of the provisions of, constitute a default under, or result in the creation
of a Lien (other than Liens permitted under Section 5.9 hereof) upon any assets
or property of any Credit Party under the provisions of, such Company’s
Organizational Documents or any material agreement to which such Company is a
party.

Section 6.3. Compliance with Laws and Contracts. Each Company:

(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable Laws
relating thereto, except where the failure to do so would not have a Material
Adverse Effect;

(b) is in compliance in all material respects with all federal, state, local, or
foreign applicable statutes, rules, regulations, and orders including, without
limitation, those relating to environmental protection, occupational safety and
health, and equal employment practices, except where the failure to be in
compliance would not have a Material Adverse Effect;

(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have a Material Adverse Effect;

(d) has ensured that no Company, or to the knowledge of any Company, any
director, officer, agent, employee or Affiliate of a Company, is a Person that
is, or is owned or controlled by Persons that are (i) the subject of any
Sanctions, or (ii) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions;

(e) is in material compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations; and

(f) has ensured that no Company or, to the knowledge of any Company, any
director, officer, agent, employee or other person acting on behalf of a Company
has taken any action, directly or indirectly, that would result in a violation
by such persons of Anti-Corruption Laws, and the Credit Parties have instituted
and maintain policies and procedures designed to ensure continued compliance
therewith; and

(g) is in compliance, in all material respects, with the Patriot Act.

 

77



--------------------------------------------------------------------------------

Section 6.4. Litigation and Administrative Proceedings. Except as disclosed on
Schedule 6.4 of the Confidential Disclosure Letter (and for matters disclosed by
Rapid7, Inc. on its periodic public filings), there are (a) no lawsuits,
actions, investigations, examinations or other proceedings pending or, to the
knowledge of the Companies, threatened against any Company, or in respect of
which any Company may have any liability, in any court or before or by any
Governmental Authority, arbitration board, or other tribunal that could
reasonably be expected to have a Material Adverse Effect, (b) no orders, writs,
injunctions, judgments, or decrees of any court or Governmental Authority to
which any Company is a party or by which the property or assets of any Company
are bound that could reasonably be expected to have a Material Adverse Effect,
and (c) no grievances, disputes, or controversies outstanding with any union or
other organization of the employees of any Company, or threats of work stoppage,
strike, or pending demands for collective bargaining that could reasonably be
expected to have a Material Adverse Effect.

Section 6.5. Title to Assets. Each Credit Party has good title to and ownership
of all property it purports to own, which property is free and clear of all
Liens, except those permitted under Section 5.9 hereof. As of the Closing Date,
the Credit Parties do not own any real estate.

Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
U.C.C. Financing Statement or similar notice of Lien outstanding covering any
personal property of any Credit Party; (b) there is and will be no mortgage or
charge outstanding covering any real property of any Credit Party; and (c) no
real or personal property of any Credit Party is subject to any Lien of any
kind. The Administrative Agent, for the benefit of the Lenders, upon the filing
of the U.C.C. Financing Statements and taking such other actions necessary to
perfect its Lien against collateral of the corresponding type as authorized
hereunder will have a valid and enforceable first Lien on the collateral
securing the Secured Obligations to the extent such Lien may be perfected by the
filing of a U.C.C. Financing Statement. No Company has entered into any contract
or agreement (other than a contract or agreement entered into in connection with
the purchase or lease of fixed assets that prohibits Liens on such fixed assets
that exists on or after the Closing Date that would prohibit the Administrative
Agent or the Lenders from acquiring a Lien on, or a collateral assignment of,
any of the property or assets of any Credit Party).

Section 6.7. Tax Returns. All federal, state and local tax returns and other
reports required by law to be filed in respect of the income, business,
properties and employees of each Company have been timely filed (subject to
valid extensions) and all taxes, assessments, fees and other governmental
charges that are due and payable have been timely paid or are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves are being maintained in accordance with GAAP, in each case,
except as otherwise permitted herein or where the failure to do so does not and
will not cause or result in a Material Adverse Effect.

Section 6.8. Environmental Laws. Each Company is in compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or

 

78



--------------------------------------------------------------------------------

other wastes or holds or has held any interest in real property or otherwise,
except for such non-compliance that could not reasonably be expected to have a
Material Adverse Effect. No litigation or proceeding arising under, relating to
or in connection with any Environmental Law or Environmental Permit is pending
or, to the best knowledge of each Company, threatened, against any Company, any
real property in which any Company holds or has held an interest or any past or
present operation of any Company that could reasonably be expected to have a
Material Adverse Effect. No material release, threatened release or disposal of
hazardous waste, solid waste or other wastes is occurring, or has occurred
(other than those that are currently being remediated in accordance with
Environmental Laws), on, under or to any real property in which any Company
holds any interest or performs any of its operations, in violation in any
material respect of any Environmental Law, in each case, except for such items
that could not reasonably be expected to have a Material Adverse Effect. As used
in this Section 6.8, “litigation or proceeding” means any demand, claim, notice,
suit, suit in equity, action, administrative action, investigation or inquiry
whether brought by any Governmental Authority or private Person, or otherwise.

Section 6.9. Locations. As of the Closing Date, the Credit Party have places of
business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9 of the Confidential
Disclosure Letter, and each Credit Party’s chief executive office is set forth
on Schedule 6.1 of the Confidential Disclosure Letter. Schedule 6.9 of the
Confidential Disclosure Letter further specifies whether each location, as of
the Closing Date, (a) is owned by a Credit Party, or (b) is leased by a Credit
Party from a third party, and, if leased by a Credit Party from a third party,
if a Landlord’s Waiver is required to be delivered pursuant to the terms hereof.
As of the Closing Date, Schedule 6.9 hereto correctly identifies the name and
address of each third-party location where assets of a Credit Party are located.

Section 6.10. Continued Business. There exists no actual, pending, or, to each
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change (other than consistent with past business
practices of the Companies and at the election of the Companies) in the business
relationship of any Company and any customer or supplier, or any group of
customers or suppliers, whose purchases or supplies, individually or in the
aggregate, are material to the business of any Company, which could reasonably
be expected to have a Material Adverse Effect, and there exists no other present
condition or state of facts or circumstances that would have a Material Adverse
Effect or prevent a Company from conducting such business or the transactions
contemplated by this Agreement in substantially the same manner in which it was
previously conducted.

Section 6.11. Employee Benefits Plans. Schedule 6.11 of the Confidential
Disclosure Letter identifies each ERISA Plan as of the Closing Date. No ERISA
Event has occurred or is expected to occur with respect to an ERISA Plan.
Disregarding any matters which do not have a Material Adverse Effect: (a) full
payment has been made of all amounts that a Controlled Group member is required,
under applicable Law or under the governing documents, to have paid as a
contribution to or a benefit under each ERISA Plan; (b) the liability of each
Controlled Group member with respect to each ERISA Plan has been appropriately
funded based upon reasonable and proper actuarial assumptions, has been fully
insured, or has been appropriately reserved for

 

79



--------------------------------------------------------------------------------

on its financial statements; and (c) no changes have occurred or are expected to
occur that would cause a material increase in the cost of providing benefits
under the ERISA Plan. To the knowledge of the Borrowers, with respect to each
ERISA Plan administered by a Company or a Controlled Group member that is
intended to be qualified under Code Section 401(a), (i) the ERISA Plan and any
associated trust operationally comply with the applicable requirements of Code
Section 401(a), (ii) the ERISA Plan and any associated trust have been amended
to comply with all such requirements as currently in effect, other than those
requirements for which a retroactive amendment can be made within the “remedial
amendment period” available under Code Section 401(b) (as extended under
Treasury Regulations and other Treasury pronouncements upon which taxpayers may
rely), (iii) the ERISA Plan and any associated trust have received a favorable
determination letter or opinion letter from the Internal Revenue Service stating
that the ERISA Plan (or a prototype or volume submitter plan utilized as the
plan document for such ERISA Plan) qualifies under Code Section 401(a), that the
associated trust qualifies under Code Section 501(a) and, if applicable, that
any cash or deferred arrangement under the ERISA Plan qualifies under Code
Section 401(k), unless the ERISA Plan was first adopted at a time for which the
above-described “remedial amendment period” has not yet expired, (iv) the ERISA
Plan currently satisfies the requirements of Code Section 410(b), without regard
to any retroactive amendment that may be made within the above-described
“remedial amendment period”, and (v) no contribution made to the ERISA Plan is
subject to an excise tax under Code Section 4972. With respect to any Pension
Plan, the “accumulated benefit obligation” of Controlled Group members with
respect to the Pension Plan (as determined in accordance with Statement of
Accounting Standards No. 87, “Employers’ Accounting for Pensions”) does not
exceed the fair market value of Pension Plan assets.

Section 6.12. Consents or Approvals. Except as set forth on Schedule 6.12 of the
Confidential Disclosure Letter, and pursuant to Section 5.25 hereof, no consent,
approval or authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person is required to be obtained or
completed by any Credit Party in connection with the execution, delivery or
performance of any of the Loan Documents, that has not already been obtained or
completed, except the filing and recording of financing statements and other
documents necessary in order to perfect the Liens created by this Agreement or
the Security Documents.

Section 6.13. Solvency. The Borrowers, on a consolidated basis, have received
consideration that is the reasonably equivalent value of the obligations and
liabilities that the Borrowers have incurred to the Administrative Agent and the
Lenders. The Borrowers, on a consolidated basis, are not insolvent as defined in
any applicable state, federal or relevant foreign statute, nor will the
Borrowers, on a consolidated basis, be rendered insolvent by the execution and
delivery of the Loan Documents to the Administrative Agent and the Lenders. The
Borrowers, on a consolidated basis are not engaged or about to engage in any
business or transaction for which the assets retained by it are or will be an
unreasonably small amount of capital, taking into consideration the obligations
to the Administrative Agent and the Lenders incurred hereunder. The Borrowers,
on a consolidated basis, do not intend, nor do they believe that it will, incur
debts beyond its ability to pay such debts as they mature.

 

80



--------------------------------------------------------------------------------

Section 6.14. Financial Statements. The audited Consolidated financial
statements of Rapid7, Inc. for the fiscal year ended December 31, 2019 furnished
to the Administrative Agent and the Lenders are true and complete in all
material respects, have been prepared in accordance with GAAP, and fairly
present in all material respects the financial condition of the Companies as of
the date of such financial statements and the results of their operations for
the periods then ending. Since the dates of such statements, there has been no
material adverse change in any Company’s financial condition, properties or
business or any change in any Company’s accounting procedures, other than as
required by GAAP.

Section 6.15. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States).
Neither the granting of any Loan (or any conversion thereof) or Letter of Credit
nor the use of the proceeds of any Loan or Letter of Credit will violate, or be
inconsistent with, the provisions of Regulation T, U or X or any other
Regulation of such Board of Governors.

Section 6.16. Material Agreements. Except as disclosed on Schedule 5.8 and
Schedule 6.16 of the Confidential Disclosure Letter, as of the Closing Date, no
Company is a party to any (a) debt instrument (excluding the Loan Documents);
(b) lease (capital, operating or otherwise), whether as lessee or lessor
thereunder; (c) contract, commitment, agreement, or other arrangement involving
the purchase or sale of any inventory by it, or the license of any right to or
by it other than such contracts and agreements entered into in the ordinary
course of business; (d) contract, commitment, agreement, or other arrangement
with any of its “Affiliates” (as such term is defined in the Exchange Act) other
than a Company; (e) management or employment contract or contract for personal
services with any of its Affiliates that is not otherwise terminable at will or
on less than ninety (90) days’ notice without liability; (f) collective
bargaining agreement; or (g) other contract, agreement, understanding, or
arrangement with a third party; that, as to subparts (a) through (g) above, if
violated, breached, or terminated for any reason, would have or would be
reasonably expected to have a Material Adverse Effect.

Section 6.17. Intellectual Property. Each Credit Party owns, or has the right to
use, all of the material patents, patent applications, industrial designs,
designs, trademarks, service marks, copyrights and licenses, and rights with
respect to the foregoing, necessary for the conduct of its business without any
known material conflict with the rights of others. Schedule 6.17 of the
Confidential Disclosure Letter sets forth all federally registered patents,
trademarks, copyrights, service marks and license agreements owned by each
Credit Party as of the Closing Date.

Section 6.18. Insurance. Each Credit Party maintains with financially sound and
reputable insurers insurance with coverage (including, if applicable, insurance
coverage required by the National Flood Insurance Reform Act of 1994) and limits
as required by law and as is customary with Persons engaged in the same
businesses as the Companies. Schedule 6.18 of the Confidential Disclosure Letter
sets forth all insurance carried by the Companies on the Closing Date, setting
forth in detail the amount and type of such insurance.

 

81



--------------------------------------------------------------------------------

Section 6.19. Deposit Accounts and Securities Accounts. Schedule 6.19 of the
Confidential Disclosure Letter lists all banks, other financial institutions and
Securities Intermediaries at which any Credit Party maintains Deposit Accounts
or Securities Accounts as of the Closing Date, and Schedule 6.19 of the
Confidential Disclosure Letter correctly identifies the name, address and
telephone number of each such financial institution or Securities Intermediary,
the name in which the account is held, a description of the purpose of the
account, and the complete account number therefor.

Section 6.20. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or, taken as a whole,
omits to state a material fact necessary to make the statements contained
therein or in the Loan Documents not misleading. After due inquiry by the
Borrowers, there is no known fact that any Company has not disclosed to the
Administrative Agent and the Lenders that has or is likely to have a Material
Adverse Effect.

Section 6.21. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.

Section 6.22. Defaults. No Default or Event of Default exists, nor will any
begin to exist immediately after the execution and delivery hereof.

Section 6.23. Beneficial Ownership. The information included in each Beneficial
Ownership Certification most recently delivered to each Lender is true and
correct in all respects.

ARTICLE VII. SECURITY

Section 7.1. Security Interest in Collateral. In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
each Borrower hereby grants to the Administrative Agent, for the benefit of the
Lenders (and Affiliates thereof that hold Secured Obligations), a security
interest in the Collateral.

Section 7.2. Collections and Receipt of Proceeds by Borrowers.

(a) Upon written notice to the Administrative Borrower from the Administrative
Agent after the occurrence and during the continuance of an Event of Default, a
Cash Collateral Account shall be opened by the Borrowers at the main office of
the Administrative Agent (or such other office as shall be designated by the
Administrative Agent) and all such lawful collections of each Borrower’s
Accounts and such Proceeds of each Borrower’s Accounts and Inventory shall be
remitted daily by each Borrower to the Administrative Agent in the form in which
they are received by such Borrower, either by mailing or by delivering such
collections and Proceeds to the Administrative Agent, appropriately endorsed for
deposit in the Cash Collateral Account. In the event that such notice is given
to the Administrative Borrower from

 

82



--------------------------------------------------------------------------------

the Administrative Agent, no Borrower shall commingle such collections or
Proceeds with any of such Borrower’s other funds or property or the funds or
property of any other Borrower, but shall hold such collections and Proceeds
separate and apart therefrom upon an express trust for the Administrative Agent,
for the benefit of the Lenders. In such case, the Administrative Agent may, in
its sole discretion, and shall, at the request of the Required Lenders, at any
time and from time to time after the occurrence and during the continuance of an
Event of Default, apply all or any portion of the account balance in the Cash
Collateral Account as a credit against (i) the outstanding principal or interest
of the Loans, or (ii) any other Secured Obligations in accordance with this
Agreement. If any remittance shall be dishonored, or if, upon final payment, any
claim with respect thereto shall be made against the Administrative Agent on its
warranties of collection, the Administrative Agent may charge the amount of such
item against the Cash Collateral Account or any other Deposit Account (other
than a trust, tax withholding or payroll account) maintained by any Borrower
with the Administrative Agent or with any other Lender, and, in any event,
retain the same and such Borrower’s interest therein as additional security for
the Secured Obligations. The Administrative Agent may, in its sole discretion,
at any time and from time to time, release funds from the Cash Collateral
Account to the Borrowers for use in the business of the Borrowers. The balance
in the Cash Collateral Account may be withdrawn by the Borrowers upon
termination of this Agreement and payment in full of all of the Secured
Obligations.

(b) After the occurrence and during the continuance of an Event of Default, at
the Administrative Agent’s written request, each Borrower shall cause all
remittances representing collections and Proceeds of Collateral to be mailed to
a lockbox at a location acceptable to the Administrative Agent, to which the
Administrative Agent shall have access for the processing of such items in
accordance with the provisions, terms and conditions of the customary lockbox
agreement of the Administrative Agent.

(c) The Administrative Agent, or the Administrative Agent’s designated agent, is
hereby constituted and appointed attorney-in-fact for each Borrower with
authority and power to endorse, after the occurrence and during the continuance
of an Event of Default, any and all instruments, documents, and chattel paper
upon the failure of the Borrowers to do so. Such authority and power, being
coupled with an interest, shall be (i) irrevocable until all of the Secured
Obligations (other than inchoate indemnity obligations) are paid,
(ii) exercisable by the Administrative Agent at any time and without any request
upon such Borrower by the Administrative Agent to so endorse, and
(iii) exercisable in the name of the Administrative Agent or such Borrower. To
the extent permitted by applicable Law, each Borrower hereby waives presentment,
demand, notice of dishonor, protest, notice of protest, and any and all other
similar notices with respect thereto, regardless of the form of any endorsement
thereof. Neither the Administrative Agent nor the Lenders shall be bound or
obligated to take any action to preserve any rights therein against prior
parties thereto.

Section 7.3. Collections and Receipt of Proceeds by Administrative Agent. Each
Credit Party hereby constitutes and appoints the Administrative Agent, or the
Administrative Agent’s designated agent, as such Credit Party’s attorney-in-fact
to exercise, at any time, after the occurrence and during the continuance of an
Event of Default, all or any of the following powers which, being coupled with
an interest, shall be irrevocable until the complete and full payment of all of
the Secured Obligations (other than contingent indemnification obligations to
the extent no claim giving rise thereto has been asserted):

 

83



--------------------------------------------------------------------------------

(a) to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of the Administrative Agent or such Credit Party, any and
all of such Credit Party’s cash, instruments, chattel paper, documents, Proceeds
of Accounts, Proceeds of Inventory, collection of Accounts, and any other
writings relating to any of the Collateral. To the extent permitted by
applicable Law, each Credit Party hereby waives presentment, demand, notice of
dishonor, protest, notice of protest, and any and all other similar notices with
respect thereto, regardless of the form of any endorsement thereof. The
Administrative Agent shall not be bound or obligated to take any action to
preserve any rights therein against prior parties thereto;

(b) to transmit to Account Debtors, on any or all of such Credit Party’s
Accounts, notice of assignment to the Administrative Agent, for the benefit of
the Lenders, thereof and the security interest therein, and to request from such
Account Debtors at any time, in the name of the Administrative Agent or such
Credit Party, information concerning such Credit Party’s Accounts and the
amounts owing thereon;

(c) to transmit to purchasers of any or all of such Credit Party’s Inventory,
notice of the Administrative Agent’s security interest therein, and to request
from such purchasers at any time, in the name of the Administrative Agent or
such Credit Party, information concerning such Credit Party’s Inventory and the
amounts owing thereon by such purchasers;

(d) to notify and require Account Debtors on such Credit Party’s Accounts and
purchasers of such Credit Party’s Inventory to make payment of their
indebtedness directly to the Administrative Agent;

(e) to enter into or assent to such amendment, compromise, extension, release or
other modification of any kind of, or substitution for, the Accounts, or any
thereof, as the Administrative Agent, in its sole discretion, may deem to be
advisable;

(f) to enforce the Accounts or any thereof, or any other Collateral, by suit or
otherwise, to maintain any such suit or other proceeding in the name of the
Administrative Agent or one or more Credit Parties, and to withdraw any such
suit or other proceeding. The Credit Parties agree to lend every assistance
reasonably requested by the Administrative Agent in respect of the foregoing,
all at no cost or expense to the Administrative Agent and including, without
limitation, the furnishing of such witnesses and of such records and other
writings as the Administrative Agent may reasonably require in connection with
making legal proof of any Account. The Credit Parties agree to reimburse the
Administrative Agent in full for all court costs and reasonable attorneys’ fees
and every other cost, expense or liability, if any, incurred or paid by the
Administrative Agent in connection with the foregoing, which obligation of such
Credit Parties shall constitute Obligations, shall be secured by the Collateral
and shall bear interest, until paid, at the Default Rate;

 

84



--------------------------------------------------------------------------------

(g) to take or bring, in the name of the Administrative Agent or such Credit
Party, all steps, actions, suits, or proceedings deemed by the Administrative
Agent necessary or desirable to effect the receipt, enforcement, and collection
of the Collateral; and

(h) to accept all collections in any form relating to the Collateral, including
remittances that may reflect deductions, and to deposit the same into the Cash
Collateral Account or, at the option of the Administrative Agent, to apply them
as a payment against the Loans or any other Secured Obligations in accordance
with this Agreement.

Section 7.4. Administrative Agent’s Authority Under Pledged Notes. For the
better protection of the Administrative Agent and the Lenders hereunder, each
Credit Party, as appropriate, will execute, with respect to any existing or
future Pledged Notes an appropriate endorsement on (or separate from) each
Pledged Note and with respect to Pledged Notes in the original principal amount
in excess of Five Hundred Thousand Dollars ($500,000), or upon request after the
occurrence and during the continuance of an Event of Default, has deposited (or
will deposit, with respect to future Pledged Notes) such Pledged Notes with the
Administrative Agent, for the benefit of the Lenders. Such Credit Party
irrevocably authorizes and empowers the Administrative Agent, for the benefit of
the Lenders, to, after the occurrence and during the continuance of an Event of
Default, (a) ask for, demand, collect and receive all payments of principal of
and interest on the Pledged Notes; (b) compromise and settle any dispute arising
in respect of the foregoing; (c) execute and deliver vouchers, receipts and
acquittances in full discharge of the foregoing; (d) exercise, in the
Administrative Agent’s discretion, any right, power or privilege granted to the
holder of any Pledged Note by the provisions thereof including, without
limitation, the right to demand security or to waive any default thereunder;
(e) endorse such Credit Party’s name to each check or other writing received by
the Administrative Agent as a payment or other proceeds of or otherwise in
connection with any Pledged Note; (f) enforce delivery and payment of the
principal and/or interest on the Pledged Notes, in each case by suit or
otherwise as the Administrative Agent may desire; and (g) enforce the security,
if any, for the Pledged Notes by instituting foreclosure proceedings, by
conducting public or other sales or otherwise, and to take all other steps as
the Administrative Agent, in its discretion, may deem advisable in connection
with the forgoing; provided that nothing contained or implied herein or
elsewhere shall obligate the Administrative Agent to institute any action, suit
or proceeding or to make or do any other act or thing contemplated by this
Section 7.4 or prohibit the Administrative Agent from settling, withdrawing or
dismissing any action, suit or proceeding or require the Administrative Agent to
preserve any other right of any kind in respect of the Pledged Notes and the
security, if any, therefor.

Section 7.5. Commercial Tort Claims. If any Credit Party shall at any time hold
or acquire a Commercial Tort Claim in excess of Five Million Dollars
($5,000,000), such Credit Party shall promptly notify the Administrative Agent
thereof in a writing signed by such Credit Party, that sets forth the details
thereof and grants to the Administrative Agent (for the benefit of the Lenders)
a Lien thereon and on the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be prepared by and in form and substance
reasonably satisfactory to the Administrative Agent.

 

85



--------------------------------------------------------------------------------

Section 7.6. Use of Inventory and Equipment. Until the exercise by the
Administrative Agent and the Required Lenders of their rights under Article IX
hereof, each Credit Party may (a) retain possession of and use its Inventory and
Equipment in any lawful manner not inconsistent with this Agreement or with the
terms, conditions, or provisions of any policy of insurance thereon; (b) sell or
lease its Inventory or Equipment in the ordinary course of business or as
otherwise permitted by this Agreement; and (c) use and consume any raw materials
or supplies, the use and consumption of which are necessary in order to carry on
such Credit Party’s business.

ARTICLE VIII. EVENTS OF DEFAULT

Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):

Section 8.1. Payments. If (a) the interest on any Loan, any commitment or other
fee, or any other Obligation not listed in subpart (b) hereof, shall not be paid
in full within three Business Days of any applicable date when due and payable,
or (b) the principal of any Loan, or any reimbursement obligation under any
Letter of Credit that has been drawn, or any amount owing pursuant to
Section 2.11(a) or (b) hereof shall not be paid in full when due and payable.

Section 8.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, or 5.18 hereof.

Section 8.3. Other Covenants.

(a) If any Company shall fail or omit to perform and observe Section 5.3 and
that Default shall not have been fully corrected within five (5) days
thereafter; or

(b) If any Company shall fail or omit to perform and observe any agreement or
other provision (other than those referred to in Section 8.1 or 8.2 hereof)
contained or referred to in this Agreement or any other Loan Document that is on
such Company’s part to be complied with, and that Default shall not have been
fully corrected within thirty (30) days after the earlier of (a) any Financial
Officer of such Company becomes aware of the occurrence thereof, or (b) the
giving of written notice thereof to the Administrative Borrower by the
Administrative Agent or the Required Lenders that the specified Default is to be
remedied.

Section 8.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any other Loan Document or
any other material information furnished in writing by any Company to the
Administrative Agent or the Lenders, or any thereof, shall be false or
erroneous, in any material respect when made or deemed made.

Section 8.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created beyond any period of grace
provided with respect thereto, if the effect of such default is to allow the
acceleration of the maturity of such Indebtedness or to permit the holder
thereof to cause such Indebtedness to become due prior to its stated maturity.

 

86



--------------------------------------------------------------------------------

Section 8.6. ERISA Default. The occurrence of one or more ERISA Events or the
imposition of a Lien on the assets of a Credit Party in accordance with
Section 430(k) of the Code of any Company.

Section 8.7. Change in Control. If any Change in Control shall occur.

Section 8.8. Judgments. There is entered against any Company:

(a) a final judgment or order for the payment of money by a court of competent
jurisdiction, that remains unpaid or unstayed and undischarged for a period
(during which execution shall not be effectively stayed) of forty-five (45) days
after the date on which the right to appeal has expired, provided that such
occurrence shall constitute an Event of Default only if the aggregate of all
such judgments for all such Companies, shall exceed Ten Million Dollars
($10,000,000) (less any amount that will be covered by the proceeds of insurance
and is not subject to dispute by the insurance provider); or

(b) any one or more non-monetary final judgments that are not covered by
insurance, or, if covered by insurance, for which the insurance company has not
agreed to or acknowledged coverage, and that, in either case, the Required
Lenders reasonably determine have, or could be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by the prevailing party or any creditor upon such
judgment or order, or (ii) there is a period of three consecutive Business Days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.

Section 8.9. Security. If any Lien as to any material amount of Collateral (as
reasonably determined by the Administrative Agent, in its reasonable discretion)
granted in this Agreement or any other Loan Document in favor of the
Administrative Agent, for the benefit of the Lenders, shall be determined to be
(a) void, voidable or invalid, or is subordinated or not otherwise given the
priority contemplated by this Agreement and the Borrowers (or the appropriate
Credit Party) have failed to promptly execute appropriate documents to correct
such matters, or (b) unperfected as to any material amount of Collateral (as
reasonably determined by the Administrative Agent, in its reasonable discretion)
and the Borrowers (or the appropriate Credit Party) have failed to promptly
execute appropriate documents to correct such matters.

Section 8.10. Validity of Loan Documents. If (a) any material provision of any
Loan Document shall at any time cease to be valid, binding and enforceable
against any Credit Party; (b) the validity, binding effect or enforceability of
any Loan Document against any Credit Party shall be contested by any Credit
Party; (c) any Credit Party shall deny that it has any or further liability or
obligation under any Loan Document; or (d) any Loan Document shall be
terminated, invalidated or set aside, or be declared ineffective or inoperative
or in any way cease to give or provide to the Administrative Agent and the
Lenders any material benefits purported to be created thereby.

 

87



--------------------------------------------------------------------------------

Section 8.11. Solvency. If any Company (other than a Dormant Subsidiary) shall
(a) except as permitted pursuant to Section 5.12 hereof, discontinue business;
(b) generally not pay its debts as such debts become due; (c) make a general
assignment for the benefit of creditors; (d) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, a sequestrator, a monitor, a custodian, a trustee, an interim
trustee, a liquidator, an agent or any other similar official of all or a
substantial part of its assets or of such Company; (e) be adjudicated a debtor
or insolvent or have entered against it an order for relief under the Bankruptcy
Code, or under any other bankruptcy insolvency, liquidation, winding-up,
corporate or similar statute or law, foreign, federal, state or provincial, in
any applicable jurisdiction, now or hereafter existing, as any of the foregoing
may be amended from time to time, or other applicable statute for jurisdictions
outside of the United States, as the case may be; (f) file a voluntary petition
under the Bankruptcy Code or seek relief under any bankruptcy or insolvency or
analogous law in any jurisdiction outside of the United States, or file a
proposal or notice of intention to file such petition; (g) have an involuntary
proceeding under the Bankruptcy Code filed against it and the same shall not be
controverted within ten days, or shall continue undismissed for a period of
sixty (60) days from commencement of such proceeding or case; (h) file a
petition, an answer, an application or a proposal seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal, provincial or
state, or, if applicable, other jurisdiction) relating to relief of debtors;
(i) suffer or permit to continue unstayed and in effect for sixty
(60) consecutive days any judgment, decree or order entered by a court of
competent jurisdiction, that approves a petition or an application or a proposal
seeking its reorganization or appoints an interim receiver, a receiver and
manager, an administrator, custodian, trustee, interim trustee or liquidator of
all or a substantial part of its assets, or of such Company; (j) have an
administrative receiver appointed over the whole or substantially the whole of
its assets, or of such Company; (k) have assets, the fair market value of which
is less than its liabilities (taking into account rights of contribution and
indemnification); or (l) have a moratorium declared in respect of any of its
Indebtedness, or any analogous procedure or step is taken in any jurisdiction.

ARTICLE IX. REMEDIES UPON DEFAULT

Notwithstanding any contrary provision or inference herein or elsewhere:

Section 9.1. Optional Defaults. If any Event of Default referred to in
Section 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9 or 8.10 hereof shall occur
and be continuing, the Administrative Agent may, with the consent of the
Required Lenders, and shall, at the written request of the Required Lenders,
give written notice to the Borrowers to:

(a) terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan, and the obligation of the Issuing Lender to issue any Letter
of Credit, immediately shall be terminated; and/or

 

88



--------------------------------------------------------------------------------

(b) accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by each Borrower.

Section 9.2. Automatic Defaults. If any Event of Default referred to in
Section 8.11 hereof shall occur:

(a) all of the Commitment shall automatically and immediately terminate, if not
previously terminated, and no Lender thereafter shall be under any obligation to
grant any further Loan, nor shall the Issuing Lender be obligated to issue any
Letter of Credit; and

(b) the principal of and interest then outstanding on all of the Loans, and all
of the other Obligations, shall thereupon become and thereafter be immediately
due and payable in full (if the Obligations are not already due and payable),
all without any presentment, demand or notice of any kind, which are hereby
waived by each Borrower.

Section 9.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, the Borrowers shall
immediately deposit with the Administrative Agent, as security for the
obligations of the Borrowers and any Guarantor of Payment to reimburse the
Administrative Agent and the Revolving Lenders for any then outstanding Letters
of Credit, cash equal to one hundred five percent (105%) of the sum of the
aggregate undrawn balance of any then outstanding Letters of Credit. The
Administrative Agent and the Lenders are hereby authorized, at their option, to
deduct any and all such amounts from any deposit balances then owing by any
Lender (or any Affiliate of such Lender, wherever located) to or for the credit
or account of any Company, as security for the obligations of the Borrowers and
any Guarantor of Payment to reimburse the Administrative Agent and the Lenders
for any then outstanding Letters of Credit.

Section 9.4. Offsets. If there shall occur or exist, and be continuing, any
Event of Default referred to in Section 8.11 hereof or if the maturity of the
Obligations is accelerated pursuant to Section 9.1 or 9.2 hereof, each Lender
and its Affiliates shall have the right at any time to set-off against, and to
appropriate and apply toward the payment of, any and all of the Obligations then
owing by the Borrowers or a Guarantor of Payment to such Lender or its Affiliate
(including, without limitation, any participation purchased or to be purchased
pursuant to Section 2.2(b), 2.2(c) or 9.5 hereof), whether or not the same shall
then have matured, any and all deposit (general or special) balances and all
other indebtedness then held or owing by such Lender or its Affiliate
(including, without limitation, by branches and agencies or any Affiliate of
such Lender, wherever located) to or for the credit or account of any Borrower
or Guarantor of Payment, all without notice to or demand upon any Borrower or
any other Person, all such notices and demands being hereby expressly waived by
each Borrower. Each Lender agrees to

 

89



--------------------------------------------------------------------------------

notify the Administrative Borrower and the Administrative Agent promptly after
any such set-off and application (provided that the failure to give such notice
shall not affect the validity of such set-off and application). In the event
that any Defaulting Lender shall exercise any such right of set-off, (a) all
amounts so set-off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.6(c) and
(d) hereof, and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lender and the Lenders, and (b) such
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of set-off. Each Lender and the Issuing
Lender agrees to notify the Administrative Borrower and the Administrative Agent
promptly after any such set-off and application; provided that the failure to
give such notice shall not affect the validity of such set-off and application.

Section 9.5. Equalization Provisions. Each Lender agrees with the other Lenders
that, if it at any time shall obtain any Advantage over the other Lenders, or
any thereof, in respect of the Obligations (except as to Letters of Credit prior
to the Administrative Agent’s giving of notice to participate and except under
Article III hereof), it shall purchase from the other Lenders, for cash and at
par, such additional participation in the Obligations as shall be necessary to
nullify such Advantage. If any such Advantage resulting in the purchase of an
additional participation as aforesaid shall be recovered in whole or in part
from the Lender receiving such Advantage, each such purchase shall be rescinded,
and the purchase price restored (but without interest unless the Lender
receiving such Advantage is required to pay interest on such Advantage to the
Person recovering such Advantage from such Lender) ratably to the extent of the
recovery. Each Lender further agrees with the other Lenders that if it at any
time shall receive any payment for or on behalf of any Borrower (or through any
Guarantor of Payment) on any Indebtedness owing by any Borrower pursuant to this
Agreement (whether by voluntary payment, by realization upon security, by reason
of offset of any deposit or other indebtedness, by counterclaim or cross-action,
by the enforcement of any right under any Loan Document, or otherwise), it will
apply such payment first to any and all Obligations owing by such Borrower to
that Lender (including, without limitation, any participation purchased or to be
purchased pursuant to this Section 9.5 or any other section of this Agreement).
Each Credit Party agrees that any Lender so purchasing a participation from the
other Lenders or any thereof pursuant to this Section 9.5 may exercise all of
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

Section 9.6. Collateral. The Administrative Agent and the Lenders shall at all
times have the rights and remedies of a secured party under the U.C.C., in
addition to the rights and remedies of a secured party provided elsewhere within
this Agreement, in any other Loan Document, or otherwise provided in law or
equity. Upon the occurrence and during the continuance of an Event of Default
and at all times thereafter, the Administrative Agent may require the Borrowers
to assemble the collateral securing the Secured Obligations, which each Borrower
agrees to do, and make it available to the Administrative Agent and the Lenders
at a reasonably convenient place to be designated by the Administrative Agent.
The Administrative Agent may, with or without notice to or demand upon such
Borrower and with or without the aid of legal process, make use of such force as
may be necessary to enter any premises where such

 

90



--------------------------------------------------------------------------------

collateral, or any thereof, may be found and to take possession thereof
(including anything found in or on such collateral that is not specifically
described in this Agreement, each of which findings shall be considered to be an
accession to and a part of such collateral) and for that purpose may pursue such
collateral wherever the same may be found, without liability for trespass or
damage caused thereby to such Borrower. After any delivery or taking of
possession of the collateral securing the Secured Obligations, or any portion
thereof, pursuant to this Agreement, then, with or without resort to any
Borrower personally or any other Person or property, all of which each Borrower
hereby waives, and upon such terms and in such manner as the Administrative
Agent may deem advisable, the Administrative Agent, in its discretion, may sell,
assign, transfer and deliver any of such collateral at any time, or from time to
time. No prior notice need be given to any Borrower or to any other Person in
the case of any sale of such collateral that the Administrative Agent determines
to be perishable or to be declining speedily in value or that is customarily
sold in any recognized market, but in any other case the Administrative Agent
shall give the Borrowers not fewer than ten days prior notice of either the time
and place of any public sale of such collateral or of the time after which any
private sale or other intended disposition thereof is to be made. Each Borrower
waives advertisement of any such sale and (except to the extent specifically
required by the preceding sentence) waives notice of any kind in respect of any
such sale. At any such public sale, the Administrative Agent or the Lenders may
purchase such collateral, or any part thereof, free from any right of
redemption, all of which rights each Borrower hereby waives and releases. After
deducting all Related Expenses, and after paying all claims, if any, secured by
Liens having precedence over this Agreement, the Administrative Agent may apply
the net proceeds of each such sale to or toward the payment of the Secured
Obligations, whether or not then due, in such order and by such division as the
Administrative Agent, in its sole discretion, may deem advisable. Any excess, to
the extent permitted by law, shall be paid to the Borrowers, and each Borrower
shall remain liable for any deficiency. In addition, the Administrative Agent
shall at all times have the right to obtain new appraisals of any Borrower or
any collateral securing the Secured Obligations, the cost of which shall be paid
by the Borrowers.

Section 9.7. Other Remedies. The remedies in this Article IX are in addition to,
and not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which the Lenders may be entitled. The
Administrative Agent shall exercise the rights under this Article IX and all
other collection efforts on behalf of the Lenders and no Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement. In addition, the Administrative Agent shall be entitled to
exercise remedies, pursuant to the Loan Documents, against collateral securing
the Secured Obligations, on behalf of any Affiliate of a Lender that holds
Secured Obligations, and no Affiliate of a Lender shall act independently with
respect thereto, except as otherwise specifically set forth in this Agreement.

Section 9.8. Application of Proceeds.

(a) Payments Prior to Exercise of Remedies. Prior to the exercise by the
Administrative Agent, on behalf of the Lenders, of remedies under this Agreement
or the other Loan Documents, all monies received by the Administrative Agent in
connection with the Revolving Credit Commitment shall be applied, unless
otherwise required by the terms of the other Loan Documents or by applicable
Law; to the Loans and Letters of Credit, as appropriate; provided that the
Administrative Agent shall have the right at all times to apply any payment
received from the Borrowers first to the payment of all obligations (to the
extent not paid by the Borrowers) incurred by the Administrative Agent pursuant
to Section 11.5 hereof and to the payment of Related Expenses.

 

91



--------------------------------------------------------------------------------

(i) with respect to payments received in connection with the Revolving Credit
Commitment, to the Revolving Lenders;

(b) Payments Subsequent to Exercise of Remedies. After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable Law, as follows:

(i) first, to the payment of all costs, expenses and other amounts (to the
extent not paid by the Borrowers) incurred by the Administrative Agent pursuant
to Sections 11.5 and 11.6 hereof and to the payment of Related Expenses to the
Administrative Agent;

(ii) second, to the payment pro rata of (A) interest then accrued and payable on
the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, (C) any fees then accrued and payable to the Issuing
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure, (D) any commitment fees, amendment fees and similar
fees shared pro rata among the Lenders entitled thereto under this Agreement
that are then accrued and payable, and (E) to the extent not paid by the
Borrowers, to the obligations incurred by the Lenders (other than the
Administrative Agent) pursuant to Sections 11.5 and 11.6 hereof;

(iii) third, for payment of (A) principal outstanding on the Loans and the
Letter of Credit Exposure, on a pro rata basis to the Lenders, based upon each
such Lender’s Commitment Percentage, provided that the amounts payable in
respect of the Letter of Credit Exposure shall be held and applied by the
Administrative Agent as security for the reimbursement obligations in respect
thereof, and, if any Letter of Credit shall expire without being drawn, then the
amount with respect to such Letter of Credit shall be distributed to the
Lenders, on a pro rata basis in accordance with this subpart (iii), (B) the
Indebtedness under any Hedge Agreement with a Lender (or an entity that is an
Affiliate of a then existing Lender), such amount to be based upon the net
termination obligation of the Borrowers under such Hedge Agreement, and (C) the
Bank Product Obligations owing to a Lender (or an entity that is an Affiliate of
a then existing Lender) under Bank Product Agreements; with such payment to be
pro rata among (A), (B) and (C) of this subpart (iii);

(iv) fourth, to any remaining Secured Obligations; and

(v) finally, any remaining surplus after all of the Secured Obligations have
been paid in full, to the Administrative Borrower or to whomsoever shall be
lawfully entitled thereto.

 

92



--------------------------------------------------------------------------------

Each Lender hereby agrees to promptly provide all information reasonably
requested by the Administrative Agent regarding any Bank Product Obligations
owing to such Lender (or Affiliate of such Lender) or any Hedge Agreement
entered into by a Company with such Lender (or Affiliate of such Lender), and
each such Lender, on behalf of itself and any of its Affiliates, hereby agrees
to promptly provide notice to the Administrative Agent upon such Lender (or any
of its Affiliates) entering into any such Hedge Agreement or cash management
services agreement.

ARTICLE X. THE ADMINISTRATIVE AGENT

Section 10.1. Appointment and Authorization.

(a) General. Each of the Lenders and the Issuing Lender hereby irrevocably
appoints KeyBank National Association to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as otherwise provided in Section 10.6(b) hereof, the provisions
of this Article are solely for the benefit of the Administrative Agent, the
Lenders and the Issuing Lender, and the Borrowers shall not have rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

(b) Bank Products and Hedging Products. Each Lender that is providing Bank
Products or products in connection with a Hedge Agreement (or whose Affiliate is
providing such products) hereby irrevocably authorizes the Administrative Agent
to take such action as agent on its behalf (and its Affiliate’s behalf) with
respect to the collateral securing the Secured Obligations and the realization
of payments with respect thereto pursuant to Section 9.8(b)(iii) hereof. The
Borrowers and each Lender agree that the indemnification and reimbursement
provisions of this Agreement shall be equally applicable to the actions of the
Administrative Agent pursuant to this subsection (b). Each Lender hereby
represents and warrants to the Administrative Agent that it has the authority to
authorize the Administrative Agent as set forth above.

Section 10.2. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

93



--------------------------------------------------------------------------------

Section 10.3. Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.3 and Article IX hereof), or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by a Borrower, a Lender or an Issuing Lender.

 

94



--------------------------------------------------------------------------------

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii)

the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV
hereof or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

Section 10.4. Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, increase,
reinstatement or renewal of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Lender prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 10.5. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

Section 10.6. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrowers. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the

 

95



--------------------------------------------------------------------------------

“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to), on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent; provided that in no event shall any
such successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the
Administrative Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Administrative Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Issuing Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.5 hereof shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

Section 10.7. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

96



--------------------------------------------------------------------------------

Section 10.8. Other Agents. The Administrative Agent shall have the continuing
right, in consultation with the Borrowers, from time to time to designate one or
more Lenders (or its or their Affiliates) as “syndication agent”,
“co-syndication agent”, “documentation agent”, “co-documentation agent”, “book
runner”, “lead arranger”, “joint lead arranger”, “arrangers” or other
designations for purposes hereof. Any such designation referenced in the
previous sentence or listed on the cover of this Agreement shall have no
substantive effect, and any such Lender and its Affiliates so referenced or
listed shall have no additional powers, duties, responsibilities or liabilities
as a result thereof, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.

Section 10.9. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit
obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent under the Loan Documents) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
11.5 and 11.6 hereof.

Section 10.10. Indemnification of Administrative Agent. The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrowers) ratably, according to their respective Commitment Percentages, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including reasonable attorneys’ fees
and expenses) or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or asserted against the Administrative Agent in its
capacity as agent in any way relating to or arising out of this Agreement or any
other Loan Document, or any action taken or omitted by the Administrative Agent
with respect to this Agreement or any

 

97



--------------------------------------------------------------------------------

other Loan Document, provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including reasonable attorneys’ fees and expenses) or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct, as determined by a final and non-appealable judgment of a
court of competent jurisdiction, or from any action taken or omitted by the
Administrative Agent in any capacity other than as agent under this Agreement or
any other Loan Document. No action taken in accordance with the directions of
the Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 10.10. The undertaking in this
Section 10.10 shall survive repayment of the Loans, cancellation of the Notes,
if any, expiration or termination of the Letters of Credit, termination of the
Commitment, any foreclosure under, or modification, release or discharge of, any
or all of the Loan Documents, termination of this Agreement and the resignation
or replacement of the agent.

Section 10.11. Issuing Lender. The Issuing Lender shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by the Issuing
Lender and the documents associated therewith. The Issuing Lender shall have all
of the benefits and immunities (a) provided to the Administrative Agent in this
Article X with respect to any acts taken or omissions suffered by the Issuing
Lender in connection with the Letters of Credit and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Article X, included the
Issuing Lender with respect to such acts or omissions, and (b) as additionally
provided in this Agreement with respect to the Issuing Lender.

Section 10.12. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti-terrorism law, including any programs
involving any of the following items relating to or in connection with the
Borrowers, their respective Affiliates or agents, the Loan Documents or the
transactions hereunder: (a) any identity verification procedures, (b) any record
keeping, (c) any comparisons with government lists, (d) any customer notices or
(e) any other procedures required under the CIP Regulations or such other laws.

Section 10.13. Platform.

(a) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on the
Platform.

(b) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is

 

98



--------------------------------------------------------------------------------

made by any Agent Party in connection with the Communications or the Platform.
In no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrowers or the
other Credit Parties, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s, any Credit Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or the Issuing
Lender by means of electronic communications pursuant to this Section, including
through the Platform.

ARTICLE XI. MISCELLANEOUS

Section 11.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that the Administrative Agent has
made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between the
Administrative Agent and such Lender. Each Lender represents that it has made
and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that the Administrative Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than such notices as may be expressly required to be given by the
Administrative Agent to the Lenders hereunder), whether coming into its
possession before the first Credit Event hereunder or at any time or times
thereafter. Each Lender further represents that it has reviewed each of the Loan
Documents.

Section 11.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or under any of the Loan
Documents. The remedies herein provided are cumulative and in addition to any
other rights, powers or privileges held under any of the Loan Documents or by
operation of law, by contract or otherwise.

Section 11.3. Amendments, Waivers and Consents.

(a) General Rule. Except as set forth in Section 3.8 hereof, no amendment,
modification, termination, or waiver of any provision of any Loan Document nor
consent to any variance therefrom (other than pursuant to Section 2.9(b) and
(c) hereof), shall be effective unless the same shall be in writing and signed
by the Required Lenders and, other than with respect to waivers and consents,
the Borrowers, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

99



--------------------------------------------------------------------------------

(b) Exceptions to the General Rule. Notwithstanding the provisions of subsection
(a) above, but subject to the provisions of Section 2.9(b) and (c) hereof:

(i) Consent of Lenders Affected Required. No amendment, modification, waiver or
consent shall (A) extend or increase the Commitment of any Lender without the
written consent of such Lender, (B) extend the date scheduled for payment of any
principal of or interest on the Loans or Letter of Credit reimbursement
obligations or commitment fees payable hereunder without the written consent of
each Lender directly affected thereby, (C) reduce the principal amount of any
Loan, the stated rate of interest thereon (provided that the institution of the
Default Rate or post default interest and a subsequent removal of the Default
Rate or post default interest shall not constitute a decrease in interest rate
pursuant to this Section 11.3(b)) or the stated rate of commitment fees payable
hereunder, without the consent of each Lender directly affected thereby,
(D) change the manner of the application of any payments made by the Borrowers
to the Lenders hereunder, without the consent of each Lender directly affected
thereby, (E) without the unanimous consent of the Lenders, change any percentage
voting requirement, voting rights, or the Required Lenders definition in this
Agreement, (F) without the unanimous consent of the Lenders, release any
Borrower or any Guarantor of Payment or release or subordinate any material
amount of collateral securing the Secured Obligations, except in connection with
a transaction specifically permitted hereunder, (G) without the unanimous
consent of the Lenders, amend this Section 11.3 or Section 9.5 or 9.8 hereof, or
(H) without the unanimous consent of the Lenders, permit a Borrower to assign
its rights hereunder or any interest herein.

(ii) Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. The
Administrative Agent Fee Letter may be amended or modified by the Administrative
Agent and the Administrative Borrower without the consent of any other Lender.
No provision of this Agreement relating to the rights or duties of the Issuing
Lender in its capacity as such shall be amended, modified or waived without the
consent of the Issuing Lender.

(iii) Technical and Conforming Modifications. Notwithstanding the foregoing,
technical and conforming modifications to the Loan Documents may be made with
the consent of the Administrative Borrower and the Administrative Agent (A) if
such modifications are not adverse to the Lenders and are requested by
Governmental Authorities, (B) to cure any ambiguity, defect or inconsistency, or
(C) to the extent necessary to integrate any increase in the Commitment or new
Loans pursuant to Section 2.9(b) hereof.

 

100



--------------------------------------------------------------------------------

(c) Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, the consent of all Lenders is required,
but only the consent of Required Lenders is obtained, (any Lender withholding
consent as described in this subsection (c) being referred to as a
“Non-Consenting Lender”), then, so long as the Administrative Agent is not the
Non-Consenting Lender, the Administrative Agent may (and shall, if requested by
the Administrative Borrower), at the sole expense of the Borrowers, upon notice
to such Non-Consenting Lender and the Administrative Borrower, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with the restrictions contained in Section 11.10 hereof) all of its interests,
rights and obligations under this Agreement to a financial institution
acceptable to the Administrative Agent and the Administrative Borrower that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that such Non-Consenting Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from such financial institution (to the extent of such outstanding
principal and accrued interest and fees) or the Administrative Borrower (in the
case of all other amounts, including any breakage compensation under Article III
hereof).

(d) Generally. Notice of amendments, waivers or consents ratified by the Lenders
hereunder shall be forwarded by the Administrative Agent to all of the Lenders.
Each Lender or other holder of a Note, or if there is no Note, the holder of the
interest as reflected on the books and records of the Administrative Agent (or
interest in any Loan or Letter of Credit) shall be bound by any amendment,
waiver or consent obtained as authorized by this Section 11.3, regardless of its
failure to agree thereto.

Section 11.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to a Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to the Administrative Agent or a Lender, mailed or
delivered to it, addressed to the address of the Administrative Agent or such
Lender specified on the signature pages of this Agreement, or, as to each party,
at such other address as shall be designated by such party in a written notice
to each of the other parties. All notices, statements, requests, demands and
other communications provided for hereunder shall be deemed to be given or made
when delivered (if received during normal business hours on a Business Day, such
Business Day or otherwise the following Business Day), or two Business Days
after being deposited in the mails with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile or electronic
communication, in each case of facsimile or electronic communication with
telephonic confirmation of receipt. All notices pursuant to any of the
provisions hereof shall not be effective until received. For purposes of Article
II hereof, the Administrative Agent shall be entitled to rely on telephonic
instructions from any person that the Administrative Agent in good faith
believes is an Authorized Officer, and the Borrowers shall hold the
Administrative Agent and each Lender harmless from any loss, cost or expense
resulting from any such reliance.

Section 11.5. Costs and Expenses. The Borrowers agree to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent and all
Related Expenses, including but not limited to (a) reasonable syndication,
administration, travel and out-of-pocket expenses, including but not limited to
properly documented attorneys’ fees and expenses, of the Administrative Agent in
connection with the preparation, negotiation and closing of the Loan Documents
and the administration of the Loan Documents, and the

 

101



--------------------------------------------------------------------------------

collection and disbursement of all funds hereunder and the other instruments and
documents to be delivered hereunder, and (b) the reasonable and actual fees and
expenses of special counsel for the Administrative Agent, with respect to the
foregoing, and of local counsel, if any, who may be retained by said special
counsel with respect thereto. The Borrowers also agree to pay on demand all
out-of-pocket costs and expenses (including Related Expenses) of the
Administrative Agent and the Lenders, including reasonable and actual attorneys’
fees and expenses, in connection with the restructuring, amendment or
enforcement of the Obligations or any Loan Document. All obligations provided
for in this Section 11.5 shall survive any termination of this Agreement.

Section 11.6. Indemnification. The Borrowers agree to defend, indemnify and hold
harmless the Administrative Agent, the Issuing Lender and the Lenders (and their
respective Affiliates, officers, directors, attorneys, agents and employees)
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including reasonable
attorneys’ fees) or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or asserted against the Administrative Agent or any
Lender in connection with any investigative, administrative or judicial
proceeding (whether or not such Lender or the Administrative Agent shall be
designated a party thereto) or any other claim by any Person (or any other
Credit Party) relating to or arising out of any Loan Document or any actual or
proposed use of proceeds of the Loans or any of the Obligations, or any
activities of any Company or its Affiliates; provided that no Lender nor the
Administrative Agent shall have the right to be indemnified under this
Section 11.6 for its own (or its respective Affiliates’, officers’, directors’,
attorneys’, agents’ or employees’) bad faith, gross negligence or willful
misconduct, as determined by a final and non-appealable judgment of a court of
competent jurisdiction. All obligations provided for in this Section 11.6 shall
survive any termination of this Agreement. Notwithstanding the foregoing, the
obligations provided for in this Section 11.6 shall not apply with respect to
any Taxes other than Taxes that represent losses, claims, damages, etc., arising
from any non-Tax claim.

Section 11.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity. No default by
any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by reason of such default. The relationship between the Borrowers and
the Lenders with respect to the Loan Documents is and shall be solely that of
debtors and creditors, respectively, and neither the Administrative Agent nor
any Lender shall have any fiduciary obligation toward any Credit Party with
respect to any such documents or the transactions contemplated thereby.

Section 11.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.

 

102



--------------------------------------------------------------------------------

Section 11.9. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section 11.9, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section 11.9, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (e) of this Section 11.9 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 11.9 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation (i) such Lender’s Commitment, (ii) all Loans made
by such Lender, (iii) such Lender’s Notes (if any), and (iv) such Lender’s
interest in any Letter of Credit); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) no minimum amount is required to be assigned in the case of (x) an
assignment of the entire remaining amount of the assigning Lender’s Commitment
(to the extent the Commitment is still in effect) and the Loans at the time
owing to such Lender, (y) contemporaneous assignments to related Approved Funds
(determined after giving effect to such assignments) that equal at least the
amount specified in subpart (b)(i)(B) of this Section 11.9 in the aggregate, or
(z) in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund; and

(B) in any case not described in subpart (b)(i)(A) of this Section 11.9, the
aggregate amount of each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent (or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date)) shall not be less than Five Million Dollars
($5,000,000), unless each of the Administrative Agent and, so long as no Default
or Event of Default has occurred and is continuing, the Administrative Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

103



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the portion of
such Lender’s Commitment assigned, except that this subpart (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations with respect to separate facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 11.9 and, in
addition:

(A) the consent of the Administrative Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) a Default or
Event of Default has occurred and is continuing at the time of such assignment,
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that (y) the Borrowers shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within three Business Days after having received notice
thereof, and (z) the Administrative Borrower’s consent shall not be required
during the primary syndication of the Commitment;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the Issuing Lender shall be required for any assignment in
respect of the Revolving Credit Commitment.

(iv) Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee of Three Thousand Five Hundred Dollars ($3,500);
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire in a form supplied by the Administrative Agent.

(v) No Assignment to Certain Persons. No such assignment shall be made to (A) a
Borrower or any of any Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any Person that, upon becoming a Lender, would constitute a
Defaulting Lender.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

 

104



--------------------------------------------------------------------------------

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Administrative Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Lender and each other Lender hereunder (and interest accrued thereon),
and (B) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit in accordance with its Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this subpart
(vii), then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

(viii) Treatment as Lenders. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section 11.9, from and
after the effective date specified in each Assignment Agreement, the assignee
thereunder shall be a party to this Agreement, and, to the extent of the
interest assigned by such Assignment Agreement, have the rights and obligations
of a Lender under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment Agreement, be released
from its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Article III and Sections 11.5 and 11.6 hereof
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided that, except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subpart shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with subsection
(d) of this Section 11.9.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment Agreement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
from time to time. The entries in the Register shall be conclusive absent
manifest error, and the Administrative Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Administrative
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

105



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or any Borrower or any of any Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement and the other Loan Documents (including, without limitation, all
or a portion of the Commitment and the Loans and participations owing to it and
the Notes, if any, held by it); provided that (i) such Lender’s obligations
under this Agreement and the other Loan Documents shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrowers, the Administrative
Agent, the Issuing Lender and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents. For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.10 with respect to any payments made by such Lender to any of its
Participants.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following (to the
extent that it affects such Participant): (i) any increase in the portion of the
participation amount of any Participant over the amount thereof then in effect,
or any extension of the Commitment Period; or (ii) any reduction of the
principal amount of or extension of the time for any payment of principal on any
Loan, or the reduction of the rate of interest or extension of the time for
payment of interest on any Loan, or the reduction of the commitment fee. The
Borrowers agree that each Participant shall be entitled to the benefits of
Article III hereof (subject to the requirements and limitations therein,
including the requirements under Section 3.2(e) hereof (it being understood that
the documentation required under Section 3.2(e) hereof shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section 11.9; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.4 and 3.6 hereof as if it were an assignee under
subsection (b) of this Section 11.9; and (B) shall not be entitled to receive
any greater payment under Article III hereof, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Administrative Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrowers
to effectuate the provisions of Section 3.6 hereof with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.4 hereof as though it were a Lender;
provided that such Participant agrees to be subject to Section 9.5 hereof as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and

 

106



--------------------------------------------------------------------------------

address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 11.10. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders. Any amendment,
waiver or consent requiring the consent of all the Lenders or each affected
Lender that by its terms effects any Defaulting Lender more adversely than the
other affected Lenders shall require the consent of such Defaulting Lender.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX hereof or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.5 hereof shall be applied at such time
or times as may be determined by the Administrative Agent as follows: (A) first,
to the payment of amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; (B) second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to the Issuing Lender hereunder; (C) third, to
Cash Collateralize the Issuing Lender’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.11 hereof; (D) fourth, as the
Administrative Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the

 

107



--------------------------------------------------------------------------------

Administrative Agent; (E) fifth, if so determined by the Administrative Agent
and the Administrative Borrower, to be held in a deposit account and released
pro rata in order to (1) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement, and (2) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.11 hereof; (F) sixth, to the payment of
any amounts owing to the Lenders or the Issuing Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or the
Issuing Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; (G) seventh, so long as
no Default or Event of Default exists, to the payment of any amounts owing to
the Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and
(H) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that, if (y) such payment is a payment of the
principal amount of any Loans or any Letters of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (z) such Loans
were made or reimbursement of any payment on any Letters of Credit were made or
the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.1 hereof were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and the Letter of Credit Exposure owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Exposure owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
the Letter of Credit Exposure are held by the Lenders pro rata in accordance
with the Commitment under the applicable facility without giving effect to
Section 11.10(a)(iv) hereof. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 11.10(a)(ii) hereof shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.7(a) hereof for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit fees,
as set forth in Section 2.2(b) hereof for any period during which that Lender is
a Defaulting Lender only to the extent allocable to its Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.12 hereof.

 

108



--------------------------------------------------------------------------------

(C) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to subpart (A) or (B) above, the Administrative Borrower shall (1) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
the Letter of Credit Exposure that has been reallocated to such Non-Defaulting
Lender pursuant to subpart (iv) below, (2) pay to the Issuing Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Lender’s Fronting Exposure to such
Defaulting Lender, and (3) not be required to pay the remaining amount of any
such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in the Letter of Credit Exposure shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Percentages with respect thereto (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment
Percentage with respect to the Revolving Credit Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(b) Defaulting Lender Cure. If the Administrative Borrower, the Administrative
Agent and the Issuing Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be reasonably necessary to
cause the Loans and funded and unfunded participations in Letters of Credit to
be held pro rata by the Lenders in accordance with the Commitments under the
applicable facility (without giving effect to Section 11.10(a)(iv) hereof),
whereupon such Lender will cease to be a Defaulting Lender; provided that (i) no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender,
and (ii) except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

109



--------------------------------------------------------------------------------

(d) Replacement of Defaulting Lenders. Each Lender agrees that, during the time
in which any Lender is a Defaulting Lender, the Administrative Agent shall have
the right (and the Administrative Agent shall, if requested by the
Administrative Borrower), at the sole expense of the Borrowers, upon notice to
such Defaulting Lender and the Administrative Borrower, to require that such
Defaulting Lender assign and delegate, without recourse (in accordance with the
restrictions contained in Section 11.9 hereof), all of its interests, rights and
obligations under this Agreement to an Eligible Assignee, approved by the
Administrative Borrower (unless an Event of Default shall exist) and the
Administrative Agent, that shall assume such obligations.

Section 11.11. Patriot Act Notice. Each Lender, and the Administrative Agent
(for itself and not on behalf of any other party), hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, such Lender and
the Administrative Agent are required to obtain, verify and record information
that identifies the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Patriot Act. The Administrative Borrower shall
provide, to the extent commercially reasonable, such information and take such
actions as are reasonably requested by the Administrative Agent or a Lender in
order to assist the Administrative Agent or such Lender in maintaining
compliance with the Patriot Act.

Section 11.12. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

Section 11.13. Investment Purpose. Each of the Lenders represents and warrants
to the Borrowers that such Lender is entering into this Agreement with the
present intention of acquiring any Note issued pursuant hereto (or, if there is
no Note, the interest as reflected on the books and records of the
Administrative Agent) for investment purposes only and not for the purpose of
distribution or resale, it being understood, however, that each Lender shall at
all times retain full control over the disposition of its assets.

Section 11.14. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof
(except with respect to any provisions of the Administrative Agent Fee Letter or
any commitment letter and fee letter between the Borrowers and KeyBank that by
their terms survive the termination of such agreements, in each case, which
shall remain in full force and effect after the Closing Date).

Section 11.15. Confidentiality. The Administrative Agent and each Lender shall
hold all Confidential Information in accordance with the customary procedures of
the Administrative Agent or such Lender for handling confidential information of
this nature, and in accordance with safe and sound banking practices.
Notwithstanding the foregoing, the Administrative Agent

 

110



--------------------------------------------------------------------------------

or any Lender may in any event make disclosures of, and furnish copies of
Confidential Information (a) to another agent under this Agreement or another
Lender; (b) when reasonably required by any bona fide transferee or participant
in connection with the contemplated transfer of any Loans or Commitment or
participation therein (provided that each such prospective transferee or
participant shall have an agreement for the benefit of the Borrowers with such
prospective transferor Lender or participant containing substantially similar
provisions to those contained in this Section 11.15); (c) to the parent
corporation or other Affiliates of the Administrative Agent or such Lender, and
to their respective auditors, accountants and attorneys; and (d) as required or
requested by any Governmental Authority or representative thereof, or pursuant
to legal process, provided, that, unless specifically prohibited by applicable
Law or court order, the Administrative Agent or such Lender, as applicable,
shall notify the chief financial officer of the Administrative Borrower of any
request by any Governmental Authority or representative thereof (other than any
such request in connection with an examination of the financial condition of the
Administrative Agent or such Lender by such Governmental Authority), and of any
other request pursuant to legal process, for disclosure of any such non-public
information prior to disclosure of such Confidential Information. In no event
shall the Administrative Agent or any Lender be obligated or required to return
any materials furnished by or on behalf of any Company. Each Borrower hereby
agrees that the failure of the Administrative Agent or any Lender to comply with
the provisions of this Section 11.15 shall not relieve any Borrower of any of
the obligations to the Administrative Agent and the Lenders under this Agreement
and the other Loan Documents.

Section 11.16. Limitations on Liability of the Issuing Lender. The Borrowers
assume all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
the Issuing Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Issuing Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against the Issuing
Lender, and the Issuing Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) the Issuing Lender’s
willful misconduct or gross negligence (as determined by a final judgment of a
court of competent jurisdiction) in determining whether documents presented
under a Letter of Credit comply with the terms of such Letter of Credit, or
(ii) the Issuing Lender’s willful failure to make lawful payment under any
Letter of Credit after the presentation to it of documentation strictly
complying with the terms and conditions of such Letter of Credit. In furtherance
and not in limitation of the foregoing, the Issuing Lender may accept documents
that appear on their face to be in order, without responsibility for further
investigation.

 

111



--------------------------------------------------------------------------------

Section 11.17. General Limitation of Liability. No claim may be made by or
against any party hereto or the affiliates, directors, officers, employees,
attorneys or agents of any of them for any damages other than actual
compensatory damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any of the other Loan Documents, or any act, omission or
event occurring in connection therewith; the parties hereto, to the fullest
extent permitted under applicable Law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in their favor and regardless of whether advised of the likelihood of
such loss of damage.

Section 11.18. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrowers, any other Companies, or any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation. Each Borrower agrees,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

Section 11.19. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

Section 11.20. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

112



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

Section 11.21. Certain ERISA Matters

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrowers or any other Credit Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 8414 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

113



--------------------------------------------------------------------------------

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Credit Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

Section 11.22. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

114



--------------------------------------------------------------------------------

Section 11.23. Governing Law; Submission to Jurisdiction.

(a) Governing Law. This Agreement and each of the Notes shall be governed by and
construed in accordance with the laws of the State of New York and the
respective rights and obligations of the Borrowers, the Administrative Agent,
and the Lenders shall be governed by New York law.

(b) Submission to Jurisdiction. Each Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any New York state or federal court sitting in New
York County, New York, over any action or proceeding arising out of or relating
to this Agreement and the Obligations and each Borrower hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York state or federal court. Each Borrower, on behalf of
itself and its Subsidiaries, hereby irrevocably waives, to the fullest extent
permitted by Law, any objection it may now or hereafter have to the laying of
venue in any action or proceeding in any such court as well as any right it may
now or hereafter have to remove such action or proceeding, once commenced, to
another court on the grounds of FORUM NON CONVENIENS or otherwise. Each Borrower
agrees that a final, non-appealable judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.

[Remainder of page left intentionally blank]

 

115



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY LAW, EACH BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Credit and
Security Agreement as of the date first set forth above.

 

Address:                  RAPID7, INC.                 By:  

/s/ Jeffrey Kalowski

          Jeffrey Kalowski           Chief Financial Officer Address:        
RAPID7 LLC                   By:   Rapid7, Inc., its sole member             By:
 

/s/ Jeffrey Kalowski

              Jeffrey Kalowski               Chief Financial Officer

Address:

         

KEYBANK NATIONAL ASSOCIATION

as the Administrative Agent, the Issuing

Lender and as a Lender

          By:  

/s/ Thomas A. Crandell

            Thomas A. Crandell             Senior Vice President

Signature Page to

Credit and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

 

LENDERS    REVOLVING CREDIT
COMMITMENT
PERCENTAGE     REVOLVING
CREDIT
COMMITMENT
AMOUNT      MAXIMUM AMOUNT  

KeyBank National Association

     100 %    $ 30,000,000      $ 30,000,000  

Total Commitment Amount

     100 %    $ 30,000,000      $ 30,000,000  

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

REVOLVING CREDIT NOTE

 

$___________   ________, 20__

FOR VALUE RECEIVED, the undersigned, RAPID7, INC., a Delaware corporation and
RAPID7 LLC, a Delaware limited liability company (collectively, the “Borrowers”,
and individually, each a “Borrower”), jointly and severally, promises to pay, on
the last day of the Commitment Period, as defined in the Credit Agreement (as
hereinafter defined), to the order of _________ (“Lender”) at the main office of
KEYBANK NATIONAL ASSOCIATION, as the Administrative Agent, as hereinafter
defined, 127 Public Square, Cleveland, Ohio 44114-1306 the principal sum of

 

                                                                              
                           AND 00/100                                        
                                DOLLARS

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the Borrowers pursuant to Section 2.2(a)
of the Credit Agreement, whichever is less, in lawful money of the United
States.

As used herein, “Credit Agreement” means the Credit and Security Agreement dated
April 23, 2020, among the Borrowers, the Lenders, as defined therein, and
KeyBank National Association, as the administrative agent for the Lenders (the
“Administrative Agent”), as the same may from time to time be amended, restated
or otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

The Borrowers also promise to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.3(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.3(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrowers under
this Note or the Credit Agreement.

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

E-1



--------------------------------------------------------------------------------

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof. Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.

Except as expressly provided in the Credit Agreement, the Borrowers expressly
waive presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York.

JURY TRIAL WAIVER. EACH BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

RAPID7, INC.

By:  

 

Name:  

 

Title:  

 

RAPID7 LLC

By:  

 

Name:  

 

Title:  

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

NOTICE OF LOAN

_______________________, 20____

KeyBank National Association, as the Administrative Agent

127 Public Square

Cleveland, Ohio 44114

Attention: Institutional Bank

Ladies and Gentlemen:

The undersigned, RAPID7, INC., a Delaware corporation (the “Administrative
Borrower”, and together with Rapid7 LLC, a Delaware limited liability company,
collectively, the “Borrowers”, and individually, each a “Borrower”), refers to
the Credit and Security Agreement dated April 23, 2020, (as the same may from
time to time be amended, restated or otherwise modified, the “Credit Agreement”,
the terms defined therein being used herein as therein defined), among the
Borrowers, the Lenders, as defined in the Credit Agreement, and KEYBANK NATIONAL
ASSOCIATION, as the administrative agent for the Lenders (the “Administrative
Agent”), and hereby gives you notice, pursuant to Section 2.5 of the Credit
Agreement that the Borrowers hereby request a Loan (the “Proposed Loan”), and in
connection therewith sets forth below the information relating to the Proposed
Loan as required by Section 2.5 of the Credit Agreement:

 

  (a)

The Borrower requesting the Proposed Loan is _______________.

 

  (b)

The Business Day of the Proposed Loan is __________, 20__.

 

  (c)

The amount of the Proposed Loan is $_______________.

 

  (d)

The Proposed Loan is to be a Base Rate Loan ____ / Eurodollar Loan ___.

(Check one.)

 

  (e)

If the Proposed Loan is a Eurodollar Loan, the Interest Period requested is one
month ___, two months ___, three months ___, six months ____. (Check one.)

The undersigned hereby certifies on behalf of the Borrowers that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:

(i) the representations and warranties contained in each Loan Document are true
and correct in all material respects as if made on and as of the date hereof,
except to the extent that any thereof expressly relate to an earlier date,
before and after giving effect to the Proposed Loan and the application of the
proceeds therefrom, as though made on and as of such date;

 

E-3



--------------------------------------------------------------------------------

(ii) no event has occurred and is continuing, or would result from such Proposed
Loan, or the application of proceeds therefrom, that constitutes a Default or
Event of Default; and

(iii) the conditions set forth in Section 2.5 and Article IV of the Credit
Agreement have been satisfied.

 

RAPID7, INC.

By:  

 

Name:  

 

Title:  

 

 

E-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

COMPLIANCE CERTIFICATE

For Fiscal Quarter ended ____________________

THE UNDERSIGNED HEREBY CERTIFIES THAT:

(1) I am the duly appointed [Chief Executive Officer] [President] or [Chief
Financial Officer] of RAPID7, INC., a Delaware corporation (the “Administrative
Borrower”, and together with Rapid7 LLC, a Delaware limited liability company,
collectively, the “Borrowers”, and individually, each a “Borrower”);

(2) I am familiar with the terms of that certain Credit and Security Agreement
dated April 23, 2020, among the Borrowers, the lenders party thereto (together
with their respective successors and permitted assigns, collectively, the
“Lenders”), as defined in the Credit Agreement, and KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent (as the same may from time to time be
amended, restated or otherwise modified, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), and the terms of the
other Loan Documents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
the Companies during the accounting period covered by the attached financial
statements;

(3) The review described in paragraph (2) above did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;

(4) The representations and warranties made by the Borrowers contained in each
Loan Document are true and correct in all material respects as though made on
and as of the date hereof (except for those representations and warranties that
relate to a specific date) except as noted below; and

(5) Set forth on Attachment I hereto are calculations of the financial covenants
set forth in Section 5.7 of the Credit Agreement, which calculations show
compliance with the terms thereof.

Exceptions:

 

 

 

 

 

[Remainder of page left intentionally blank]

 

E-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed this certificate the ___ day of _________,
20___.

 

RAPID7, INC.

By:  

 

Name:  

 

Title:  

 

 

E-6



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment Agreement”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in Section 1 below ([the][each, an] “Assignor”)
and [the][each] 2 Assignee identified in Section 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment Agreement as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guaranties, and swing loans included in such facilities),
and (b) to the extent permitted to be assigned under applicable Law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
subpart (a) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to subparts (a) and (b) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment Agreement, without representation or
warranty by [the][any] Assignor.

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

E-1



--------------------------------------------------------------------------------

1.    Assignor[s]:                                          
                                                     
                                                                                
      2.    Assignee[s]:                                          
                                                     
                                                                                
            [Assignee is an [Affiliate][Approved Fund] of [identify Lender]] 3.
   Borrowers:    Rapid7, Inc., a Delaware corporation       Rapid7 LLC, a
Delaware limited liability corporation 4.    Administrative Agent:    KeyBank
National Association, as the administrative agent under the Credit Agreement 5.
   Credit Agreement:    The $30,000,000 Credit and Security Agreement dated as
of April 23, 2020 among the Borrowers, the Lenders parties thereto, and the
Administrative Agent. 6.    Assigned Interest[s]:   

 

Assignor[s]

   Assignee[s]      Commitment
Assigned      Aggregate
Amount of
Commitment/Loans
for all
Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans5      CUSIP
Number            $        $          %               $        $          %     
         $        $          %     

[7. Trade Date: ______________]6

8. Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

[Remainder of page intentionally left blank.]

 

5 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

6 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR[S]

[NAME OF ASSIGNOR]

By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title:

ASSIGNEE[S]

[NAME OF ASSIGNEE]

By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

 

[Consented to and]7 Accepted: KEYBANK NATIONAL ASSOCIATION, as Administrative
Agent By:  

 

  Title: [Consented to:]8 RAPID7, INC. By:  

 

  Title: RAPID7 LLC By:  

 

  Title:

 

7 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

8 

To be added only if the consent of the Borrowers and/or other parties is
required by the terms of the Credit Agreement.

 

E-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment Agreement and to
consummate the transactions contemplated hereby, and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower[s], any of
[its][their] Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document, or (iv) the performance or observance by the Borrower[s],
any of [its][their] Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.9 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.3 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase [the][such] Assigned Interest, and (vii) if
it is a Foreign Lender, attached to the Assignment Agreement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

E-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.9 Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
facsimile or electronic communication shall be effective as delivery of a
manually executed counterpart of this Assignment Agreement. This Assignment
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.

 

9

The Administrative Agent should consider whether this method conforms to its
systems. In some circumstances, the following alternative language may be
appropriate:

“From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.”

 

E-5



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit and Security Agreement dated
April 23, 2020 (the “Credit Agreement”), among Rapid7, Inc., a Delaware
corporation and Rapid7 LLC, a Delaware limited liability company (collectively,
the “Borrowers”, and individually, each a “Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of any of the Borrowers within the meaning of Section 871(h)(3)(B)
of the Code and (d) it is not a controlled foreign corporation related to any of
the Borrowers as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or IRS Form
W-8BEN, if applicable). By executing this certificate, the undersigned agrees
that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent,
and (ii) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date: ________ __, 20[    ]

 

E-6



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit and Security Agreement dated
April 23, 2020 (the “Credit Agreement”), among Rapid7, Inc., a Delaware
corporation and Rapid7 LLC, a Delaware limited liability company (collectively,
the “Borrowers”, and individually, each a “Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of any of the Borrowers within the
meaning of Section 871(h)(3)(B) of the Code, and (d) it is not a controlled
foreign corporation related to any of the Borrowers as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or IRS Form W-8BEN, if applicable).
By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (ii) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date: ________ __, 20[    ]

 

E-7



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit and Security Agreement dated
April 23, 2020 (the “Credit Agreement”), among Rapid7, Inc., a Delaware
corporation and Rapid7 LLC, a Delaware limited liability company (collectively,
the “Borrowers”, and individually, each a “Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of any of
the Borrowers within the meaning of Section 871(h)(3)(B) of the Code and
(e) none of its direct or indirect partners/members is a controlled foreign
corporation related to any of the Borrowers as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(A) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (B) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date: ________ __, 20[    ]

 

E-8



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to that certain Credit and Security Agreement dated
April 23, 2020 (the “Credit Agreement”), among Rapid7, Inc., a Delaware
corporation and Rapid7 LLC, a Delaware limited liability company (collectively,
the “Borrowers”, and individually, each a “Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of any of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any of the Borrowers as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or IRS Form W-8BEN, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(A) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (B) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date: ________ __, 20[    ]

 

E-9